Exhibit 10.2

Execution Version

CREDIT AND GUARANTY AGREEMENT

dated as of November 15, 2011

among

OZ MANAGEMENT LP,

as Borrower

OZ ADVISORS LP,

as Guarantor,

OZ ADVISORS II LP,

as Guarantor,

CERTAIN OTHER GUARANTORS PARTY HERETO,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent,

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Administrative Agent

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Lead Arranger

 

 

$391,000,000 Senior Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

       DEFINITIONS AND INTERPRETATION      1   

        1.1.

   Definitions      1   

        1.2.

   Accounting Terms      24   

        1.3.

   Subject Transactions      25   

        1.4.

   Interpretation, etc.      25   

SECTION 2.

       LOANS      25   

        2.1.

   Loans      25   

        2.2.

   [Reserved]      26   

        2.3.

   [Reserved]      26   

        2.4.

   [Reserved]      26   

        2.5.

   Pro Rata Shares; Availability of Funds      26   

        2.6.

   Use of Proceeds      27   

        2.7.

   Evidence of Debt; Register; Lenders’ Books and Records; Notes      27   

        2.8.

   Interest on Loans      28   

        2.9.

   Conversion/Continuation      29   

        2.10.

   Default Interest      30   

        2.11.

   Fees      30   

        2.12.

   Scheduled Payments      30   

        2.13.

   Voluntary Prepayments      30   

        2.14.

   Mandatory Prepayments      31   

        2.15.

   Application of Prepayments      32   

        2.16.

   General Provisions Regarding Payments      32   

        2.17.

   Ratable Sharing      34   

        2.18.

   Making or Maintaining Eurodollar Rate Loans      34   

        2.19.

   Increased Costs; Capital Adequacy      36   

        2.20.

   Taxes; Withholding, etc.      38   

        2.21.

   Obligation to Mitigate      41   

        2.22.

   [Reserved]      41   

        2.23.

   Removal or Replacement of a Lender      41   

SECTION 3.

       CONDITIONS PRECEDENT      42   

        3.1.

   Closing Date      42   

        3.2.

   Further Conditions to All Loans      44   

        3.3.

   [Reserved]      44   

        3.4.

   Notices      44   

SECTION 4.

       REPRESENTATIONS AND WARRANTIES      45   

        4.1.

   Organization; Requisite Power and Authority; Qualification      45   

        4.2.

   Equity Interests and Ownership      45   

        4.3.

   Due Authorization      45   

        4.4.

   No Conflict      45   

        4.5.

   Governmental Consents      46   

        4.6.

   Binding Obligation      46   

        4.7.

   Historical Financial Statements      46   

 

i



--------------------------------------------------------------------------------

        4.8.

   [Reserved]      46   

        4.9.

   No Material Adverse Change      47   

        4.10.

   [Reserved]      47   

        4.11.

   Adverse Proceedings, etc.      47   

        4.12.

   Payment of Taxes      47   

        4.13.

   Title to Properties      47   

        4.14.

   No Defaults      47   

        4.15.

   Governmental Regulation      47   

        4.16.

   Margin Stock      48   

        4.17.

   Employee Benefit Plans      48   

        4.18.

   Certain Fees      48   

        4.19.

   Solvency      48   

        4.20.

   Compliance with Statutes, etc.      48   

        4.21.

   Disclosure      49   

        4.22.

   PATRIOT Act      49   

SECTION 5.

       AFFIRMATIVE COVENANTS      49   

        5.1.

   Financial Statements and Other Reports      49   

        5.2.

   Existence      51   

        5.3.

   Payment of Taxes      51   

        5.4.

   Maintenance of Properties      51   

        5.5.

   Insurance      52   

        5.6.

   Books and Records; Inspections      52   

        5.7.

   [Reserved]      52   

        5.8.

   Compliance with Laws      52   

        5.9.

   [Reserved]      52   

        5.10.

   Subsidiaries; Collateral; Additional Guarantors      52   

        5.11.

   Additional Material Real Estate Assets      53   

        5.12.

   Further Assurances      54   

SECTION 6.

       NEGATIVE COVENANTS      54   

        6.1.

   Indebtedness      54   

        6.2.

   Liens      55   

        6.3.

   Restricted Junior Payments      57   

        6.4.

   Restrictions on OZ Subsidiary Distributions      58   

        6.5.

   Financial Covenants      58   

        6.6

   [Reserved]      59   

        6.7

   Fundamental Changes; Disposition of Assets      59   

        6.8

   [Reserved]      59   

        6.9

   [Reserved]      60   

        6.10

   Transactions with Shareholders and Affiliates      60   

        6.11

   Conduct of Business      60   

        6.12

   Repurchases and Prepayments under the Existing Credit Agreement      60   

        6.13

   Amendments or Waivers of Organizational Documents and Certain Agreements     
60   

        6.14

   Fiscal Year      60   

SECTION 7.

       GUARANTY      60   

        7.1.

   Guaranty of the Obligations      60   

 

ii



--------------------------------------------------------------------------------

        7.2.

   Contribution by Guarantors      61   

        7.3.

   Payment by Guarantors      61   

        7.4.

   Liability of Guarantors Absolute      62   

        7.5.

   Waivers by Guarantors      63   

        7.6.

   Guarantors’ Rights of Subrogation, Contribution, etc.      64   

        7.7.

   Subordination of Other Obligations      65   

        7.8.

   Continuing Guaranty      65   

        7.9.

   Authority of Guarantors or Borrower      65   

        7.10.

   Financial Condition of Borrower      65   

        7.11.

   Bankruptcy, etc.      65   

        7.12.

   Discharge of Guaranty Upon Sale of Guarantor      66   

SECTION 8.

       EVENTS OF DEFAULT      66   

        8.1.

   Events of Default      66   

        8.2.

   Borrowers Right to Cure      69   

SECTION 9.

       AGENT      69   

        9.1.

   Appointment of Administrative Agent      69   

        9.2.

   Powers and Duties      70   

        9.3.

   General Immunity      70   

        9.4.

   Administrative Agent Entitled to Act as Lender      71   

        9.5.

   Lenders’ Representations, Warranties and Acknowledgment      72   

        9.6.

   Right to Indemnity      72   

        9.7.

   Successor Administrative Agent      73   

        9.8.

   Collateral and Guaranty      73   

        9.9.

   Withholding Taxes      77   

SECTION 10.

       MISCELLANEOUS      77   

        10.1.

   Notices      77   

        10.2.

   Expenses      78   

        10.3.

   Indemnity      79   

        10.4.

   Set-Off      80   

        10.5.

   Amendments and Waivers      80   

        10.6.

   Successors and Assigns; Participations      82   

        10.7.

   Independence of Covenants      88   

        10.8.

   Survival of Representations, Warranties and Agreements      88   

        10.9.

   No Waiver; Remedies Cumulative      88   

        10.10.

   Marshalling; Payments Set Aside      88   

        10.11.

   Severability      89   

        10.12.

   Obligations Several; Independent Nature of Lenders’ Rights      89   

        10.13.

   Non-Recourse Nature of Obligations      89   

        10.14.

   Headings      89   

        10.15.

   APPLICABLE LAW      89   

        10.16.

   CONSENT TO JURISDICTION      90   

        10.17.

   WAIVER OF JURY TRIAL      90   

        10.18.

   Confidentiality      91   

        10.19.

   Usury Savings Clause      92   

        10.20.

   Counterparts      92   

        10.21.

   Effectiveness      92   

 

iii



--------------------------------------------------------------------------------

        10.22.

   PATRIOT Act      93   

        10.23.

   Electronic Execution of Assignments      93   

        10.24.

   No Fiduciary Duty      93   

 

APPENDICES:    A   Commitments    B   Notice Addresses, Principal Office

SCHEDULES:

   1   OZ Funds    3.1(h)   Collateral Documents    4.1   Jurisdictions of
Organization and Qualification    4.2   Equity Interests and Ownership    4.7  
Liabilities    4.12   Payment of Taxes    6.4   Certain Restrictions on
Subsidiary Distributions

EXHIBITS:

   A-l   Funding Notice    A-2   Conversion/Continuation Notice    B   Note    C
  Compliance Certificate    D   [Intentionally Omitted]    E-1   Assignment
Agreement    E-2   Borrower Assignment Agreement    F   Certificate re Non-Bank
Status    G-l   Closing Date Certificate    G-2   Solvency Certificate    H  
Counterpart Agreement    I   Intercompany Note    J   Amended and Restated
Pledge and Security Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of November 15, 2011, is entered
into by and among OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”),
as borrower, OZ ADVISORS LP, a Delaware limited partnership (“Advisors”), as a
Guarantor, OZ ADVISORS II LP, a Delaware limited partnership (“Advisors II”), as
a Guarantor, CERTAIN OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME, the
Lenders party hereto from time to time, GOLDMAN SACHS LENDING PARTNERS LLC
(“GSLP”), as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Administrative Agent, and GOLDMAN SACHS LENDING PARTNERS LLC, as Lead
Arranger.

RECITALS:

WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain senior secured credit facilities
to Borrower, in an aggregate principal amount not to exceed $391,000,000, the
proceeds of which will be used by Borrower to (i) repurchase loans outstanding
under its existing Amended and Restated Credit and Guaranty Agreement, dated as
of October 26, 2007 (as amended from time to time in accordance with the terms
thereof, the “Existing Credit Agreement”, and the loans outstanding thereunder
the “Existing Term Loans”), among the Borrower, Advisors, Advisors II, the other
Guarantors party thereto, Goldman Sachs Credit Partners L.P., as administrative
agent, the lenders party thereto from time to time and the other agents and
arrangers named therein, in accordance with the terms and conditions set forth
in the Buyback Amendment; (ii) after the expiration of the Blackout Period to
make additional prepayments and repayments of the Existing Term Loans; (iii) to
pay fees and expenses related to the forgoing; and (iv) after all Existing Term
Loans have been paid (or to the extent the remaining amount of the Commitments
exceed the amount needed to pay the Existing Term Loans in full), for general
corporate purposes.

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
Recitals, Exhibits and Schedules hereto, shall have the following meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate



--------------------------------------------------------------------------------

per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average British
Bankers Association Interest Settlement Rate for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum equal to
the offered quotation rate to first class banks in the London interbank market
by GSLP for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the Adjusted Eurodollar Rate is then being determined with maturities comparable
to such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower, Advisors,
Advisors II, any New Advisor or any OZ Subsidiary) at law or in equity, or
before or by any Governmental Authority, domestic or foreign, whether pending
or, to the knowledge of Borrower, Advisors, Advisors II, any New Advisor or any
OZ Subsidiary, threatened in writing against Borrower, Advisors, Advisors II,
any New Advisor or any OZ Subsidiary, or any property of Borrower, Advisors,
Advisors II, any New Advisor or any OZ Subsidiary.

“Advisors” as defined in the preamble hereto.

“Advisors II” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of November 15,
2011, as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means a percentage, per annum, equal to (a) 0.50% for any
Base Rate Loans and (b) 1.50% for any Eurodollar Rate Loans.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the lenders by means of electronic
communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of any Credit Party’s or any of the
OZ Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, or any issuances or sale of the Equity
Interests of any OZ Subsidiary, other than (i) inventory (or other assets) sold,
leased or licensed out in the ordinary course of business, (ii) dispositions of
assets no longer used or useful in the conduct of business or the dispositions
of accounts receivable in connection with the collection or compromise thereof,
(iii) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of any Credit Party or OZ
Subsidiary, (iv) dispositions of property to any Credit Party or OZ Subsidiary;
provided that if the transferor is a Credit Party, then the transferee must also
be a Credit Party, (v) sales, leases or licenses of other assets for
consideration of less than $5,000,000 with respect to any transaction or series
of related transactions and less than $10,000,000 in the aggregate during any
Fiscal Year, (vi) sales or dispositions of Cash Equivalents for fair market
value, (vii) Involuntary Dispositions and (viii) issuances by the Borrower,
Advisors, Advisors II and/or any New Advisor to any Person other than a Credit
Party or an OZ Subsidiary of its Equity Interests or Class C Non-Equity
Interests, as applicable.

 

3



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E-1, with such amendments or modifications
as may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“AUM” as defined in Section 6.5(a).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Availability Period” as defined in Section 2.1(a).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means Administrative Agent, Lender and Lender Counterparty.

“Blackout Period” as defined in Section 2.1(a).

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrower Assignment Agreement” means a Borrower Assignment and Assumption
Agreement substantially in the form of Exhibit E-2.

“Borrower Assignment Effective Date” as defined in Section 10.6(i)(d).

“Borrower Loan Purchase” as defined in Section 10.6(i)(a).

“Borrower Repurchase Transaction” shall have the meaning ascribed thereto in the
Buyback Amendment.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action

 

4



--------------------------------------------------------------------------------

to close and (ii) with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loans, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Buyback Amendment” means that certain Amendment and Waiver to Amended and
Restated Credit and Guaranty Agreement dated as of November 15, 2011, among the
Borrower, Advisors, Advisors II, the other Guarantors party thereto, Goldman
Sachs Credit Partners L.P., as administrative agent, and the lenders party
thereto.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with the accounting principles used in the preparation of the Historical
Financial Statements, is or should be accounted for as a capital lease on the
balance sheet of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) time deposits and certificates of
deposit denominated in a Permitted Currency of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 as of the date of the acquisition thereof or (iii) any bank whose
short term commercial paper rating from S&P is at least A 1 or the equivalent
thereof or from Moody’s is at least P 1 or the equivalent thereof as of the date
of the acquisition thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A 1 (or the equivalent thereof) or
better by S&P or P 1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000, as of the date of each respective transaction for direct
obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with the accounting principles used in the preparation
of the Historical Financial Statements as current assets, in money market
investment programs registered under the Investment Company Act of 1940 which
are administered by reputable financial institutions having capital of at least
$500,000,000, as of the date of each respective transaction and the portfolios
of which are limited to investments of the character described in the foregoing
subdivisions (a) through (d).

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

 

5



--------------------------------------------------------------------------------

“Change of Control” means, at any time, (i) Permitted Holders shall cease to
beneficially own and control, directly or indirectly, at least 20% on a fully
diluted basis of the economic and voting interests in the Equity Interests of
Borrower, Advisors and Advisors II; and (ii) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Permitted
Holders shall have acquired beneficial ownership on a fully diluted basis of a
percentage of the total voting and/or economic interest in the Equity Interests
of Borrower, Advisors and Advisors II greater than such percentage interests
owned and controlled by Permitted Holders.

“Class A Shares” means the Class A limited liability company interests of the
Issuer.

“Class C Non-Equity Interest” means a unit representing a non-equity interest in
each of Borrower, Advisors and Advisors II on which discretionary income
allocations may be made to existing and future partners of Borrower, Advisors
and Advisors II, as described in the S-l, and any comparable non-equity interest
in New Advisor on which discretionary income allocation may be made to partners
of any New Advisor.

“Closing Date” means the date on which all conditions precedent in Section 3.1
are satisfied or have been waived.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-l.

“Code” means the United States Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter, and any successor statute.

“Collateral” as defined in the Pledge and Security Agreement.

“Collateral Administrative Agent” as defined in Section 9.8(a).

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, if any, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Administrative Agent, for the benefit of Secured Parties, a Lien on
any real, personal or mixed property of that Credit Party as security for the
Obligations; provided that Collateral Documents shall in any event include all
the documents referenced in Schedule 3.1(h) as amended or amended and restated
on or prior to the date hereof.

“Collateral Questionnaire” means a certificate in form satisfactory to
Administrative Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Combined Adjusted EBITDA” means, for any period, an amount determined for
Credit Parties and the OZ Subsidiaries on a combined basis equal to (i) Combined
Net Income, plus, to the extent reducing Combined Net Income, the sum, without
duplication, of amounts for (a) Combined Interest Expense, (b) provisions for
taxes based on income, (c) total

 

6



--------------------------------------------------------------------------------

depreciation expense, (d) total amortization expense, (e) other non-Cash charges
reducing Combined Net Income (excluding any such non-Cash charge to the extent
that it represents an accrual or reserve for potential Cash charge in any future
period or amortization of a prepaid Cash charge that was paid in a prior period)
and (f) any non-recurring and unusual losses deducted in calculating Combined
Net Income, minus (ii) the sum of (a) other non-Cash gains increasing Combined
Net Income for such period (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period) and (b) to the extent not deducted in determining Combined Net
Income, any cash payments or distributions made on or with respect to the
Class C Non-Equity Interests. Notwithstanding anything to the contrary herein,
any impacts related to the Restricted Junior Payments under Section 6.3(b)
through (g) shall be disregarded in determining Combined Adjusted EBITDA.

“Combined Capital Expenditures” means, for any period, the aggregate of all
expenditures of Credit Parties and the OZ Subsidiaries during such period
determined on a combined basis that, in accordance with the accounting
principles used in the preparation of the Historical Financial Statements, are
or should be included in “purchase of property and equipment” or similar items
reflected in the combined statement of cash flows of Credit Parties and the OZ
Subsidiaries.

“Combined Economic Income” means, for any period, an amount calculated on a
combined basis for Credit Parties and the OZ Subsidiaries determined on the
basis of economic income, in accordance with the methodology utilized to derive
economic income in the Issuer’s quarterly earnings press releases (including, if
not included in such quarterly press releases, a separate certification from the
financial officer of the Borrower, identifying for purposes of clause
(iv) below, the amount of bonus compensation) equal to (i) management fee
revenues, less (ii) salaries and benefits less (iii) non-compensation expenses
(excluding, for the avoidance of doubt, interest expenses) less (iv) any amount
of bonus compensation expense during such period in excess of an amount equal to
20% of total revenues for such period.

“Combined Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with the
accounting principles used in the preparation of the Historical Financial
Statements and capitalized interest) of Credit Parties and the OZ Subsidiaries
on a combined basis with respect to all outstanding Indebtedness of Credit
Parties and the OZ Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Interest Rate Agreements, but excluding, however, any amount not payable in Cash
and any amounts referred to in Section 2.11 payable on or before the Closing
Date.

“Combined Net Income” means, for any period, (i) the net income (or loss) of
Credit Parties and the OZ Subsidiaries on a combined basis for such period taken
as a single accounting period determined in conformity with the accounting
principles used in the preparation of the Historical Financial Statements,
minus, to the extent not deducted in determining the net income pursuant to
clause (i) above, (ii) (a) the income (or loss) of any Person (other than an OZ
Subsidiary) in which any other Person (other than Credit Parties or any of the
OZ Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to a Credit Party or any of the
OZ Subsidiaries by such Person

 

7



--------------------------------------------------------------------------------

during such period, (b) the income (or loss) of any Person accrued prior to the
date it becomes an OZ Subsidiary or is merged into or consolidated with a Credit
Party or any of the OZ Subsidiaries or that Person’s assets are acquired by a
Credit Party or any of the OZ Subsidiaries, (c) the income of any OZ Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by that OZ Subsidiary of that income is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that OZ
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains plus, to the
extent deducted in determining the net income pursuant to clause (i) above, any
net extraordinary losses.

“Combined Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Credit Parties and the OZ
Subsidiaries determined on a combined basis in accordance with the accounting
principles used in the preparation of the Historical Financial Statements.

“Commitment” means the commitment of a Lender to make or otherwise fund Loans,
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments as
of the Closing Date is $391,000,000.

“Commitment Fee Percentage” means a percentage, per annum, equal to 0.75%.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

 

8



--------------------------------------------------------------------------------

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, when delivered, and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of Administrative
Agent, the Collateral Administrative Agent or any Lender in connection herewith.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’ and the OZ Subsidiaries’
operations and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Deferred Amounts” means any amounts to be paid under any Deferred Fee Agreement
(including deferred fees and all amounts credited to any deferred fee account)
with respect to any incentive fees that have been or will be deferred pursuant
to any Deferred Fee Agreement to which the Borrower or any Guarantor is party
payable to the Borrower or a Guarantor by a Person (x) other than an OZ
Subsidiary and (y) that is not organized under the laws of the United States or
any of its political subdivisions (provided that no more than 50% per year of
all incentive fees for services performed for any year beginning after
December 31, 2010 will be so deferred).

“Deferred Fee Agreement” means an agreement pursuant to which fees for
investment management services are deferred before they are earned.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Equity Interests
which are not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments of dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date. For the avoidance of
doubt, Disqualified Equity Interests shall not include Och-Ziff Operating Group
A Units or Och-Ziff Operating Group B Units.

 

9



--------------------------------------------------------------------------------

“Distribution” means any distribution of the proceeds of the Loans (including
earnings thereon) to any of Borrower’s equity holders.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Material Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.

“Economic Income Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Combined Total Debt (net of Unrestricted Cash and Cash
Equivalents) as of such day to (ii) Combined Economic Income for the four-Fiscal
Quarter period ending on such date or most recently ended prior to such date of
determination for which financial statements have been delivered.

“Eligible Assignee” means, other than a natural Person, (i) any Lender, any
Affiliate of any Lender and any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), and
(ii) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans; provided, no Affiliate
of a Credit Party shall be an Eligible Assignee (except as permitted under
Section 10.6(i)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, a Credit Party, any of the OZ Subsidiaries
or any of their respective ERISA Affiliates.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding Class C Non-Equity Interests and Och-Ziff Operating
Group D Units; provided that Equity Interests shall not include convertible
Indebtedness prior to conversion.

“Equity Offering” means the issuance of equity in a follow on offering of
Class A shares of the Issuer as contemplated by the Form S-3 Registration
Statement filed with the SEC on November 15, 2011.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an

 

10



--------------------------------------------------------------------------------

affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member. Any former ERISA
Affiliate of a Credit Party or any of the OZ Subsidiaries shall continue to be
considered an ERISA Affiliate of such Credit Party or any such OZ Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Credit Party or such OZ Subsidiary and with respect
to liabilities arising after such period for which such Credit Party or such OZ
Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by a Credit Party, any of the OZ Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to a Credit Party,
any of the OZ Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
can be reasonably expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on a Credit Party, any of the OZ Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of a Credit Party, any of the OZ Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by a Credit Party, any of
the OZ Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on a Credit Party, any of the
OZ Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (1), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against a Credit Party, any of the OZ Subsidiaries or
any of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (x) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; or (xi) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a
violation of Section 436 of the Code.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation
hereunder or under any other Credit Document: (a) taxes imposed on or measured
by its overall net income or gross receipts (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction; (c) in the case of a Non-US Lender, any withholding tax that
is imposed on amounts payable to such Non-US Lender at the time such Non-US
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Non-US Lender’s failure or inability (other than as a
result of a change in law after the date on which such Lender becomes a party to
this Agreement) to comply with Section 2.20(d), except to the extent that such
Non-US Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower or other Credit Party with respect to such withholding tax pursuant to
Section 2.20(b); and (d) any Taxes imposed by FATCA.

“Existing Credit Agreement” as defined in the Recitals.

“Existing Term Loans” as defined in the Recitals.

“Expense Allocation Agreement” means one or more agreements entered into among
the Issuer, Och-Ziff Corp, Och-Ziff Holding, the Borrower, Advisors and Advisors
II providing for the allocation of certain expenses as described in the S-1, as
the same may be amended, supplemented, modified or replaced from time to time.

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided, at any
time prior to the termination of the Commitments, the Exposure of any Lender
shall be equal to the sum of such Lender’s Loans and Commitment.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date of
this Agreement (or any amended or successor provisions, provided such amended or
successor provisions do not place compliance or other burdens on the Lender (as
determined in the reasonable judgment of the affected Lender) that are
materially more onerous than the provisions

 

12



--------------------------------------------------------------------------------

in effect on the date of this Agreement) and any Treasury Regulations or other
guidance promulgated thereunder.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent, in its capacity as a
Lender, on such day on such transactions as determined by Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Credit Parties
and the OZ Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Credit Parties and the OZ
Subsidiaries ending on December 31 of each calendar year; provided the Fiscal
Year of Och-Ziff India Private Limited shall end on March 31 of each calendar
year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Administrative Agent, for the benefit of Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Material Subsidiary that is not a Domestic
Subsidiary.

“Free Cash Flow” means, for any period, an amount equal to (a) Combined Adjusted
EBITDA for such period, less (b) the sum of (i) Combined Interest Expense for
such period plus (ii) Combined Capital Expenditures made during such period plus
(iii) Permitted Tax Distributions during such period, plus (or minus) (c) the
net realized gains (or losses) on investments during such period plus
(d) dividends and interest from investments.

“Funding Guarantors” as defined in Section 7.2.

 

13



--------------------------------------------------------------------------------

“Funding Notice” means a notice substantially in the form of Exhibit A-l.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“GSLP” as defined in the preamble hereto.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

14



--------------------------------------------------------------------------------

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means (i) Advisors, (ii) Advisors II, (iii) each New Advisor,
(iv) each Subsidiary (other than an OZ Fund or any of its Subsidiaries) of
Borrower, Advisors or Advisors II, in each case party to this Agreement as a
Guarantor on the Closing Date and (v) each Domestic Subsidiary of Borrower,
Advisors, Advisors II or any New Advisor, in each case that becomes a party to
this Agreement pursuant to Section 5.10, unless, in the case of each such
Domestic Subsidiary, (a) such Domestic Subsidiary being a Guarantor would
require the consent of a third party or is otherwise contractually prohibited or
(b) such Domestic Subsidiary is not wholly owned by the Borrower, Advisors,
Advisors II, any New Advisor or any other Guarantor or any of their
Subsidiaries.

“Guarantor Subsidiary” means each Guarantor that is a Subsidiary of Borrower,
Advisors, Advisors II or any New Advisor.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to Administrative
Agent.

“Hedge Fund” means any hedge fund created after the Closing Date and managed,
directly or indirectly, by a Credit Party or any of its Subsidiaries or
Affiliates or any of its investment advisors.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Issuer and its Subsidiaries for the Fiscal Year ended
December 31, 2010 consisting of consolidated balance sheets and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such Fiscal Year, and (ii) the unaudited financial statements of the Issuer and
its Subsidiaries as at September 30, 2011, consisting of a consolidated balance
sheet and the related consolidated statements of operations and cash flows for
the nine-month period ending on such date, that fairly present, in all material
respects, the financial condition of the Issuer and its Subsidiaries as at the
date indicated and the results of their operations and their cash flows for the
period indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with the accounting principles used in the preparation of the
Historical Financial Statements; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for

 

15



--------------------------------------------------------------------------------

borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (other than (a) trade account payables in
the ordinary course of business and (b) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with the accounting principles used in the preparation of the Historical
Financial Statements and if not paid after becoming due and payable); (v) all
indebtedness (excluding prepaid interest thereon) secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) all reimbursement obligations
arising under any letter of credit; (vii) Disqualified Equity Interests,
(viii) net obligations of such Person in respect of any exchange traded or over
the counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement and
any Currency Agreement be deemed “Indebtedness” for purposes of calculating the
Economic Income Leverage Ratio; and (ix) all Guarantees of such Person in
respect of any of the foregoing. Notwithstanding anything to the contrary
herein, accrued distributions to any Permitted Holder in respect of Deferred
Income Distributions, Investment Distributions and 2007 Management Fee
Distributions (in each case as defined in the S-l) shall not constitute
Indebtedness.

The amount of Indebtedness of any Person for purposes of clause (v) above shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, that may be imposed on, incurred by, or
asserted against any such Indemnitee, in any manner relating to or arising out
of this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby (including the Lenders’ agreement to make Credit Extensions or
the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty)).

“Indemnitee” as defined in Section 10.3(a).

“Initial Availability Date” means the date on which the initial sale of Class A
Shares under the Equity Offering is consummated.

 

16



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I or otherwise in form and substance reasonably satisfactory to Administrative
Agent evidencing Indebtedness owed among Credit Parties and the OZ Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if the Lenders
agree), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c), of this definition, end on the last Business Day of a calendar month
and (c) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Credit Parties’ and the OZ
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of a Credit Party
or any OZ Subsidiary.

“Issuer” means Och-Ziff Capital Management Group LLC.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

17



--------------------------------------------------------------------------------

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender, Administrative Agent and each of their
respective Affiliates counterparty to a Hedge Agreement (including any Person
who is Administrative Agent or a Lender (and any Affiliate thereof) as of the
date of entering into such Hedge Agreement, as the case may be, but
subsequently, after entering into a Hedge Agreement, ceases to be Administrative
Agent or a Lender, as the case may be) including, without limitation, each such
Affiliate that appoints Administrative Agent as its agent and agrees to be bound
by the Credit Documents as a Secured Party, subject to Section 9.8(c).

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement) and any preferential arrangement in the nature of a
security interest having the practical effect of any of the foregoing.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1(a).

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse change with respect to (i) the operations, business, properties,
liabilities (actual or contingent) or financial condition of the Credit Parties
and the OZ Subsidiaries taken as a whole; (ii) material impairment of the
ability of any Credit Party to fully and timely perform its Obligations
hereunder; or (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $500,000,000 as of the date of the acquisition
thereof.

“Material Subsidiary” means any OZ Subsidiary that either directly or indirectly
through another OZ Subsidiary (a) generates any revenues or cash flow of
$5,000,000 or more in any Fiscal Year or (b) owns assets with an aggregate value
greater than or equal to $15,000,000 (excluding the value of leasehold
improvements up to an aggregate value of $25,000,000); provided that “Material
Subsidiary” shall not include 57 Aviation Services, LLC or the New Aviation
Subsidiary (or any successor to such entity pursuant to any transaction
permitted under Section 6.7).

“Maturity Date” means the earlier of (i) the fifth anniversary of the Closing
Date and (ii) the date that all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Mortgage” means a Mortgage to be in form and substance reasonably satisfactory
to Administrative Agent, as it may be amended, supplemented or otherwise
modified from time to time.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by any Credit Party or any of the OZ Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of any Credit Party or any of the
OZ Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, minus (ii) (a) any actual costs and expenses incurred
by any Credit Party or any of the OZ Subsidiaries in connection with the
adjustment or settlement of any claims of such Credit Party or such OZ
Subsidiary in respect thereof, and (b) any bona fide direct and indirect costs
and expenses incurred in connection with any sale of such assets as referred to
in clause (i)(b) of this definition, including income taxes payable as a result
of any gain recognized in connection therewith.

“New Advisor” means any direct Subsidiary, other than an OZ Fund or any of its
Subsidiaries, of which 100% of the shares of Voting Stock of such Subsidiary is
at the time directly beneficially owned, or the management of which is otherwise
directly or indirectly controlled, by Issuer, Och-Ziff Holding Corporation or
Och-Ziff Holding LLC, and such Subsidiary both (a) is engaged in substantially
the same business and earns fees on substantially the same basis as Borrower,
Advisors or Advisors II and (b)(x) generates any revenues or cash flow of
$5,000,000 or more in any Fiscal Year or (y) owns assets with an aggregate value
greater than or equal to $15,000,000 (excluding the value of leasehold
improvements up to an aggregate value of $25,000,000).

“New Aviation Subsidiary” as defined in Section 6.1(n).

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(d).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Administrative Agent (including
a former Administrative Agent or Collateral Administrative Agent), the Lenders
or any of them and Lender Counterparties, under any Credit Document or Hedge
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise.

 

19



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.7.

“Och-Ziff Corp” means Och-Ziff Holding Corporation, a Delaware corporation.

“Och-Ziff Holding” means Och-Ziff Holding LLC, a Delaware limited liability
company.

“Och-Ziff Operating Group” shall have the meaning ascribed thereto in the
audited financial statements in the S-l.

“Och-Ziff Operating Group A Unit” means a Class A operating group unit in
Borrower, Advisors or Advisors II as described in the S-l, and any comparable
unit designated as a Class A operating group unit for any New Advisor.

“Och-Ziff Operating Group B Unit” means a Class B operating group unit in
Borrower, Advisors or Advisors II as described in the S-l, and any comparable
unit designated as a Class B operating group unit for any New Advisor.

“Och-Ziff Operating Group D Unit” means a Class D operating group unit in
Borrower, Advisors or Advisors II as described in Issuer’s most recent Form 10-K
filed with the SEC, and any comparable unit designated as a Class D operating
group unit for any New Advisor.

“Offer Price” as defined in Section 10.6(i)(b)(i).

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“OZ Fund” means (a) each of the entities set forth on Schedule 1 and any
Subsidiaries of such entities and (b) any Private Equity Fund, Hedge Fund or any
other public or private investment fund created after the Closing Date and
managed, directly or indirectly, by a Credit Party or any of its Subsidiaries or
Affiliates or any of its investment advisors.

“OZ Subsidiary” means (i) any Person that would constitute a New Advisor but for
its failure to meet the criteria contained in clause (b) of the definition of
“New Advisor”, and (ii) any Subsidiary of a Person described in clause (i) above
and any Subsidiary of a Credit Party, in each case other than an OZ Fund or any
of its Subsidiaries.

“Participant Register” as defined in Section 10.6(g)(i).

 

20



--------------------------------------------------------------------------------

“PATRIOT Act” as defined in Section 3.1(l).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Currency” means Japanese Yen, Euro, Hong Kong Dollar, Swiss Franc and
UK Sterling.

“Permitted Holders” means Daniel Och and any spouse and other immediate family
member of Daniel Och and his spouse (together with their lawful heirs,
beneficial trusts, family partnerships, foundations, family limited liability
companies or other charitable vehicles established for estate planning or
charitable purposes and the investment decisions of which are controlled
directly or indirectly by one or more of them).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Tax Distributions” as defined in Section 6.3(a).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(i).

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement to be executed by Borrower and each Guarantor, substantially
in the form of Exhibit J, as it may be amended, restated, supplemented or
otherwise modified from time to time.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.

 

21



--------------------------------------------------------------------------------

“Private Equity Fund” means any private equity fund created after the Closing
Date and managed, directly or indirectly, by a Credit Party or any of its
Subsidiaries or Affiliates or any of its investment advisors.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Exposure of that Lender by (b) the aggregate Exposure of all Lenders.

“Purchase Offer” as defined in Section 10.6(i)(b)(i).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property;
provided that, for the avoidance of doubt, such term shall not include an
interest in any OZ Fund or its Subsidiaries.

“Reconciliation Statement” as defined in Section 5.1(d).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Replacement Lender” as defined in Section 2.23.

“Required Secured Parties” shall have the meaning ascribed thereto in the Pledge
and Security Agreement.

“Requisite Lenders” means one or more Lenders having or holding Exposure and
representing more than 50% of the aggregate Exposure of all Lenders.
Notwithstanding the foregoing, (x) so long as any Lender holds 50% or more of
the aggregate Exposure of all Lenders (but less than 100% of the aggregate
Exposure), Requisite Lenders shall mean such Lender and one other Lender.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Borrower, Advisors, Advisors
II or any New Advisor now or hereafter outstanding; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Borrower, Advisors,
Advisors II or any New Advisor now or hereafter outstanding; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire Equity Interests of Borrower, Advisors, Advisors II
or any New Advisor now or

 

22



--------------------------------------------------------------------------------

hereafter outstanding; and (iv) management or similar fees payable to Och-Ziff
Corp, Och-Ziff Holding or any of their respective Affiliates (other than Credit
Parties or the OZ Subsidiaries).

“S-l” means the Form S-1 Registration Statement of the Issuer initially filed
with the SEC on July 2, 2007, as amended to date.

“Sales Offer” as defined in Section 10.6(i)(b)(ii).

“SEC” means the Securities and Exchange Commission.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Och-Ziff Corp. substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Person on any date of determination,
(a) the fair value of the Property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s Property would constitute
unreasonably small capital and (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature in their ordinary course. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Equity Contribution” as defined in Section 8.2.

“Subject Transaction” as defined in Section 1.3.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

 

23



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed.

“Tax Distribution Event of Default” means (a) any Event of Default under
Section 8.1(a), (f) or (g), and (b) a breach by Borrower under Section 6.1, 6.2,
6.3, 6.5 or 6.7 that results in a Default or Event of Default.

“Termination Date” means the earliest to occur of (i) July 2, 2012 (effective at
the close of business on such date); (ii) if Commitments are fully funded prior
to the date set forth in clause (i), the last Credit Date; (iii) the date the
Commitments are permanently reduced to zero pursuant to Section 2.13(b), and
(iv) the date of termination of the Commitments pursuant to Section 8.1;
provided however, notwithstanding anything herein to the contrary, if the
Transactions have not been consummated by December 30, 2011 the Termination Date
will be December 30, 2011.

“Terminated Lender” as defined in Section 2.23.

“Transactions” means (a) the Equity Offering generating gross proceeds of at
least $250,000,000 and (b) the prepayment or repurchase (or a commitment by the
Borrower satisfactory to the Administrative Agent to promptly prepay or
repurchase in a manner acceptable to the Administrative Agent) of the Existing
Term Loans with the proceeds of the Equity Offering (in an amount not less than
the net proceeds of the Equity Offering) pursuant to the Borrower Repurchase
Transaction.

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.20(d).

“Unrestricted Cash and Cash Equivalents” means all Cash and Cash Equivalents not
restricted as described in SEC Regulation S-X Rule 7-03(a)(2).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Administrative Agent pursuant to
Section 5.1(a) and 5.1(b) shall be prepared substantially in accordance with
GAAP (and delivered together with the reconciliation statements provided for in
Section 5.1(d), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial

 

24



--------------------------------------------------------------------------------

Statements. Notwithstanding anything to the contrary contained herein, all
calculations with respect to definitions, covenants and other provisions hereof
shall be made without giving effect to FASB ASC 825 (Financial Instruments) or
proposed Accounting Standards Update (ASU) Leases (Topic 840) issued August 17,
2010 or any successor proposal.

1.3. Subject Transactions. With respect to any period during which an
acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining the Economic Income Leverage Ratio, Combined Adjusted
EBITDA and Combined Economic Income shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges, which pro forma adjustments shall be
certified by the chief financial officer of Borrower) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Credit Parties
and the OZ Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).

1.4. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms “lease” and “license” shall include “sub-lease” and
“sub-license,” as applicable.

SECTION 2. LOANS

2.1. Loans.

(a) Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, during the period commencing on the Initial
Availability Date and ending on the Termination Date (“Availability Period”),
Loans to Borrower in an aggregate amount equal to such Lender’s Commitment;
provided that (i) a borrowing may be made on the Initial Availability Date only
if the net Cash proceeds from the Equity Offering are not sufficient to
consummate the Borrower Repurchase Transaction and to pay related fees and
expenses, and such borrowing may only be for an amount needed to complete the
Borrower Repurchase

 

25



--------------------------------------------------------------------------------

Transaction and pay such related fees and expenses, after all net Cash proceeds
from the Equity Offering have been applied thereto; (ii) after the Initial
Availability Date, no borrowing may be made hereunder during the period that is
six months after the Initial Availability Date (the “Blackout Period”) and
(iii) Borrower may make only three borrowings hereunder.

Any amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid
may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Loans shall be paid in full no later than the
Maturity Date. Each Lender’s Commitment shall terminate immediately and without
further action on the Termination Date.

(b) Borrowing Mechanics for Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than three Business Day prior to the applicable Credit Date in
the case of Eurodollar Rate Loans and no later than one Business Day prior to
the applicable Credit Date in the case of Base Rate Loans. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing; provided that, if a borrowing is
made on the Initial Availability Date, Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than one Business Day prior to
such date.

(ii) Each Lender shall make its Loan available to Administrative Agent not later
than 12:00 noon (New York City time) on the applicable Credit Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Loans
available to Borrower on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by Borrower.

(iii) Each borrowing shall be for a minimum amount of $10,000,000.

2.2. [Reserved].

2.3. [Reserved].

2.4. [Reserved].

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

 

26



--------------------------------------------------------------------------------

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from the Closing Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans. Nothing
in this Section 2.5(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Lender as a result of any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Loans shall be applied by the Borrower
to (i) repurchase the Existing Term Loans in accordance with the terms and
conditions set forth in the Buyback Amendment; (ii) after the expiration of the
Blackout Period to make additional prepayments and repayments of the Existing
Term Loans; (iii) pay fees and expenses related to the forgoing and (iv) after
all Existing Term Loans have been paid (or to the extent the remaining amount of
the Commitments exceed the amount needed to prepay the Existing Term Loans in
full), for general corporate purposes. No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon

 

27



--------------------------------------------------------------------------------

reasonable prior notice. Administrative Agent shall record, or shall cause to be
recorded, in the Register the Commitments and the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Borrower and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Borrower’s Obligations in respect of any Loan.
Borrower hereby designates GSLP to serve as Borrower’s non-fiduciary agent
solely for purposes of maintaining the Register as provided in this Section 2.7,
and Borrower hereby agrees that, to the extent GSLP serves in such capacity,
GSLP and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loan.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or

(ii) in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Eurodollar Rate
Loan with an Interest Period of three (3) months.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. So long as no Default or Event of
Default shall have occurred and be continuing, in the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Base Rate Loan) will be automatically converted into a Eurodollar Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Eurodollar Rate Loan will remain as, or (if not then
outstanding) will be made as, a Eurodollar Rate Loan with an Interest Period of
three (3) months). In the event Borrower

 

28



--------------------------------------------------------------------------------

fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, Borrower shall be
deemed to have selected an Interest Period of three (3) months. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or the
last Interest Payment Date or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity of the Loans, including final
maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $2,500,000 and
integral multiples of $500,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan may only be converted on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $2,500,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

 

29



--------------------------------------------------------------------------------

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 12:00 noon (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof to be confirmed in
writing) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), any overdue amounts shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

2.11. Fees. Borrower agrees to pay to Lenders commitment fees equal to (1) the
average of the daily difference between (A) the Commitments and (B) the
aggregate principal amount of all outstanding Loans times (2) the Commitment Fee
Percentage. All fees referred to in this Section 2.11(a) shall accrue during the
Availability Period and be paid to Administrative Agent at its Principal Office
and, upon receipt, Administrative Agent shall promptly distribute to each Lender
its Pro Rata Share thereof, and (b) shall be calculated on the basis of a
360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on the last Business Day of March, June, September and
December, as applicable, during the Availability Period.

2.12. Scheduled Payments. The principal amount of the Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) each in the amount
of 0.25% of the aggregate principal amount of Loans outstanding on the last day
of each Fiscal Quarter which ends after the Initial Availability Date (or first
Credit Date to occur after the Closing Date if no Loans are funded on the
Initial Availability Date), with the remaining balance due on the Maturity Date.
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Maturity Date.

2.13. Voluntary Prepayments.

 

30



--------------------------------------------------------------------------------

(a) At any time and from time to time:

(i) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount; and

(ii) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$2,500,000 and integral multiples of $500,000 in excess of that amount.

All such prepayments under this clause (a) shall be made:

(i) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(ii) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent by 12:00 noon (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for the Loans by telefacsimile or telephone to
each Lender). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein; provided that Borrower may condition such notice on the
occurrence of a specified refinancing event and, if such event shall not have
occurred, Borrower may rescind such notice and the principal amount of the Loans
specified in such notice shall not become due and payable on such prepayment
date. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, in its sole discretion, upon not less than three Business
Days’ prior written or telephonic notice promptly confirmed by delivery of
written notice thereof to Administrative Agent (which original written notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Commitments;
provided, any such partial reduction of the Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Commitments shall be
effective on the date specified in Borrower’s notice and shall reduce the
Commitment of each Lender proportionately to its Pro Rata Share thereof.

2.14. Mandatory Prepayments.

 

31



--------------------------------------------------------------------------------

(a) Insurance/Condemnation Proceeds. No later than ten Business Days following
the date of receipt by Credit Parties or any of the OZ Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15(a) in an aggregate
amount equal to the product of (x) such Net Insurance/Condemnation Proceeds
times (y) the quotient of the outstanding principal amount of Loans outstanding
on such date divided by the sum of the outstanding principal amount of Loans and
Existing Term Loans outstanding on such date; provided that, so long as no Event
of Default shall have occurred and be continuing, Borrower shall have the
option, directly or through one or more OZ Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within one year of receipt thereof in assets
useful to the business of Credit Parties and the OZ Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof.

(b) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2.14(a), Borrower shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable Net Insurance/Condemnation Proceeds. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans based on the formula set forth in
Section 2.14(a) above, and Borrower shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

2.15. Application of Prepayments.

(a) Application of Prepayments of Loans. Any prepayment of any Loan pursuant to
Section 2.13(a) or Section 2.14(a) shall be applied on a pro rata basis to
reduce the remaining outstanding principal amounts of the Loans.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, set-off or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

32



--------------------------------------------------------------------------------

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Administrative Agent hereunder
or Collateral Administrative Agent pursuant to the Collateral Documents, in each
case, in respect of any of the Obligations (including that portion of the
proceeds of Collateral that are to be distributed with respect to the
Obligations under the terms of the Pledge and Security Agreement and the other
Collateral Documents) shall be applied as follows:

first, to the payment of all costs and expenses of such sale, collection or
other realization of any Collateral, including reasonable compensation to
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, and all amounts for which Administrative Agent is entitled to
indemnification hereunder (in its capacity as Administrative Agent and not as a
Lender) and all advances made by Administrative Agent hereunder for the account
of the applicable grantor, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the exercise of

 

33



--------------------------------------------------------------------------------

any right or remedy hereunder or under the Credit Agreement, all in accordance
with the terms hereof and the Collateral Documents;

second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and

third, to the extent of any excess of such payments or proceeds, to the payment
to or upon the order of whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

2.17. Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this Section 2.17 shall not
be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or (b) any payment obtained
by any Lender as consideration for the assignment or sale of a participation in
any of its Loans or other Obligations owed to it.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market

 

34



--------------------------------------------------------------------------------

adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of
“Adjusted Eurodollar Rate”, Administrative Agent shall on such date give notice
(by telefacsimile or by telephone confirmed in writing) to Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by email, telefacsimile or by telephone confirmed in writing) to
Borrower and Administrative Agent of such determination (which notice
Administrative Agent shall promptly transmit to each other Lender). If
Administrative Agent receives a notice from (x) any Lender pursuant to clause
(i) of the preceding sentence or (y) Lenders constituting Requisite Lenders
pursuant to clause (ii) of the preceding sentence, then (1) the obligation of
the Lenders (or, in the case of any notice pursuant to clause (i) of the
preceding sentence, such Affected Lender) to make Loans as, or to convert Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to the Funding Notice or a Conversion/Continuation Notice, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Affected Lender) shall make such Loan as (or continue such Loan
as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Affected Lender’s) obligation to maintain their respective
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to the Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind the Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an

 

35



--------------------------------------------------------------------------------

Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects such Lender

 

36



--------------------------------------------------------------------------------

(or its applicable lending office) to any additional Tax (other than any Tax
covered by Section 2.20(b) and the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender) with respect to this Agreement or any
of the other Credit Documents or any of its obligations hereunder or thereunder
or any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of “Adjusted Eurodollar Rate”); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.19(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within 15 days after
receipt by Borrower from such Lender of the statement referred to in the next
sentence, Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such controlling corporation on an after-tax
basis for such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests,

 

37



--------------------------------------------------------------------------------

rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) of the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be applicable regardless
of the date enacted, adopted or issued.

2.20. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by any Credit Party to Administrative Agent or any Lender under any
of the Credit Documents: (i) Borrower shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay or cause to be paid any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) if such Tax is not an Excluded Tax, the sum payable by the relevant Credit
Party in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.

(c) Indemnification by the Borrower. The Borrower shall indemnify Administrative
Agent and each Lender for any Tax, other than an Excluded Tax, that is paid or
payable by Administrative Agent or such Lender in connection with this Agreement
(including amount payable under this Section 2.20) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.20(c) shall be paid within 10 days after
Administrative Agent or Lender as the case may be delivers to the Borrower a
certificate stating the amount of any such Tax so paid or payable. Any Lender
who delivers such a certificate to the Borrower shall deliver a copy thereof to
Administrative Agent. The certificate

 

38



--------------------------------------------------------------------------------

delivered to the Borrower shall be conclusive of the amount so paid or payable
absent manifest error.

(d) Evidence of Exemption From U.S. Withholding Tax. (i) Each Lender that is not
a United States Person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (x) two original
copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in
each case, any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Code and reasonably
requested by Borrower or Administrative Agent to establish that such Lender is
not subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (y) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Code and is claiming the “portfolio interest
exemption”, a Certificate re Non-Bank Status together with two original copies
of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Code and reasonably requested by Borrower to establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) for United States federal income tax purposes (a “U.S. Lender”) and
is not an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) shall deliver to Administrative Agent and
Borrower on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(d) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case,
any successor forms), or a Certificate re Non-Bank Status and two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to payments to such Lender under the Credit Documents, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.20(b)(iii) if such Lender

 

39



--------------------------------------------------------------------------------

shall have failed to deliver the forms, certificates or other evidence referred
to in the first sentence of this Section 2.20(d)(i); provided, if such Lender
shall have satisfied the requirements of the first sentence of this
Section 2.20(d) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.20(d) shall relieve Borrower of its obligation to pay any
additional amounts pursuant this Section 2.20 in the event that, as a result of
any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

(ii) If a payment made to the Administrative Agent or a Lender under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Administrative Agent or Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Administrative Agent or Lender shall
deliver to the Borrower, at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA, to
determine that such Administrative Agent or Lender, as applicable, has or has
not complied with its obligations under FATCA and, as necessary, to determine
the amount to deduct and withhold from such payment.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but in the case of Taxes other than Excluded
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.20(e)
shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of any such Tax so paid or
payable by the Administrative Agent. The certificate delivered to the Lender
shall be conclusive of the amount so paid or payable absent manifest error.

(f) Treatment of Certain Refunds. If Administrative Agent or any Lender
determines that it has received a refund of any Taxes with respect to which any
Credit Party has paid additional amounts pursuant to Section 2.20(b) from the
Governmental Authority to which such tax was paid, it shall pay to such Credit
Party an amount equal to such refund (but only to the extent of additional
amounts paid by such Credit Party with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Credit Party, upon the request of Administrative Agent or such Lender,
agrees to repay the amount paid over to such Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent or such Lender in the event Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.

 

40



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by or replacement of any Lender or the Administrative
Agent, and the repayment, satisfaction or discharge of all other obligations
under this Agreement.

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.21 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described in this
Section 2.21(a) and (b) above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.22. [Reserved].

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; (b) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; or (c) for any
reason any Lender shall have (i) failed to fund any portion of the Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, unless the subject of a good faith
dispute, (ii) otherwise failed to pay to Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or
(iii) been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding (each a “Defaulting Lender”), then, with respect to each such
Increased-Cost Lender, Non-Consenting Lender or Defaulting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender

 

41



--------------------------------------------------------------------------------

(and such Terminated Lender hereby irrevocably agrees) to assign its outstanding
Loans, if any, in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 10.6 and Borrower shall
pay any fees payable thereunder in connection with such assignment; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the Terminated Lender; (2) on the date of such
assignment, Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender. Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if Borrower
exercises its option hereunder to cause an assignment by such Lender as a
Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.6. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.6 on behalf of a Non-Consenting Lender
or Terminated Lender and any such documentation so executed by Administrative
Agent shall be effective for purposes of documenting an assignment pursuant to
Section 10.6.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) to the extent applicable, resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, certified as of the Closing Date by its
secretary or an Authorized Officer as being in full force and effect without
modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Closing Date.

 

42



--------------------------------------------------------------------------------

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Credit Parties and their Subsidiaries shall be as set forth
on Schedule 4.1.

(d) [Reserved].

(e) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the execution, delivery and
performance of the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent.

(f) Financial Statements. Administrative Agent shall have received from Borrower
the Historical Financial Statements.

(g) Opinions of Counsel. (i) Administrative Agent and its counsel shall have
received a copy of the favorable written opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for Credit Parties, dated as of the Closing Date in
form and substance reasonably satisfactory to Administrative Agent (and each
Credit Party hereby instructs such counsel to deliver such opinions to
Administrative Agent and Lenders); and

(ii) Administrative Agent and its counsel shall have received a copy of a
favorable written opinion of applicable foreign counsel, dated as of the Closing
Date in form and substance reasonably satisfactory to Administrative Agent (and
the Administrative Agent hereby instructs such counsel to deliver such opinions
to Administrative Agent and Lenders).

(h) Collateral Documents. On or prior to the Closing Date, Borrower, Advisors
and Advisors II, shall and shall cause each other Credit Party to, execute and
deliver the Collateral Documents (or amendments or amendments and restatements
thereof) as set forth in Schedule 3.1(h) in order to grant to Collateral
Administrative Agent, on behalf of Secured Parties, a lien on the Collateral
securing both the Obligations and the “Obligations” as defined under the
Existing Credit Agreement on the same terms.

(i) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Borrower attesting that, on the Closing
Date, Borrower, Advisors, Advisors II and the OZ Subsidiaries are, on a
consolidated basis, Solvent.

(j) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(k) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding or hearing or other legal or regulatory developments,
pending in any court or before any arbitrator or Governmental Authority that
would reasonably be expected to have a Material Adverse Effect.

(l) PATRIOT Act. Administrative Agent shall have received all documentation and
other information requested in writing by Administrative Agent and required

 

43



--------------------------------------------------------------------------------

by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”).

(m) Absence of Material Adverse Change. Since December 31, 2010, there shall
have not occurred any Material Adverse Effect.

(n) Transactions. Completion of the Transactions on terms reasonably
satisfactory to the Administrative Agent.

(o) Payment of Fees and Expenses. The expenses of the Administrative Agent
(including the reasonable, documented fees and expenses of its attorneys)
arising in connection with the transactions contemplated by the Credit Documents
for which invoices have been presented to Borrower at least one Business Day
prior to the Closing Date shall have been paid.

3.2. Further Conditions to All Loans.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice in accordance with Section 2.1(b);

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of such Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date;

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(iv) Borrower shall have delivered updated schedules to the Pledge and Security
Agreement to the extent required pursuant to Section 5.2(a) thereof.

3.3. [Reserved].

3.4. Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation; provided each such notice shall be promptly
confirmed in writing. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have

 

44



--------------------------------------------------------------------------------

been given by a duly authorized officer or other person authorized on behalf of
Borrower or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Credit
Extensions to be made thereby, the Credit Parties each represent and warrant to
each Lender, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated by the Credit Documents):

4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Credit Parties and the OZ Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified on Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, except as would
not reasonably be expected to have a Material Adverse Effect, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing would not be reasonably expected to have a Material Adverse
Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each Credit Party
and each of their Subsidiaries have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 4.2, as of
the Closing Date, there is no existing option, warrant, call, right, commitment
or other agreement to which any Credit Party or any of their respective
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interest of any Credit Party or any of their respective Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by any
Credit Party or any of their respective Subsidiaries of any additional
membership interests or other Equity Interest of any Credit Party or any of
their respective Subsidiaries or other Securities convertible into, exchangeable
for or evidencing the right to subscribe for or purchase, a membership interest
or other Equity Interest of any Credit Party or any of their respective
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of Credit
Parties and their Subsidiaries in their respective Subsidiaries as of the
Closing Date both before and after giving effect to the transactions
contemplated by the Credit Documents.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party and OZ Subsidiary that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by each of the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to such Credit Party, (ii) any of the Organizational Documents of
such Credit Party, or (iii) any order, judgment or

 

45



--------------------------------------------------------------------------------

decree of any court or other agency of government binding such Credit Party, in
each case, except to the extent such violation would not reasonably be expected
to have a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation of such Credit Party except to the extent such
conflict, breach or default would not reasonably be expected to have a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of such Credit Party (other than any Liens
created under any of the Credit Documents in favor of Collateral Administrative
Agent, on behalf of Secured Parties); or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any material Contractual Obligation of any Credit Party or any of their
respective OZ Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.

4.5. Governmental Consents. The execution, delivery and performance by each of
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except
(a) registrations, consents, approvals, notices and other actions which have
been duly obtained, taken, given or made and are in full force and effect and
(b) those registrations, consents, approvals, notices and other actions, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each of the Credit Parties that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, none of the Credit Parties nor any of the OZ Subsidiaries has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto other than (a) the liabilities reflected on
Schedule 4.7, (b) obligations arising under this Agreement and (c) liabilities
incurred in the ordinary course of business that, either individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, none of the Credit Parties nor any of the OZ
Subsidiaries is obligated with respect to any Indebtedness other than as
permitted under Section 6.1.

4.8. [Reserved].

 

46



--------------------------------------------------------------------------------

4.9. No Material Adverse Change. Since December 31, 2010, no Material Adverse
Effect has occurred and is continuing.

4.10. [Reserved].

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that would reasonably be expected to have a Material
Adverse Effect. None of the Credit Parties nor any OZ Subsidiary (a) is in
violation of any applicable laws that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, or (b), to such Credit
Party’s or OZ Subsidiary’s knowledge, is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
would reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, as set
forth on Schedule 4.12 or as would not reasonably be expected to have a Material
Adverse Effect, all tax returns and reports of any Credit Party or OZ Subsidiary
required to be filed by any of them have been timely filed, and all taxes due
and payable by any Credit Party and all assessments, fees and other governmental
charges upon any Credit Party or OZ Subsidiary and upon their respective
properties, assets, income and businesses which are due and payable have been
timely paid, other than those which are being contested by such Credit Party or
OZ Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with the accounting principles used in the preparation of the
Historical Financial Statements shall have been made or provided therefor.

4.13. Title to Properties. Each of the Credit Parties and the OZ Subsidiaries
has (i) good, sufficient and legal title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in intellectual property) and (iv) good title to (in
the case of all other personal property), all of its respective properties and
assets necessary in the ordinary conduct of its business, in each case except
for assets disposed of since the date of the most recent financial statements
delivered pursuant to Section 5.1 in the ordinary course of business or as
otherwise permitted under Section 6.7 and except where the failure to have such
title or other interest would not reasonably be expected to have a Material
Adverse Effect. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens except for minor defects in title that do not
materially interfere with any Credit Party’s or any OZ Subsidiary’s ability to
conduct its business or to utilize such assets for their intended purposes.

4.14. No Defaults. None of the Credit Parties nor any of the OZ Subsidiaries is
in default under any of its material Contractual Obligations that would
reasonably be expected to have a Material Adverse Effect.

4.15. Governmental Regulation. None of the Credit Parties nor any of their OZ
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or

 

47



--------------------------------------------------------------------------------

which may otherwise render all or any portion of the Obligations unenforceable.
None of the Credit Parties nor any of the OZ Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.16. Margin Stock. None of the Credit Parties nor any OZ Subsidiary owns any
Margin Stock.

4.17. Employee Benefit Plans. In each case, except as would not reasonably be
expect to have a Material Adverse Effect, each of the Credit Parties and the OZ
Subsidiaries and each of their respective ERISA Affiliates are in compliance in
all material aspects with all applicable provisions and requirements of ERISA
and the Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed in all material
aspects all their obligations under each Employee Benefit Plan. Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by the Credit Parties or any of the OZ
Subsidiaries or any of their ERISA Affiliates. No ERISA Event has occurred or is
reasonably expected to occur. Except to the extent required under Section 4980B
of the Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Credit Parties or any of the OZ Subsidiaries
or any of their respective ERISA Affiliates. The present value of the aggregate
benefit liabilities under each Pension Plan sponsored, maintained or contributed
to by any Credit Party or OZ Subsidiary or any of their ERISA Affiliates,
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. Each of the Credit Parties and the OZ
Subsidiaries and each of their respective ERISA Affiliates has complied in all
material aspects with the requirements of Section 515 of ERISA with respect to
each Multiemployer Plan and is not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

4.18. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Credit Documents.

4.19. Solvency. As of the Closing Date, the Credit Parties and the OZ
Subsidiaries, on a consolidated basis, are Solvent.

4.20. Compliance with Statutes, etc. Each of the Credit Parties and the OZ
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

4.21. Disclosure. No reports, certificates or written statements furnished to
Administrative Agent by or on behalf of any Credit Party or OZ Subsidiary for
use in connection with the transactions contemplated hereby (in each case, as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state a material
fact (known to Borrower, Advisors, Advisors II or any New Advisor, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made; provided that, with respect to any
projections and pro forma financial information contained in such materials, the
Borrower represents only that such information is based upon good faith
estimates and assumptions believed by Borrower, Advisors, Advisors II or any New
Advisor to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material.

4.22. PATRIOT Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Title III of the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of the OZ Subsidiaries to perform, all covenants
in this Section 5.

5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent, for further distribution to the Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters, commencing with
the Fiscal Quarter ending on March 31, 2012 the consolidated balance sheet of
Issuer and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations and cash flows of Issuer and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the current Fiscal Year to the end of such Fiscal Quarter;

(b) Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year, commencing with the Fiscal
Year in which the Closing Date occurs, (i) the consolidated balance sheet of
Issuer and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of operations, shareholders’ equity and cash flows of
Issuer and its Subsidiaries for such Fiscal Year, setting forth in each case in

 

49



--------------------------------------------------------------------------------

comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of independent certified public accountants of recognized
national standing selected by Issuer, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the financial position of Issuer as at
the dates indicated and the results of its operations and its cash flows for the
periods indicated;

(c) Compliance Certificate. No later than five days after delivery of financial
statements pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed
Compliance Certificate;

(d) Statements of Reconciliation. If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the consolidated financial statements of Issuer delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation with respect to “Economic
Income” for all such prior financial statements in form and substance
satisfactory to Administrative Agent. In addition, (i) concurrently with the
delivery of the financial statements referred to in clause (a) and (b) above, a
written reconciliation of such financial statements showing adjustments between
combined financial statements for the Och-Ziff Operating Group and the
consolidated financial statements for the Issuer and its Subsidiaries, in form
and substance reasonably acceptable to the Administrative Agent and in any event
sufficient to permit the calculation of the financial measurements under
Sections 6.1(1), 6.3(h) and 6.5 (a “Reconciliation Statement”) and
(ii) within 20 Business Days of the delivery of the financial statements in
clause (b) above, a Reconciliation Statement, together with agreed-upon
procedures from the accounting firm that performed the audit of such financial
statements;

(e) Notice of Default. Promptly upon any officer of Borrower, Advisors, Advisors
II or any New Advisor obtaining knowledge (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Borrower, Advisors, Advisors II or any New Advisor with respect thereto;
(ii) that any Person has given any notice to any Credit Party or any of the OZ
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto;

(f) [Reserved].

(g) Information Regarding Collateral. On and after the Closing Date, Borrower
will furnish to Administrative Agent prompt written notice of any change (i) in
any

 

50



--------------------------------------------------------------------------------

Credit Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower also agrees promptly to notify
Administrative Agent if any material portion of the Collateral is damaged or
destroyed;

(h) Other Information. Such other information and data with respect to Credit
Parties or any of the OZ Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

(i) Certification of Public Information. Borrower, Advisors, Advisors II and any
New Advisor shall use commercially reasonable efforts to indicate in writing,
concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.1, whether such document or notice contains
Nonpublic Information. Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Borrower, Advisors, Advisors II,
any New Advisor, their respective Subsidiaries or their respective securities)
and, if documents or notices required to be delivered pursuant to this
Section 5.1 or otherwise are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that Borrower has indicated contains
Nonpublic Information shall not be posted on that portion of the Platform
designated for such public-side Lenders. If Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.1 contains Nonpublic
Information, Administrative Agent reserves the right to post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to Borrower, Advisors,
Advisors II, any New Advisor, their respective Subsidiaries and their respective
securities.

5.2. Existence. Except as otherwise permitted under Section 6.7, each Credit
Party will, and will cause each of the OZ Subsidiaries to, at all times
(a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of formation, organization or incorporation and
(b) take all reasonable action to maintain all rights and franchises, licenses
and permits material to its business, except to the extent failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.3. Payment of Taxes. Each Credit Party will, and will cause each of the OZ
Subsidiaries to, pay all material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided, no such material Tax need be paid
if it is being contested in good faith by appropriate proceedings diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with the accounting principles used in the preparation
of the Historical Financial Statements, shall have been made therefor.

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
the OZ Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties necessary in the operation of the business of Credit Parties and the
OZ Subsidiaries, except to the extent failure to do so would not reasonably be
expected to have a Material Adverse Effect, and from time to time will make

 

51



--------------------------------------------------------------------------------

or cause to be made all appropriate repairs, renewals and replacements thereof,
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.5. Insurance. Borrower, Advisors, Advisors II and any New Advisor will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance with respect to their business and properties as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons, except where failure to maintain such insurance would not reasonably be
expected to have a Material Adverse Effect.

5.6. Books and Records; Inspections. Except as would not reasonably be expected
to have a Material Adverse Effect, each Credit Party will, and will cause each
of the OZ Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries shall be made of all material financial
transactions and matters involving its assets and business. Each Credit Party
will, and will cause each of the OZ Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of the OZ Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their
officers, all upon reasonable notice and at such reasonable times during normal
business hours and as often as may reasonably be requested in advance; provided
that absent any Event of Default the Borrower shall not be required to pay the
expenses related thereto more frequently than once each Fiscal Year; and
provided further that during the existence of an Event of Default Administrative
Agent (or any of its representatives) may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and without advance
notice. Notwithstanding anything to the contrary in this Section 5.6, none of
the Credit Parties nor any of the OZ Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (iii) is subject to attorney-client privilege or constitutes
attorney work product.

5.7. [Reserved].

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of the OZ Subsidiaries to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority, except in such
instances in which (a) such requirement of law, rule, regulation or order is
being contested in good faith by appropriate proceedings diligently conducted or
(b) noncompliance could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

5.9. [Reserved].

5.10. Subsidiaries; Collateral; Additional Guarantors.

 

52



--------------------------------------------------------------------------------

(a) In the event that any Person becomes a Domestic Subsidiary of Borrower,
Advisors, Advisors II or any New Advisor, Borrower shall, within 45 days after
such Person becomes a Domestic Subsidiary (or such longer period as
Administrative Agent may agree in its discretion), (i) cause such Domestic
Subsidiary to become a Guarantor hereunder by executing and delivering to
Administrative Agent a Counterpart Agreement, and (ii) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements and certificates as are similar to those described in
Section 3.1(b) and as may be required pursuant to the Pledge and Security
Agreement; provided that, to the extent any third party consent shall be
required for the pledge of interests in any such Domestic Subsidiary, such
interests shall not be required to be pledged. In the event that any Person
becomes a Foreign Subsidiary of Borrower, Advisors, Advisors II or any New
Advisor and the ownership interests of such Foreign Subsidiary are directly
owned by Borrower, Advisors, Advisors II, any New Advisor, or by any Domestic
Subsidiary thereof, Borrower, Advisors, Advisors II or any New Advisor, as
applicable, shall, or shall cause such Domestic Subsidiary to take all actions
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Administrative Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of the Voting Stock of such Foreign Subsidiary. With
respect to each such Domestic Subsidiary, Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Domestic Subsidiary of Borrower,
Advisors, Advisors II or any New Advisor and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to such Domestic Subsidiary; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

(b) In the event that, after the Closing Date, any Affiliate of a Credit Party
becomes a New Advisor (or any such Affiliate is required to become a pledgor or
guarantor under the Existing Credit Agreement), Borrower shall cause such Person
to become a Guarantor hereunder by executing and delivering to Administrative
Agent a Counterpart Agreement and take such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements
and certificates as are similar to those described in Section 3.1(b). In
addition, Borrower shall cause such Person to comply with the requirements set
forth in the Pledge and Security Agreement.

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned or leased on
the Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
Collateral Administrative Agent, for the benefit of Secured Parties, then such
Credit Party shall promptly take all such actions and execute and deliver, or
cause to be executed and delivered, a Mortgage and any UCC or similar filings
with respect to each such Material Real Estate Asset necessary to create in
favor of Collateral Administrative Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
First Priority security interest in such Material Real Estate Assets. In
addition to the foregoing, Borrower shall, at the request of Collateral
Administrative Agent, deliver, from time to time, to Administrative Agent such
existing appraisals as are required by law or regulation of Real Estate Assets
with respect to which Administrative Agent has been granted a Lien.

 

53



--------------------------------------------------------------------------------

5.12. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Administrative Agent may reasonably request in order
to effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are guarantied by the Guarantors and are secured, after the Closing
Date, by the Collateral.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of the OZ Subsidiaries to perform, all covenants
in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of the OZ
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations and the “Obligations” as defined under the Existing Credit
Agreement;

(b) Indebtedness of any Credit Party to another Credit Party; provided, (i) all
such Indebtedness shall be evidenced by the Intercompany Note, which shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement
to the extent required by Section 5.10, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note, and (iii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to Borrower or to any of its Subsidiaries for whose benefit such
payment is made;

(c) current liabilities of the Credit Parties or the OZ Subsidiaries incurred in
the ordinary course of business but not incurred through (i) the borrowing of
money or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 5.3;

(e) Indebtedness in respect of judgments or awards only to the extent, for the
period and for an amount not resulting in a Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

54



--------------------------------------------------------------------------------

(g) Indebtedness in the form of either a direct obligation of a Credit Party or
OZ Subsidiary or in the form of a guaranty by a Credit Party or OZ Subsidiary,
in each case, with respect to the obligation to refund or repay management,
incentive or promote fees previously received from a fund;

(h) Indebtedness incurred by a Credit Party or OZ Subsidiary arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of such Credit Party or OZ
Subsidiary, as applicable, pursuant to such agreements, in connection with
permitted acquisitions or permitted dispositions of any business or assets of a
Credit Party or OZ Subsidiary;

(i) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of a Credit Party or OZ
Subsidiary, as applicable;

(l) other unsecured Indebtedness, so long as at the time of such incurrence
(x) after giving effect to the incurrence of such Indebtedness, the Economic
Income Leverage Ratio as of the end of the last Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1 does not
exceed 4.00 to 1.00 and (y) no Default or Event of Default shall have occurred
and be continuing;

(m) other unsecured Indebtedness in an aggregate amount not to exceed at any
time $150,000,000;

(n) Indebtedness of 57 Aviation Services, LLC (or any successor to such entity
pursuant to any transaction permitted under Section 6.7) existing on the date
hereof, any additional Indebtedness of such entity or any other OZ Subsidiary
(the “New Aviation Subsidiary”) (or any successor to such entity pursuant to any
transaction permitted under Section 6.7) incurred to purchase or finance one
additional aircraft and related engines (including spare engines) for such
aircraft, and any renewals, extensions, replacements and refinancings of the
foregoing; provided, that, the purchase price of such additional aircraft shall
not exceed the price that is three times the purchase price of the aircraft
currently owned by 57 Aviation Services, LLC; and

(o) guaranties with respect to Indebtedness permitted under clauses (a) through
(n) of this Section 6.1.

6.2. Liens. No Credit Party shall, nor shall it permit any of the OZ
Subsidiaries to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of

 

55



--------------------------------------------------------------------------------

any Credit Party or any of the OZ Subsidiaries, whether now owned or hereafter
acquired, or any income, profits or royalties therefrom, except:

(a) Liens securing the Obligations and the “Obligations” as defined under the
Existing Credit Agreement;

(b) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith by appropriate proceedings diligently
conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen, suppliers and materialmen, and
other Liens imposed by law or pursuant to customary reservations or retentions
of title arising in the ordinary course of business (other than any such Lien
imposed pursuant to Section 401 (a)(29) or 412(n) of the Code or by ERISA), in
each case (i) for amounts not yet overdue or (ii) for amounts that are overdue,
are unfiled and no other action has been taken to enforce the same or (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by the accounting
principles used in the preparation of the Historical Financial Statements shall
have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other similar
encumbrances and minor defects or irregularities in title, in each case which do
not interfere in any material respect with the ordinary conduct of the business
of any Credit Party or any of the OZ Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.1(h);

(h) Liens solely on any cash earnest money deposits made by any Credit Party or
any of the OZ Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

56



--------------------------------------------------------------------------------

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(l) Liens on the assets of 57 Aviation Services, LLC or New Aviation Subsidiary
(or any successor to such entity pursuant to any transaction permitted under
Section 6.7) securing Indebtedness permitted under Section 6.1(n);

(m) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by any Credit Party or any of the OZ
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of, or materially detracting from the value
of, the business of any Credit Party or such OZ Subsidiary; and

(n) Liens not otherwise permitted by this Section 6.2 securing obligations in an
aggregate amount not to exceed $5,000,000 at any time outstanding.

Notwithstanding anything to the contrary herein, no Credit Party shall, nor
shall it permit any of the OZ Subsidiaries to create, incur, assume or permit to
exist any Lien with respect to any rights to payment of any incentive fees that
are excluded from the Collateral.

6.3. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of the OZ Subsidiaries through any manner or means or through any other Person
to, directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except:

(a) so long as no Tax Distribution Event of Default exists immediately prior and
after giving effect thereto, any Credit Party may, for any period for which such
Credit Party is treated as a pass-through entity for federal and state income
tax purposes, make Restricted Junior Payments in the form of distributions for
the payment of taxes in an amount equal to federal and state income taxes that
would be owed (including estimated taxes), as determined by Borrower, Advisors,
Advisors II or any New Advisor in their reasonable discretion (it being
understood that benefits arising from any election under Section 754 of the Code
(a “754 Election”) may be disregarded in the determination), by any Person as a
result of its direct or indirect ownership and its status as a partner or single
owner (for federal and state income tax purposes) of such Credit Party or an OZ
Subsidiary that is treated as a pass-through entity for federal and state income
tax purposes; provided that such distributions pursuant to this clause (a) shall
not exceed 50% of the taxable income of Credit Parties and such OZ Subsidiaries
determined without regard to benefits arising from any 754 Election (less any
prior distributions for estimated taxes) for such period; provided further that
such percentage limitation shall be correspondingly increased to the extent that
relevant federal or state tax rates increase after the Closing Date)
(collectively, “Permitted Tax Distributions”);

(b) Restricted Junior Payments payable solely in the Equity Interests of such
Person;

 

57



--------------------------------------------------------------------------------

(c) any Distribution;

(d) Restricted Junior Payments to fund payments under the Expense Allocation
Agreement;

(e) Restricted Junior Payments (i) in the form of Class A Shares and (ii) in
cash made directly or indirectly from the proceeds of any issuances of Class A
Shares;

(f) Restricted Junior Payments to the extent they are permitted under
Section 6.7;

(g) to the extent not otherwise permitted under clauses (a) through (f) above,
the transactions described under the heading “Distributions and Other Payments
to our Existing Owners” in the S-1; and

(h) to the extent not otherwise permitted under clauses (b) through (g) above,
other Restricted Junior Payments; provided that (i) no Default or Event of
Default exists immediately prior to or after giving effect thereto, (ii) the
aggregate amount of such Restricted Junior Payments during the prior twelve
months does not exceed 100% of Free Cash Flow for the prior twelve months and
(iii) after giving effect thereto, Credit Parties have cash on hand in an amount
not less than all accrued and unpaid taxes of Credit Parties and the OZ
Subsidiaries.

6.4. Restrictions on OZ Subsidiary Distributions. Except as provided herein and
in the Existing Credit Agreement, no Credit Party shall, nor shall it permit any
OZ Subsidiary to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any OZ Subsidiary to (a) pay dividends or make any other distributions on any
of such OZ Subsidiary’s Equity Interests owned by Borrower, Advisors, Advisors
II, any New Advisor as applicable, or any other OZ Subsidiary, (b) repay or
prepay any Indebtedness owed by such OZ Subsidiary to Borrower, Advisors,
Advisors II, any New Advisor as applicable, or any other OZ Subsidiary, (c) make
loans or advances to Borrower, Advisors, Advisors II, any New Advisor as
applicable, or any other OZ Subsidiary, or (d) transfer, lease or license any of
its material property or assets to Borrower, Advisors, Advisors II, any New
Advisor as applicable, or any other OZ Subsidiary, in each case other than
restrictions (i) on the transfer of partnership interests, (ii) with respect to
the assignment of interests in management agreements, (iii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, (iv) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Equity Interest not otherwise prohibited
under this Agreement or (v) described on Schedule 6.4.

6.5. Financial Covenants.

(a) Assets Under Management. The Borrower shall not permit the total assets
under management (“AUM”) of the Issuer and its Subsidiaries as reported on the
Compliance Certificate, as of the last day of any Fiscal Quarter to be less than
$17,500,000,000 for two successive Fiscal Quarters.

 

58



--------------------------------------------------------------------------------

(b) Maximum Economic Income Leverage Ratio. The Borrower shall not permit the
Economic Income Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending on December 31, 2011, to exceed
4.00:1.00.

6.6 [Reserved].

6.7 Fundamental Changes; Disposition of Assets. No Credit Party shall, nor shall
it permit any OZ Subsidiary to, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, except:

(a) any Credit Party may be merged with or into another Credit Party, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to a Credit Party;

(b) upon 20 days prior written notice to Administrative Agent, any Credit Party
may change its name, state of formation or form of organization;

(c) any Credit Party may be merged or consolidated with or into any Subsidiary;
provided that such Credit Party is the surviving entity;

(d) any OZ Subsidiary that is not a Credit Party may be merged or consolidated
with or into any other OZ Subsidiary that is not a Credit Party;

(e) sales or other dispositions of assets that do not constitute Asset Sales;

(f) Asset Sales, so long as, after giving effect to such Asset Sale, the
Economic Income Leverage Ratio does not exceed 4.00 to 1.00;

(g) any OZ Subsidiary that is not a Credit Party may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, would not reasonably be expected to have a Material
Adverse Effect;

(h) disposals of obsolete, worn out or surplus property; and

(i) any Credit Party or OZ Subsidiary may make an Asset Sale to the extent it
would be permitted under Section 6.3.

It is understood and agreed that this Section 6.7 shall not prohibit any change
in ownership of a Credit Party or an OZ Subsidiary that is not a Credit Party
that does not cause a Change of Control as long as such Person remains a Credit
Party, if it was a Credit Party, and all Liens on the assets of such Person, if
any, remain in full force and effect.

6.8 [Reserved].

 

59



--------------------------------------------------------------------------------

6.9 [Reserved].

6.10 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any OZ Subsidiary to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of a Credit
Party, on terms that are substantially less favorable to such Credit Party or
such OZ Subsidiary, as the case may be, than those that might be obtained in a
comparable arms-length transaction at the time from a Person who is not an
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction among any of Borrower and any Guarantor; (b) reasonable and
customary compensation, reimbursement and other fees paid to members of the
board of directors (or similar governing body) of Credit Parties, the OZ
Subsidiaries and their Affiliates; (c) compensation and reimbursement
arrangements for officers and other employees of Credit Parties, the OZ
Subsidiaries and their Affiliates entered into in the ordinary course of
business; (d) advances to officers of Credit Parties for personal expenses;
(e) use of corporate aircraft for personal use; (f) advances of working capital
to any Credit Party, (g) transfers of cash and assets to any Credit Party;
(h) intercompany transactions expressly permitted by Section 6.1, Section 6.3 or
Section 6.7; (i) investments in OZ Funds by officers, directors and Affiliates
without the payment of normal fees or charges related thereto; or
(j) transactions occurring in connection with the Equity Offering.

6.11 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any OZ Subsidiary to, engage in any material line of
business substantially different from (i) the investment management and
financial services business or any business ancillary thereto and (ii) such
other lines of business as may be consented to by Requisite Lenders.

6.12 Repurchases and Prepayments under the Existing Credit Agreement. Other than
pursuant to the Borrower Repurchase Transaction on the Initial Availability
Date, neither Borrower nor any of its Subsidiaries shall voluntarily prepay,
repurchase or redeem any Existing Term Loans during the Blackout Period.

6.13 Amendments or Waivers of Organizational Documents and Certain Agreements.
No Credit Party shall nor shall it permit any OZ Subsidiary to, amend, modify or
waive any of its organizational documents, the Expense Allocation Agreement, the
Existing Credit Agreement or the Collateral Documents in a manner materially
adverse to the Lenders without obtaining the prior written consent of the
Required Lenders.

6.14 Fiscal Year. Without the prior written consent of Administrative Agent, no
Credit Party shall, nor shall it permit any OZ Subsidiary to, change its Fiscal
Year-end from December 31 unless such change in Fiscal Year-end is required by
any decree, order, statute, rule or governmental regulation applicable to such
Credit Party or OZ Subsidiary.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in

 

60



--------------------------------------------------------------------------------

full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of

 

61



--------------------------------------------------------------------------------

Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(c) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(d) any Beneficiary, upon such terms as it deems appropriate, and subject to the
provisions of this Agreement and the other Credit Documents, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, or release or discharge with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations; (v) enforce and apply any security

 

62



--------------------------------------------------------------------------------

now or hereafter held by or for the benefit of such Beneficiary in respect
hereof or the Guaranteed Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that such Beneficiary may have
against any such security, in each case as such Beneficiary in its discretion
may determine consistent herewith or the applicable Hedge Agreement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents or any Hedge Agreements; and

(e) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party or any OZ Subsidiary and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, accord and satisfaction and usury; and (viii) any
other act or thing or omission, or delay to do any other act or thing, which may
or might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other

 

63



--------------------------------------------------------------------------------

Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) any rights to
set-offs, recoupments and counterclaims, and (iii) promptness (subject to any
applicable statute of limitations), diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; and (f) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not

 

64



--------------------------------------------------------------------------------

have been finally and indefeasibly paid in full, such amount shall be held in
trust for Administrative Agent on behalf of Beneficiaries and shall forthwith be
paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which

 

65



--------------------------------------------------------------------------------

Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after receiving notice from Administrative
Agent of such failure to pay; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of the
OZ Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1 (a)) in an aggregate principal amount of
$50,000,000 or more (including, but not limited to, Indebtedness incurred
pursuant to the Existing Credit Agreement), in each case beyond the grace

 

66



--------------------------------------------------------------------------------

period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to (x) any other terms in the case of Indebtedness incurred
pursuant to the Existing Credit Agreement and (y) any other material term in the
case of other Indebtedness, which in either case is, in the individual or
aggregate principal amounts referred to in clause (i) above or any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(e)(i), Section 5.2 or
Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any OZ Subsidiary in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in this Section 8.1, and
such default shall not have been remedied or waived within thirty days after the
earlier of (i) an officer of such Credit Party becoming aware of such default or
(ii) receipt by Borrower of notice from Administrative Agent of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any OZ Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party or any
OZ Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Credit Party or any OZ Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any OZ Subsidiary for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of any Credit
Party or any OZ Subsidiary, and any such event described in this clause (ii)
shall continue for sixty days without having been dismissed, bonded or
discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any OZ Subsidiary shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable

 

67



--------------------------------------------------------------------------------

bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Credit
Party or any OZ Subsidiary shall make any assignment for the benefit of
creditors; or (ii) any Credit Party or any OZ Subsidiary shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
in excess of $50,000,000 as such debts become due; or the board of directors (or
similar governing body) of any Credit Party or any OZ Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any final money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against any Credit Party or any
OZ Subsidiary or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or

(i) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of any Credit Party, any OZ Subsidiary or any of their
respective ERISA Affiliates in excess of $80,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Code or under ERISA.

(j) Change of Control. A Change of Control shall occur; or

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Administrative Agent or any Secured Party to
take any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or

 

68



--------------------------------------------------------------------------------

with the consent of) Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) each of the following shall immediately become due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party:
(I) the unpaid principal amount of and accrued interest on the Loans and
(II) all other Obligations; and (B) Administrative Agent may enforce any and all
Liens and security interests created pursuant to Collateral Documents.

8.2. Borrowers’ Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.1, for purposes of determining whether an Event of
Default has occurred under any financial covenant set forth in Section 6.5, any
equity contribution (in the form of common equity or other equity having terms
reasonably acceptable to Administrative Agent) made to Borrower after the last
day of any Fiscal Quarter and on or prior to the day that is 10 days after the
day on which financial statements are required to be delivered for that Fiscal
Quarter will, at the request of Borrower, be included as additional management
fee revenue in the calculation of Combined Economic Income solely for the
purposes of determining compliance with such financial covenants at the end of
such Fiscal Quarter and any subsequent period that includes such Fiscal Quarter
(any such equity contribution, a “Specified Equity Contribution”); provided that
(a) Borrower shall not be permitted to so request that separate Specified Equity
Contributions be made in more than two Fiscal Quarters in any Relevant Four
Quarter Fiscal Period and separate Specified Equity Contributions can only be
made in three Fiscal Quarters during the term of this Agreement, (b) the amount
of any Specified Equity Contribution will be no greater than the amount required
to cause Borrower to be in compliance with the financial covenants, (c) all
Specified Equity Contributions and the use of proceeds therefrom will be
disregarded for all other purposes under the Credit Documents and (d) if, after
giving effect to any Specified Equity Contribution, Borrower would be in
compliance with the financial covenants contained in Section 6.5(b) after giving
effect to the provisions of this Section 8.2, no Default or Event of Default
shall be deemed to have existed at any time with respect to such financial
covenants for the relevant Fiscal Quarter. To the extent that the proceeds of
the Specified Equity Contribution are used to repay Indebtedness, such
Indebtedness shall not be deemed to have been repaid for purposes of calculating
any financial covenant set forth in Section 6.5 for the Relevant Four Fiscal
Quarter Period. For purposes of this paragraph, the term “Relevant Four Fiscal
Quarter Period” shall mean, with respect to any requested Specified Equity
Contribution, the four Fiscal Quarter period ending on (and including) the
Fiscal Quarter in which Combined Economic Income will be increased as a result
of such Specified Equity Contribution.

SECTION 9. AGENT

9.1. Appointment of Administrative Agent. GSLP is hereby appointed
Administrative Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes GSLP to act as Administrative Agent in accordance with
the terms hereof and the other Credit Documents. Administrative Agent hereby
agrees to act in its capacity as such upon the express conditions contained
herein and the other Credit Documents, as applicable. The provisions of this
Section 9 are solely for the benefit of Administrative Agent and Lenders and no
Credit Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder,
Administrative Agent shall act solely as an

 

69



--------------------------------------------------------------------------------

agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Credit
Party or any OZ Subsidiary or any of their respective Affiliates. Administrative
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.

9.2. Powers and Duties. Each Lender irrevocably authorizes Administrative Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to Administrative Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Administrative Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents.
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Administrative Agent shall
not have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender or any other Person; and nothing herein or
any of the other Credit Documents, expressed or implied, is intended to or shall
be so construed as to impose upon Administrative Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by Administrative Agent to Lenders or by or on
behalf of any Credit Party, or to any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b) Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by Administrative Agent under or in connection
with any of the Credit Documents except to the extent caused by Administrative
Agent’s gross negligence or willful misconduct, in each case as determined by a
final non appealable judgment of a court of competent jurisdiction.
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until
Administrative Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such

 

70



--------------------------------------------------------------------------------

instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), Administrative
Agent shall be entitled to act or (where so instructed) refrain from acting, or
to exercise such power, discretion or authority, in accordance with such
instructions. Without prejudice to the generality of the foregoing,
(i) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Credit Parties and
the OZ Subsidiaries), accountants, experts and other professional advisors
selected by it; and (ii) no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.5).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub- agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans, Administrative
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include Administrative Agent in its individual
capacity. Administrative Agent and its Affiliates may accept deposits from, lend
money to, own securities

 

71



--------------------------------------------------------------------------------

of, and generally engage in any kind of banking, trust, financial advisory or
other business with any Credit Party or any of their respective Affiliates as if
it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower, other Credit Parties and their respective
Affiliates for services in connection herewith and otherwise without having to
account for the same to Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Credit Parties and the
OZ Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Credit Parties and the OZ Subsidiaries. Administrative Agent and Collateral
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
and Collateral Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by Administrative Agent, Collateral Administrative Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Administrative Agent, to the extent that
Administrative Agent shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Administrative Agent in exercising
its powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as Administrative Agent in
any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent’s gross
negligence or willful misconduct. If any indemnity furnished to Administrative
Agent for any purpose shall, in the opinion of Administrative Agent, be
insufficient or become impaired, Administrative Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify Administrative Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify Administrative Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.

 

72



--------------------------------------------------------------------------------

9.7. Successor Administrative Agent. Administrative Agent may resign at any time
by giving thirty days’ prior written notice thereof to Lenders and Borrower, and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. If the Requisite Lenders have not appointed a successor
Administrative Agent, Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent hereunder and in any case,
Administrative Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation. If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, the
Requisite Lenders shall be deemed to succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent.
After any retiring or removed Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

9.8. Collateral and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
appoints and authorizes Goldman Sachs Credit Partners L.P., the administrative
agent under the Existing Credit Agreement, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with
respect to the Collateral and the Collateral Documents (in such capacity the
“Collateral Administrative Agent”); provided that Collateral Administrative
Agent shall owe no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Hedge Agreement. Subject to Section 10.5, without further written
consent or authorization from any Secured Party, Collateral Administrative Agent
may execute any documents or instruments necessary to, in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented. Each Secured Party hereby further authorized Administrative Agent, on
behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of Beneficiaries with respect to the Guaranty; provided that
Administrative Agent shall owe no fiduciary duty, duty of loyalty, duty of care,

 

73



--------------------------------------------------------------------------------

duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Beneficiary,
Administrative Agent may execute any documents or instruments necessary to
release any Guarantor from the Guaranty pursuant to Section 7.12 or with respect
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty, it being understood and agreed that all powers, rights
and remedies hereunder and under the Collateral Documents may be exercised
solely by Collateral Administrative Agent (or, with respect to the Guaranty,
Administrative Agent), on behalf of the Secured Parties in accordance with the
terms hereof and thereof, and (ii) in the event of a foreclosure or similar
enforcement action by Collateral Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, Administrative Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and Collateral Administrative Agent, as
agent for and representative of Secured Parties, (but not any Lender or Lenders
in its or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Collateral Administrative Agent at such sale or other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(iv) of this Agreement and the Pledge and Security
Agreement.

(d) No Responsibility for Certain Matters. Collateral Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Collateral Document. The Collateral Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Administrative Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

(e) Exculpatory Provisions. Neither Collateral Administrative Agent nor any of
its officers, partners, directors, employees or agents shall be liable to
Lenders for any action taken or omitted by Collateral Administrative Agent under
or in connection with any of the Collateral Documents except to the extent
caused by Collateral Administrative Agent’s gross negligence or willful
misconduct in each case as determined by a final non appealable judgment of a
court of competent jurisdiction. Collateral Administrative Agent shall be
entitled to refrain

 

74



--------------------------------------------------------------------------------

from any act or the taking of any action (including the failure to take an
action) in connection herewith or any of the other Collateral Documents or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until Collateral Administrative Agent shall have received
instructions in respect thereof from Requisite Lenders or the Required Secured
Parties, as contemplated by Collateral Documents (or such other Lenders as may
be required to give such instructions under Section 10.5) and, upon receipt of
such instructions from Requisite Lenders or the Required Secured Parties, as
contemplated by the Collateral Documents (or such other Lenders, as the case may
be), Collateral Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that, in the event of
any conflict between any instructions from the Requisite Lenders or the Required
Secured Parties the instructions of the Required Secured Parties shall prevail
in accordance with the terms of the Pledge and Security Agreement. Without
prejudice to the generality of the foregoing, (i) Collateral Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Credit Parties and the OZ
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against
Collateral Administrative Agent as a result of Collateral Administrative Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Collateral Documents in accordance with the instructions of Requisite
Lenders or the Required Secured Parties as contemplated by the Collateral
Documents, as applicable (or such other Lenders as may be required to give such
instructions under Section 10.5).

(f) Delegation of Duties. Collateral Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Collateral Document by or through any one or more sub-agents
appointed by Collateral Administrative Agent. Collateral Administrative Agent
and any such sub- agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.8(f) and of
Section 9.8(g) shall apply to any the Affiliates of Collateral Administrative
Agent and shall apply to their respective activities in connection with
activities as Collateral Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.8(f) and of Section 9.8(g) shall apply to any such sub-agent and to
the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Collateral Administrative Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other

 

75



--------------------------------------------------------------------------------

Person and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

(g) Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Collateral Administrative Agent, to the extent
that Collateral Administrative Agent shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Collateral
Administrative Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Collateral Documents or otherwise in its
capacity as Collateral Administrative Agent in any way relating to or arising
out of this Agreement or the other Collateral Documents; provided, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Collateral Administrative Agent’s gross negligence or willful
misconduct. If any indemnity furnished to Collateral Administrative Agent for
any purpose shall, in the opinion of Collateral Administrative Agent, be
insufficient or become impaired, Collateral Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify Collateral Administrative
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify Collateral Administrative Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

(h) Successor Collateral Administrative Agent. Collateral Administrative Agent
may resign at any time by giving thirty days’ prior written notice thereof to
Lenders and Borrower, and Collateral Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Collateral Administrative Agent and signed by
Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Borrower, to appoint a successor Collateral Administrative Agent. Upon the
acceptance of any appointment as Collateral Administrative Agent hereunder by a
successor Collateral Administrative Agent, that successor Collateral
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Administrative Agent and the retiring or removed Collateral Administrative Agent
shall promptly (i) transfer to such successor Collateral Administrative Agent
all sums, Securities and other items of Collateral held under the Collateral
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Administrative Agent under the Collateral Documents, and (ii) execute
and deliver to such successor Collateral Administrative Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Collateral Administrative Agent
shall be discharged from its duties and obligations hereunder. If the Requisite
Lenders have not appointed a successor Collateral Administrative Agent,
Administrative Agent shall have

 

76



--------------------------------------------------------------------------------

the right to appoint a financial institution to act as Collateral Administrative
Agent hereunder and in any case, Collateral Administrative Agent’s resignation
shall become effective on the thirtieth day after such notice of resignation. If
neither the Requisite Lenders nor Administrative Agent have appointed a
successor Collateral Administrative Agent, the Administrative Agent shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Administrative Agent. After any
retiring or removed Collateral Administrative Agent’s resignation or removal
hereunder as Collateral Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Administrative Agent hereunder; provided that,
notwithstanding anything to the contrary contained herein, any actions taken
pursuant to this Section 9.8(h) shall be in accordance with the terms,
procedures and requirements set forth in the Pledge and Security Agreement.
Notwithstanding the forgoing, until the Existing Credit Agreement is paid in
full and terminated, Requisite Lenders may not remove the Collateral
Administrative Agent without the consent of the “Requisite Lenders” as defined
under the Existing Credit Agreement.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, without duplication for any amount payable
under Section 2.20(c), such Lender shall indemnify Administrative Agent fully
for all amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Except in the case of notices and other communications
permitted to be given by telephone, any notice or other communication herein
required or permitted to be given to a Credit Party, Collateral Administrative
Agent or Administrative Agent shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed.

(b) Electronic Communications.

 

77



--------------------------------------------------------------------------------

(i) Notices and other communications to the Lenders, Collateral Administrative
Agent and Administrative Agent hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Section by electronic communication.
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, in each case as determined by a final non appealable judgment of a court
of competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. Neither Administrative Agent nor any of its respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties and the Lenders agree that Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with Administrative Agent’s customary document
retention procedures and policies.

10.2. Expenses. Borrower agrees to pay promptly (a) all the actual, reasonable,
documented, out-of-pocket costs and expenses of Administrative Agent and
Collateral

 

78



--------------------------------------------------------------------------------

Administrative Agent in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the actual, reasonable,
documented fees, expenses and disbursements of counsel to Administrative Agent
and Collateral Administrative Agent (in each case including allocated costs of
internal counsel) in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrower; (d) all the actual documented costs and reasonable documented expenses
of creating, perfecting, recording, maintaining and preserving Liens in favor of
Administrative Agent and Collateral Administrative Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to Administrative Agent and Collateral
Administrative Agent and of counsel providing any opinions that Administrative
Agent, Collateral Administrative Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual documented costs and reasonable documented fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual documented costs and reasonable documented
expenses (including the reasonable fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by
Administrative Agent, Collateral Administrative Agent and their respective
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual, documented, reasonable, out-of-pocket costs
and expenses incurred by Administrative Agent and Collateral Administrative
Agent in connection with the negotiation, preparation and execution of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (h) after the occurrence
of an Event of Default, all documented costs and expenses, including reasonable
documented attorneys’ fees (including allocated costs of internal counsel) and
costs of settlement, incurred by Collateral Administrative Agent or
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale, lease or license of, collection from, or other realization upon
any of the Collateral or the enforcement of the Guaranty) or in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases
or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Administrative Agent, Collateral Administrative Agent and
each Lender and each of their respective officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and Affiliates of
Administrative Agent, Collateral Administrative Agent and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from (i) the gross negligence, bad faith or willful misconduct
of that Indemnitee, in each case as determined by a final non appealable
judgment of a court of competent jurisdiction, or (ii) a material breach of a

 

79



--------------------------------------------------------------------------------

Credit Document by such Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, Administrative
Agent and Collateral Administrative Agent and their respective Affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, arising out of, as a result of, or in any way related
to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Borrower hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, or with any other Credit Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders
and the Borrower or the applicable Credit Party, as the case may be; provided
that Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.

 

80



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) amend, modify or waive the provisions of Section 3.1(n) or the definition of
‘Transactions’ prior to the Initial Availability Date;

(ii) extend clause (i) of the Termination Date beyond July 2, 2012 or waive,
extend or otherwise modify the proviso in the definition of Termination Date
without the consent of such Lender;

(iii) extend the scheduled final maturity of any Loan or Note;

(iv) waive, reduce or postpone any scheduled repayment (but not prepayment);

(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee payable hereunder;

(vi) extend the time for payment of any such interest or fees;

(vii) reduce the principal amount of any Loan;

(viii) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(ix) amend the definition of “Requisite Lenders”, “Required Secured Parties” or
“Pro Rata Share”; provided, with the consent of Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders”, “Required Secured Parties” or “Pro Rata Share” on
substantially the same basis as the Commitments and the Loans are included on
the Closing Date; or

(x) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) permit the Borrower to assign or delegate any of its rights and obligations
under the Credit Documents without the consent of all Lenders;

(ii) increase the Commitments of any Lender without the consent of such Lender;

 

81



--------------------------------------------------------------------------------

(iii) alter the required application of any repayments or prepayments pursuant
to Section 2.15 without the consent of all Lenders;

(iv) alter the requirement regarding voluntary prepayment, repurchase or
redemption of any Existing Term Loans set out in Section 6.12 without the
consent of all Lenders;

(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to Administrative Agent or Collateral Administrative Agent, or any other
provision hereof as the same applies to the rights or obligations of
Administrative Agent or Collateral Administrative Agent, in each case without
the consent of such Administrative Agent or Collateral Administrative Agent, as
applicable; or

(vi) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders, and no Lender
may assign or otherwise transfer any of its rights hereunder except (i) to an
Eligible Assignee in accordance with subsection (c) of this Section, (ii) by way
of participation in accordance with subsection (g) of this Section 10.6 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.6(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Affiliates of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

82



--------------------------------------------------------------------------------

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters covered in
Section 2.20 and any fees payable in connection with such assignment, in each
case, as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day Assignment Agreement is received by Administrative
Agent, if received by 12:00 noon (New York City time), and on the following
Business Day if received after such time, prompt notice thereof shall be
provided to Borrower and a copy of such Assignment Agreement shall be
maintained. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any Loan) to any Person
meeting the criteria of clause (i) or (ii) of the definition of the term of
“Eligible Assignee” with the consent of Borrower and Administrative Agent (such
consent not to be (x) unreasonably withheld or delayed, (y) in the case of
Borrower, required at any time an Event of Default shall have occurred and then
be continuing or (z) required for assignments by a Lender to an Affiliate or
Related Fund of such Lender and in respect of such affiliated assignments only
notice to the Borrower and Administrative Agent will be required); provided,
that (A) Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within
five (5) Business Days after having received notice thereof and (B) each such
assignment pursuant to this Section 10.6(c) shall be in an aggregate amount of
not less than $5,000,000 (or such lesser amount as (x) may be agreed to by
Borrower and Administrative Agent, (y) shall constitute the aggregate amount of
the Loan of the assigning Lender or (z) may be the amount assigned by an
assigning Lender to an Affiliate or Related Fund of such Lender) with respect to
the assignment of Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(d), together with payment to
Administrative Agent of a registration and processing fee of $3,500 by the
parties to such assignment (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to GSLP or any
Affiliate thereof or (z) in the case of an

 

83



--------------------------------------------------------------------------------

Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Loans, as the case may
be, represents and warrants as of the Closing Date or as of the Assignment
Effective Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in loans such as the applicable Loan;
and (iii) it will make or invest in, as the case may be, its Loans for its own
account in the ordinary course and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, notwithstanding anything to the
contrary herein, any assignment by any Lender of all or a portion of its
commitments hereunder to any of such Lender’s Affiliates shall not relieve such
assigning Lender from any of its obligations hereunder unless and until such
assignee shall have funded the portion of such Lender’s commitment so assigned;
and provided further, that, anything contained in any of the Credit Documents to
the contrary notwithstanding, such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and (iv) any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Credit Party or any OZ Subsidiary
or any of their respective Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in

 

84



--------------------------------------------------------------------------------

connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation pursuant to this Section 10.6(g) shall, acting
solely for U.S. federal income tax purposes as an agent of Borrower, maintain a
register on which it records the name and address of each participant and the
principal amounts of each participant’s participation interest with respect to
the Loan (each, a “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of a
participation with respect to the Loan for all purposes under this Agreement,
notwithstanding any notice to the contrary. A Lender shall disclose a
Participant Register to the extent that the relevant parties, acting reasonably
and in good faith, determine that such disclosure is necessary to establish that
such participation is in registered form under Treasury Regulations
Section 5f.103-1(c). Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of a participation with respect to the Loan for all purposes under
this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set

 

85



--------------------------------------------------------------------------------

forth in clauses (x) and (y) of this sentence, nothing herein shall require any
notice to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17 as though it were a
Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

(i) Borrower Purchase of Loans.

(a) Notwithstanding anything in this Agreement or any other Credit Document to
the contrary, Borrower shall have the right to voluntarily purchase Loans from
one or more Lenders and simultaneously cancel or retire such Loans and Lenders
shall be permitted to sell or assign such Loans to Borrower (in each case, a
“Borrower Loan Purchase”) subject to all the other requirements of this
Section 10.6(i) and; provided that no Default or Event of Default shall exist at
the time of such purchase and assignment or would result from such purchase and
assignment.

(b) Any offer to make a Borrower Loan Purchase by Borrower and any sale of Loans
to Borrower by a Lender shall be in accordance with the following:

(i) by no later than 11:00 a.m. (New York City time) at least four (4) Business
Days prior to any Borrower Loan Purchase, Borrower shall notify the
Administrative Agent (and the Administrative Agent shall provide such
information to the Lenders), in writing, of its desire to purchase Loans from
the Lenders (the “Purchase Offer”) which Purchase Offer shall be made to all
Lenders on a pro rata basis and shall contain (A) the date of the proposed
purchase (which shall be no later than five (5) Business Days from the date of
the Purchase Offer), (B) the price of the proposed purchase (the “Offer Price”)
and (C) the amount of Loans Borrower is proposing to purchase;

(ii) no later than 5:00 p.m. (New York City time) two (2) Business Days after
receipt of the Purchase Offer, each Lender shall, in its sole discretion, notify
the Administrative Agent and Borrower, in writing, as to the amount of Loans it
wishes to sell to Borrower (which shall not be

 

86



--------------------------------------------------------------------------------

less than $1,000,000) at the Offer Price (any such notification by a Lender
shall be irrevocable and shall be referred to herein as a “Sales Offer” and any
failure to timely provide such notice shall be deemed a decline of the Purchase
Offer); and

(iii) if it receives any Sales Offers, Borrower shall, no later than 5:00 pm on
the third Business Day after the Purchase Offer, notify the Administrative Agent
and each Lender making a Sales Offer of its intent to (A) purchase all of the
amount of Loans offered pursuant to the Sales Offers, (B) purchase less than all
of the amounts offered pursuant to the Sales Offers in which case Borrower shall
purchase Loans from the Lenders pro rata based on the amount each Lender offered
pursuant to its Sales Offer to the total amount offered pursuant to all Sales
Offers or (C) purchase none of the Loans. For the avoidance of doubt, Borrower
may purchase more or less than the amount of Loans set forth in the Purchase
Offer subject to the other requirements of this Section 10.6(i).

(c) In order to consummate a Borrower Loan Purchase:

(i) each of the assigning Lender and Borrower (in its capacity as purchaser of
the applicable Loan) shall enter into a Borrower Assignment Agreement as of the
date set forth in the Purchase Offer; and

(ii) the Administrative Agent shall receive from the Borrower the recordation
and processing fee in connection with such assignment as set forth in
Section 10.6(d);

(d) A Borrower Loan Purchase shall be effective upon satisfaction of the
conditions set forth in clauses (a), (b) and (c) above and such date shall be
referred to herein as a “Borrower Assignment Effective Date”.

(e) On and after a Borrower Assignment Effective Date, (i) the Loans purchased
by Borrower shall be deemed cancelled or retired for all purposes and shall no
longer be deemed outstanding (and may not be resold by Borrower), for all
purposes of this Agreement and all other Credit Documents (notwithstanding any
provisions herein or therein to the contrary), including, but not limited to,
(A) the making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Borrower as a Lender
under this Agreement or any other Credit Document, (D) the determination of
Requisite Lenders and (E) the calculation of the amount of Indebtedness
hereunder and (ii) no interest or fees of any type shall accrue from and after a
Borrower Assignment Effective Date on any Loans purchased by Borrower on such
Borrower Assignment Effective Date. For clarification purposes, Borrower shall
never be deemed to be a Lender hereunder.

 

87



--------------------------------------------------------------------------------

(f) The Lenders hereby consent to the transactions described in this
Section 10.6(i) and waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.16(c), 2.17, and 10.6) and any other
Credit Document that might otherwise result in a breach of this Agreement or
create a Default or an Event of Default as a result of or in connection with the
consummation of any Borrower Loan Purchase. The Lenders acknowledge that
purchases made by Borrower pursuant to this Section 10.6(i) may result in the
retirement of Loans on a non-pro rata basis among the Lenders. The Lenders
further acknowledge that any payment made to a Lender in connection with a
Borrower Loan Purchase is solely for the account of such Lender and no ratable
sharing of such proceeds is required under this Agreement or any other Credit
Document.

(g) All Borrower Loan Purchases and subsequent cancellation or retirement of
such Loans by Borrower pursuant to this Section 10.6(i) shall reduce pro rata
the scheduled payments due pursuant to Section 2.12, including those amounts due
on the Maturity Date.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any

 

88



--------------------------------------------------------------------------------

other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or Administrative
Agent or Lender enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Non-Recourse Nature of Obligations. No Person shall be personally liable
(whether by operation of law or otherwise) for payments due hereunder or under
any other Credit Document for the performance of any Obligations except as
expressly provided in the Credit Documents. The sole recourse of each
Beneficiary for satisfaction of the Obligations shall be against the Credit
Parties and their assets and not against any other Person. Notwithstanding
anything herein to the contrary, such assets shall not include any rights to
payments with respect to any Deferred Amounts.

10.14. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF

 

89



--------------------------------------------------------------------------------

LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

10.16. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY AGENT IN RESPECT OF RIGHTS
UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENT AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

10.17. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND

 

90



--------------------------------------------------------------------------------

REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

10.18. Confidentiality. Administrative Agent, Collateral Administrative Agent
and each Lender shall hold all non-public information regarding the Credit
Parties and their Subsidiaries and their businesses identified as such by such
Credit Party and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent, Collateral Administrative Agent and each Lender
may make (i) disclosures of such information to Affiliates of such
Administrative Agent, Collateral Administrative Agent or Lender and to their
respective agents and advisors (and to other Persons authorized by a Lender,
Collateral Administrative Agent or Administrative Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.18), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower, Advisors, Advisors II
or any New Advisor and their respective obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.18 or other provisions
at least as restrictive as this Section 10.18), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Credit Parties received by it from any
of the Administrative Agent, Collateral Administrative Agent or any Lender,
(iv) disclosures to the extent that such information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
Lender, (v) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (vi) disclosures required or
requested by any governmental agency, regulatory authority or representative
thereof or by the NAIC or pursuant to legal or judicial process; provided that,
unless specifically prohibited by applicable law or court order, Administrative
Agent, Collateral Administrative Agent and each Lender shall promptly notify
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information. In addition, Administrative Agent, Collateral Administrative
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to

 

91



--------------------------------------------------------------------------------

the lending industry and service providers to the Administrative Agent,
Collateral Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents.
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.

10.19. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.21. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

 

92



--------------------------------------------------------------------------------

10.22. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.23. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.24. No Fiduciary Duty. Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower. Borrower agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Borrower, its stockholders or its affiliates. You
acknowledge and agree that (i) the transactions contemplated by the Credit
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, (ii) in connection therewith and with the
process leading to such transaction each of the Lenders is acting solely as a
principal and not the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
Borrower on other matters) or any other obligation to Borrower except the
obligations expressly set forth in the Credit Documents and (iv) Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Borrower further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Borrower agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, in connection with such transaction or the process
leading thereto.

Section 10.25. Termination. All agreements, covenants, representations,
warranties, rights, duties and obligations of each party hereto set forth in
this Agreement shall terminate in all respects on the Termination Date if the
Transactions have not been consummated by December 30, 2011. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Section 10.8 shall survive termination as set forth therein.

[Remainder of page intentionally left blank]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

OZ MANAGEMENT LP, as Borrower By:   Och-Ziff Holding Corporation, its general
partner

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS LP, as a
Guarantor By:   Och-Ziff Holding Corporation, its general partner By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS II LP, as
a Guarantor By:   Och-Ziff Holding LLC, its general partner By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer
OCH-ZIFF HOLDING II LLC, as a Guarantor By:   OZ Management LP, its member By:  
Och-Ziff Holding Corporation, its general partner By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

OZ MANAGEMENT II LP, as a Guarantor

By: Och-Ziff Holding II LLC,

its general partner

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

OZSC GP, LLC, as a Guarantor

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

OZSC GP, L.P., as a Guarantor

By: OZSC GP, LLC, its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

OZ EUREKA FUND GP, L.P., as a Guarantor

By: OZ Eureka Fund GP, LLC, its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ STRUCTURED PRODUCTS  

        OVERSEAS FUND GP, L.P., as a

        Guarantor

 

        By: OZ Structured Products Overseas Fund

        GP, LLC, its general partner

          By: OZ Advisors II LP, its member  

        By: Och-Ziff Holding LLC,

        its general partner

 

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ STRUCTURED PRODUCTS

          FUND GP, L.P., as a Guarantor  

        By: OZ Structured Products Fund GP, LLC,

        its general partner

          By: OZ Advisors LP, its member  

        By: Och-Ziff Holding Corporation,

        its general partner

 

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

OCH-ZIFF ENERGY FUND GP, L.P., as a Guarantor

 

By: Och-Ziff Energy Fund GP, LLC, its

general partner

  By: OZ Advisors LP, its managing member  

By: Och-Ziff Holding Corporation,

its general partner

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

OZ GLOBAL CREDIT DOMESTIC

PARTNERS GP, LTD., as a Guarantor

By:

 

/s/ Joel M. Frank

 

Name:

  Joel M. Frank  

Title:

  Chief Financial Officer

OZ GLOBAL CREDIT OVERSEAS FUND GP,

LTD., as a Guarantor

By:

 

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS

LLC,

as Administrative Agent and a Lender

By:

 

/s/ Robert Ehudin

  Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS LP,

as Collateral Administrative Agent

By:

 

/s/ Robert Ehudin

  Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

 

/s/ Cathleen Callahan

  Name:   Cathleen Callahan   Title:   Senior Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

By:

 

/s/ Michael King

  Name:   Michael King   Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:

 

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:

 

/s/ Rahul Rajesh

  Name:   Rahul Rajesh   Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

 

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Director

By:

 

/s/ Rahul Parmar

  Name:   Rahul Parmar   Title:   Associate



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:

 

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director

By:

 

/s/ Christopher Gomes

  Name:   Christopher Gomes   Title:   Associate Director



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Loan
Commitment      Pro
Rata Share  

GOLDMAN SACHS LENDING PARTNERS LLC

   $ 88,000,000         22.51 % 

BANK OF AMERICA, N.A

   $ 88,000,000         22.51 % 

MORGAN STANLEY SENIOR FUNDING, INC.

   $ 88,000,000         22.51 % 

BARCLAYS BANK PLC

   $ 31,750,000         8.12 % 

CITIBANK, N.A.

   $ 31,750,000         8.12 % 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 31,750,000         8.12 % 

UBS LOAN FINANCE LLC

   $ 31,750,000         8.12 %    

 

 

    

 

 

 

Total

   $ 391,000,000         100.00 %    

 

 

    

 

 

 

 

APPENDIX A - 1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

OZ MANAGEMENT LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ ADVISORS LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ ADVISORS II LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OCH-ZIFF HOLDING II LLC

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ MANAGEMENT II LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZSC GP, LLC

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

 

APPENDIX B-1



--------------------------------------------------------------------------------

OZSC GP, L.P.

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ EUREKA FUND GP, L.P.

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OZ STRUCTURED PRODUCTS OVERSEAS FUND GP, L.P.

c/o Goldman Sachs (Cayman) Trust Limited

PO Box 896, Gardenia Court

Suite 3307, 45 Market Street

Camana Bay, Cayman Islands

OZ STRUCTURED PRODUCTS FUND GP, L.P.

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Telecopier: (212) 790-0060

OCH-ZIFF ENERGY FUND GP, L.P.

c/o Goldman Sachs (Cayman) Trust Limited

PO Box 896, Gardenia Court

Suite 3307, 45 Market Street

Camana Bay, Cayman Islands

OZ GLOBAL CREDIT DOMESTIC PARTNERS GP, LTD.

c/o Goldman Sachs (Cayman) Trust Limited

PO Box 896, Gardenia Court

Suite 3307, 45 Market Street

Camana Bay, Cayman Islands

OZ GLOBAL CREDIT OVERSEAS FUND GP, LTD.

c/o Goldman Sachs (Cayman) Trust Limited

PO Box 896, Gardenia Court

Suite 3307, 45 Market Street

Camana Bay, Cayman Islands

 

APPENDIX B-2



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent and a Lender

Administrative Agent’s Principal Office:

Goldman Sachs Lending Partners LLC

c/o Goldman, Sachs & Co.

30 Hudson Street, 38th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Lauren Day

Telecopier: (212) 357-4597

Email and for delivery of final financial statements for posting:
gsd.link@gs.com and

ficc-sbdagency-nydallas@ny.email.gs.com

with a copy to:

Goldman Sachs Lending Partners LLC

200 West Street

New York, New York 10282-2198

Attention: Lauren Day

Telecopier: (212) 902-1040

Email: lauren.day@gs.com

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Administrative Agent

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 38th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Rick Canonico

Telecopier: (212) 934-3921

Email and for delivery of final financial statements for posting:
gsd.link@gs.com

 

 

APPENDIX B-3



--------------------------------------------------------------------------------

Schedule 1

OZ Funds

OZ Global Special Investments Master Fund, L.P.

OZ Global Special Investments Intermediate Fund, L.P.

OZ Global Special Investments, Ltd.

OZ Global Special Investments, L.P.

Och-Ziff Capital Structure Arbitrage Master Fund, Ltd.

Och-Ziff Capital Structure Arbitrage Domestic Fund, L.P.

Och-Ziff Capital Structure Arbitrage Overseas Intermediate Fund, L.P.

Och-Ziff Capital Structure Arbitrage Overseas Fund, Ltd.

OZ Master Fund, Ltd.

OZ Special Funding (OZMD), L.P.

OZ Domestic Partners, L.P.

OZ Domestic Partners II, L.P.

OZ Overseas Fund, Ltd.

OZ Overseas Fund II, Ltd.

OZ Overseas Intermediate Fund, L.P.

OZ Overseas Intermediate Fund II, L.P.

OZ Overseas Institutional Fund, Ltd.

OZ Europe Master Fund, Ltd.

OZ Special Funding (OZME), L.P.

OZ Europe Domestic Partners, L.P.

OZ Europe Domestic Partners II, L.P.

OZ Europe Overseas Fund, Ltd.

OZ Europe Overseas Fund II, Ltd.

OZ Europe Overseas Intermediate Fund, L.P.

OZ Europe Overseas Intermediate Fund II, L.P.

OZ Europe Overseas Institutional Fund, Ltd.

OZ Asia Master Fund, Ltd.

OZ Special Funding (OZAS), L.P.

OZ Asia Domestic Partners, L.P.

OZ Asia Overseas Fund, Ltd.

OZ Asia Overseas Intermediate Fund, L.P.

OZ Asia Overseas Institutional Fund, Ltd.

Och-Ziff Real Estate BP Fund, L.P.

Och-Ziff Real Estate TE Fund, L.P.

Och-Ziff Real Estate Fund, L.P.

Och-Ziff Real Estate Sponsor Co-Investment Fund, L.P.

Och-Ziff Real Estate Management LP

Och-Ziff Real Estate Advisors LP

Och-Ziff Real Estate Parallel Fund II A, L.P.

Och-Ziff Real Estate Parallel Fund II B, L.P.

Och-Ziff Real Estate Parallel Fund II C, L.P.

Och-Ziff Real Estate Fund II, L.P.

OZ 2004 GP, LLC (and its successor, OZ 2004 GP, LP)

 

1



--------------------------------------------------------------------------------

OZ 2004 Investment Partners, L.L.C. (and its successor, OZ 2004 Investment
Partners, LP)

OZ Select Master Fund, Ltd.

OZ Overseas Select Intermediate Fund, LP

OZ Overseas Select Fund, Ltd.

OZ Global Credit Master Fund I, Ltd.

OZ Global Credit Domestic Partners, L.P.

OZ Global Credit Overseas Fund I, L.P.

OZ Global Credit Overseas Holdings I, Ltd.

OZ Global Credit Overseas Holdings I Sub, Ltd.

OZ Structured Products Domestic Partners, L.P.

OZ Structured Products Overseas Fund, L.P.

OZ Structured Products Overseas Feeder Fund, L.P.

Managed Account A – Multi-Strategy Investment Program for a U.S. Retirement Plan

Managed Account B – Multi-Strategy Investment Program for Institutional Investor

Managed Account C – Multi-Strategy Investment Program for a State Pension Plan

Managed Account D – U.S. Structured Products Investment Program for a State
Pension Plan

OZ ELS Master Fund, Ltd.

OZ ELS Domestic Partners, L.P.

OZ ELS Overseas Intermediate Fund, L.P.

OZ ELS Overseas Fund, Ltd.

Och-Ziff Energy Fund, L.P.

Och-Ziff Energy Parallel Fund B, L.P.

Och-Ziff Energy U.S. Employee Co-Investment Fund, L.P.

CH Mezzanine Investment, L.P.

OZ India Real Estate Fund, L.P.

African Global Capital II, L.P.

OZ Credit Opportunities Overseas Fund, L.P.

OZ Credit Opportunities Overseas Intermediate Fund, L.P.

OZ Credit Opportunities Master Fund, Ltd.

Merrill Lynch Investment Solutions – Och-Ziff European Multi-Strategy UCITS Fund

OZ Structured Products Domestic Partners II, L.P.

OZ Structured Products Overseas Fund II, L.P.

OZ Structured Products Overseas Feeder Fund II, L.P.

 

2



--------------------------------------------------------------------------------

Schedule 3.1(h)

Collateral Documents

1. Amended and Restated Pledge and Security Agreement, to be dated on or about
the Closing Date, between the Borrower, the other Guarantors party thereto, as
grantors, and the Collateral Administrative Agent.

2. Amendment and Restatement Agreement Relating to a Charge over Shares
Agreement, to be dated on or about the Closing Date, between the Borrower and
the Collateral Administrative Agent.

3. Amendment and Restatement Agreement Relating to a Security over Shares
Agreement, to be dated on or about the Closing Date, between the Borrower and
the Collateral Administrative Agent.

4. Reaffirmation and Security Agreement Relating to a Charge over Limited
Partnership Interest in OZ Structured Products Overseas Fund GP, L.P., to be
dated on or about the Closing Date, between Advisors II and the Collateral
Administrative Agent.

5. Reaffirmation and Security Agreement Relating to a Charge over Limited
Partnership Interest in Och-Ziff Energy Fund GP, L.P., to be dated on or about
the Closing Date, between Advisors and the Collateral Administrative Agent.

6. Reaffirmation and Security Agreement Relating to a Charge over Shares in OZ
Global Credit Domestic Partners GP, Ltd., to be dated on or about the Closing
Date, between Advisors and the Collateral Administrative Agent.

7. Reaffirmation and Security Agreement Relating to a Charge over Shares in OZ
Global Credit Overseas Fund GP, Ltd., to be dated on or about the Closing Date,
between Advisors II and the Collateral Administrative Agent.

8. Reaffirmation and Security Agreement Relating to a Charge over Shares in CH
Mezzanine Investment GP, Ltd., to be dated on or about the Closing Date, between
Advisors and the Collateral Administrative Agent.

9. Charge over Shares in OZ Partner AGC II Feeder GP, Ltd., to be dated on or
about the Closing Date, between Advisors II and the Collateral Administrative
Agent.

10. Charge over Shares in OZ India Real Estate Fund GP, Ltd., to be dated on or
about the Closing Date, between Advisors II and the Collateral Administrative
Agent.

11. Charge over Limited Partnership Interest in OZ Credit Opportunities Overseas
Fund GP, L.P., to be dated on or about the Closing Date, between Advisors II and
the Collateral Administrative Agent.

 

3



--------------------------------------------------------------------------------

12. Charge over Limited Partnership Interest in OZ Structured Products Overseas
Fund II GP, L.P., to be dated on or about the Closing Date, between Advisors II
and the Collateral Administrative Agent.

13. Amended and Restated Trademark Security Agreement, to be dated on or about
the Closing Date, by the Borrower in favor of the Collateral Administrative
Agent.

14. Securities Account Control Agreement, dated as of December 31, 2007, by and
among Advisors II, the Collateral Administrative Agent and HSBC Bank USA NA.

15. Securities Account Control Agreement, dated as of March 25, 2009, by and
among the Borrower, the Collateral Administrative Agent and HSBC Bank USA NA.

16. Securities Account Control Agreement, dated as of February 27, 2009, by and
among the Borrower, the Collateral Administrative Agent and Bank of New York
Mellon.

17. Securities Account Control Agreement, dated as of September 13, 2010, by and
among OZ Eureka Fund GP, L.P., the Collateral Administrative Agent and HSBC Bank
USA NA.

18. Securities Account Control Agreement, dated as of September 21, 2010, by and
among OZ Structured Products Overseas Fund GP, L.P., the Collateral
Administrative Agent and HSBC Bank USA NA.

19. Securities Account Control Agreement, dated as of December 31, 2007, by and
among the Borrower, the Collateral Administrative Agent and HSBC Bank USA NA, as
amended on June 10, 2010.

20. Securities Account Control Agreement, dated as of December 31, 2007, by and
among Advisors, the Collateral Administrative Agent and HSBC Bank USA NA.

21. Securities Account Control Agreement, dated as of December 31, 2007, by and
among the Borrower, the Collateral Administrative Agent and HSBC Bank USA NA.

22. Securities Account Control Agreement, dated as of March 27, 2009, by and
among OZ Management II LP, the Collateral Administrative Agent and HSBC Bank USA
NA.

 

4



--------------------------------------------------------------------------------

Schedule 4.1

Jurisdictions of Organization and Qualification

 

Credit Party

   Jurisdiction of Organization

OZ Management LP

   Delaware

OZ Advisors LP

   Delaware

OZ Advisors II LP

   Delaware

OZ Management II LP

   Delaware

Och-Ziff Holding II LLC

   Delaware

OZSC GP, L.P.

   Delaware

OZSC GP, LLC

   Delaware

OZ Eureka Fund GP, L.P.

   Delaware

OZ Structured Products Overseas Fund GP, L.P.

   Cayman Islands

OZ Structured Products Fund GP, L.P.

   Delaware

Och-Ziff Energy Fund GP, L.P.

   Cayman Islands

OZ Structured Products Fund II GP, L.P.

   Delaware

OZ India Real Estate Fund GP Ltd.

   Cayman Islands

CH Mezzanine Investment GP, Ltd.

   Cayman Islands

OZ Structured Products Overseas Fund II GP, L.P.

   Cayman Islands

OZ Partner AGC II Feeder GP, Ltd.

   Cayman Islands

OZ AGC GP II, L.P.

   Delaware

OZ Credit Opportunities Overseas Fund GP, L.P.

   Cayman Islands

 

5



--------------------------------------------------------------------------------

Schedule 4.2

Equity Interests and Ownership

Please see attached.

 

6



--------------------------------------------------------------------------------

Schedule 4.7

Liabilities

None.

 

7



--------------------------------------------------------------------------------

Schedule 4.12

Payment of Taxes

None.

 

8



--------------------------------------------------------------------------------

Schedule 6.4

Certain Restrictions on OZ Subsidiary Distributions

None.

 

9



--------------------------------------------------------------------------------

LOGO [g245407g49p32.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-l TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of November 15,
2011 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited partnership
(“Advisors”), as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership
(“Advisors II”), as a Guarantor, the other Guarantors party thereto, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS LENDING
PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Administrative Agent, and GOLDMAN SACHS LENDING PARTNERS LLC, as Lead
Arranger.

Pursuant to Section 2.1(b) of the Credit Agreement, Borrower desires that
Lenders make the following Loans to Borrower in accordance with the applicable
terms and conditions of the Credit Agreement on [            ], 20[        ]
(the “Credit Date”):

 

Loans

     

¨

   Base Rate Loans:    $[    ,    ,    ]

¨

   Eurodollar Rate Loans, with an initial
Interest Period of             , month(s):    $[    ,    ,    ]

Borrower hereby certifies that:

(i) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects on and as
of such Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; and

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

The account of Borrower to which the proceeds of the Loans requested on the
Credit Date are to be made available by Administrative Agent to the Borrower are
as follows:

 

Bank Name:  

 

Bank Address:  

 

ABA Number:  

 

Account Number:  

 

Attention:  

 

Reference:  

 

 

Date: [            ], 20 [        ]     OZ MANAGEMENT LP     By:  

Och-Ziff Holding Corporation,

its general partner

    By:  

 

    Name:       Title:  

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of November 15,
2011 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited partnership
(“Advisors”), as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership
(“Advisors II”), as a Guarantor, the other Guarantors party thereto, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS LENDING
PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Administrative Agent, and GOLDMAN SACHS LENDING PARTNERS LLC, as Lead
Arranger.

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [            ], 20[    ]:

Loans:

$[    ,    ,    ]

   Eurodollar Rate Loans to be continued with Interest Period of [    ] month(s)

$[    ,    ,    ]

   Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period
of      month(s)

$[    ,    ,    ]

   Eurodollar Rate Loans to be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is continuing.

 

Date: [                    ], 20 [    ]     OZ MANAGEMENT LP     By:  

Och-Ziff Holding Corporation,

its general partner

    By:         Name:       Title:  

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AND GUARANTY AGREEMENT

NOTE

 

$[    ,    ,    ]     

[mm/dd/yy]

   New York, New York

FOR VALUE RECEIVED, OZ MANAGEMENT LP, a Delaware limited partnership
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[    ,    ,    ]) in the
installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until such principal amount is paid in full, at the
interest rates and at the times which shall be determined in accordance with the
provisions of that certain Credit and Guaranty Agreement, dated as of
November 15, 2011 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among OZ MANAGEMENT
LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware
limited partnership (“Advisors”), as a Guarantor, OZ ADVISORS II LP, a Delaware
limited partnership (“Advisors II”), as a Guarantor, the other Guarantors party
thereto, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS LENDING PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Collateral Administrative Agent, and GOLDMAN SACHS LENDING
PARTNERS LLC, as Lead Arranger.

Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.

This Note is one of the “Notes” referred to in the Credit Agreement in the
aggregate principal amount of $391,000,000 and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement or Borrower Assignment Agreement, as
applicable, effecting the assignment or transfer of the obligations evidenced
hereby shall have been accepted by Administrative Agent and recorded in the
Register, Borrower, Administrative Agent and Lenders shall be entitled to deem
and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS

 

EXHIBIT B-1



--------------------------------------------------------------------------------

SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

OZ MANAGEMENT LP

By:

 

Och-Ziff Holding Corporation,

its general partner

By:  

 

Name:   Title:  

 

EXHIBIT B-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

NOTE

 

Date

 

Amount of

Loan Made

This Date

 

Outstanding Principal
Balance This Date

 

Notation Made By

           

 

EXHIBIT B-4



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of OCH-ZIFF HOLDING CORPORATION, a Delaware
corporation and general partner of OZ MANAGEMENT LP, a Delaware limited
partnership (“Borrower”).

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of November 15, 2011 (as it may be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among OZ
MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware
limited partnership, as a Guarantor, the other Guarantors party thereto, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS LENDING
PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Administrative Agent, and GOLDMAN SACHS LENDING PARTNERS LLC, as Lead
Arranger, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Credit
Parties and the OZ Subsidiaries during the accounting period covered by the
attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default as of the date of this Certificate, except as set
forth in a separate attachment, if any, to this Certificate, describing in
detail, the nature of the condition or event, and the action which Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(c) of
the Credit Agreement.

 

OZ MANAGEMENT LP By:  

Och-Ziff Holding Corporation,

its general partner

By:  

 

Name:   Title:   Chief Financial Officer

 

EXHIBIT C-1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

 

1.   Combined Adjusted EBITDA:1 (i)+(ii)–(iii) =      [    ,    ,    ]       
            Combined Net Income:      [    ,    ,    ]                    To the
extent reducing Combined Net Income, the sum, without duplication, of:       
            (a) Combined Interest Expense:      [    ,    ,    ]       
            (b) provisions for taxes based on income:      [    ,    ,    ]     
              (c) total depreciation expense:      [    ,    ,    ]       
            (d) total amortization expense:      [    ,    ,    ]       
            (e) other non-Cash charges reducing Combined Net Income2:     
[    ,    ,    ]                    (f) any non-recurring and unusual losses
deducted in calculating Combined Net Income:      [    ,    ,    ]       
            The sum of:   

 

1 

Notwithstanding anything to the contrary herein, any impacts related to the
Restricted Junior Payments under Section 6.3(b) through (g) shall be disregarded
in determining Combined Adjusted EBITDA.

2 

Excluding any such non-Cash charge to the extent that it represents an accrual
or reserve for potential Cash charge in any future period or amortization of a
prepaid Cash charge that was paid in a prior period.

 

EXHIBIT C-A-1



--------------------------------------------------------------------------------

                  (a) other non-Cash gains increasing Combined Net Income3:   
[    ,    ,    ]                   (b) to the extent not deducted in determining
Combined Net Income, any cash payments or distributions made on or with respect
to the Class C Non-Equity Interests:    [    ,    ,    ] 2.    Combined Economic
Income:4 (i)–(ii) =                      Management fee revenues:   
[    ,    ,    ]                   The sum of:    [    ,    ,    ]      
            (a) salaries and benefits:    [    ,    ,    ]                   (b)
non-compensation expenses (excluding, for the avoidance of doubt, any interest
expense):    [    ,    ,    ]                   (c) bonus compensation expense
in excess of 20% of total revenues:    [    ,    ,    ] 3.    Combined Capital
Expenditures:    [    ,    ,    ] 4.    Combined Interest Expense:   
[    ,    ,    ]

 

3 

Excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gains in any prior period.

4 

Calculated on a combined basis for Credit Parties and the OZ Subsidiaries
determined on the basis of economic income, in accordance with the methodology
utilized to derive economic income in the Issuer’s quarterly earnings press
releases (including, if not included in such quarterly press releases, a
separate certification from the financial officer of the Borrower, identifying
for purposes of clause (ii)(c) the amount of bonus compensation)

 

EXHIBIT C-A-2



--------------------------------------------------------------------------------

  5.       Combined Net Income: (i)-(ii)+(iii)=      [    ,    ,    ]         
            The net income (or loss) of Credit Parties and the OZ Subsidiaries
on a combined basis for such period taken as a single accounting period
determined in conformity with the accounting principles used in the preparation
of the Historical Financial Statements:      [    ,    ,    ]         
            To the extent not deducted in determining the net income pursuant to
clause (i), the sum of:                      (a) the income (or loss) of any
Person (other than an OZ Subsidiary) in which any other Person (other than
Credit Parties or any of the OZ Subsidiaries) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid to a
Credit Party or any of the OZ Subsidiaries by such Person during such period:   
  [    ,    ,    ]                      (b) the income (or loss) of any Person
accrued prior to the date it becomes an OZ Subsidiary or is merged into or
consolidated with a Credit Party or any of the OZ Subsidiaries or that Person’s
assets are acquired by a Credit Party or any of the OZ Subsidiaries:     
[    ,    ,    ]                      (c) the income of any OZ Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
that OZ Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that OZ Subsidiary:     
[    ,    ,    ]                      (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan:     
[    ,    ,    ]   

 

EXHIBIT C-A-3



--------------------------------------------------------------------------------

      (e) to the extent not included in clauses (a) through (d) above) any net
extraordinary gains:      [    ,    ,    ]                  To the extent
deducted in determining the net income pursuant to clause (i) above, any net
extraordinary losses:      [    ,    ,    ]    5.    Combined Total Debt:     
[    ,    ,    ]    6.    Economic Income Leverage Ratio: (i)/(ii) =     
[    ,    ,    ]                      Combined Total Debt (net of Unrestricted
Cash and Cash Equivalents):      [    ,    ,    ]                      Combined
Economic Income for the four Fiscal Quarter period then ended:     
[    ,    ,    ]         

                         Actual:

       .    :1.00         

                         Required:

     4.00:1.00    7.    Free Cash Flow: (i)-(ii)(+/-)(iii)+(iv)     
[    ,    ,    ]                      Combined Adjusted EBITDA:     
[    ,    ,    ]                      The sum of:   

 

EXHIBIT C-A-4



--------------------------------------------------------------------------------

               (a) Combined Interest Expense:      [    ,    ,    ]      
            (b) Combined Capital Expenditures:      [    ,    ,    ]      
            (c) Permitted Tax Distributions:      [    ,    ,    ]       the net
realized gains (or losses) on investments:      [    ,    ,    ]       dividends
and interest from investments:      [    ,    ,    ]    8.    Total AUM:      
                        Actual:      [    ,    ,    ]      
                        Required:      17,500,000,000   

 

EXHIBIT C-A-5



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

[Intentionally Omitted]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E-1 TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:        2.    Assignee:        [and is an Affiliate/Related
Fund5] 3.    Borrower:    OZ MANAGEMENT LP 4.    Administrative Agent:   
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Credit and Guaranty Agreement, dated as
of November 15, 2011 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms

 

5

Select as applicable

 

EXHIBIT E-1-1



--------------------------------------------------------------------------------

defined therein and not otherwise defined herein being used herein as therein
defined), by and among OZ MANAGEMENT LP, a Delaware limited partnership
(“Borrower”), OZ ADVISORS LP, a Delaware limited partnership, as a Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership, as a Guarantor, the other
Guarantors party thereto, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS
CREDIT PARTNERS L.P., as Collateral Administrative Agent, and GOLDMAN SACHS
LENDING PARTNERS LLC, as Lead Arranger

 

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans
for all Lenders

  Amount of
Commitment/Loans
Assigned     Percentage Assigned of
Commitment/Loans6   $               $                                  % 
$               $                                  %  $               $
                                 % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]    [NAME OF ASSIGNEE]

Notices:

   Notices:

_______________________

  

_______________________

_______________________

  

_______________________

_______________________

  

_______________________

Attention:

  

Attention:

Telecopier:

  

Telecopier:

with a copy to:    with a copy to:

 

 

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT E-1-2



--------------------------------------------------------------------------------

____________________________

  

____________________________

____________________________

  

____________________________

____________________________

  

____________________________

Attention:

  

Attention:

Telecopier:

  

Telecopier:

Wire Instructions:    Wire Instructions:

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

Consented to and Accepted:

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent

By:

 

 

  Authorized Signatory

[Consented to] 7:

OZ MANAGEMENT LP

By: Och-Ziff Holding Corporation,

      its general partner

By:

 

 

Name:

 

Title:

 

 

 

7 

To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT E-1-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

  1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) if it is a Non-US Lender, attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and

 

EXHIBIT E-1-4



--------------------------------------------------------------------------------

  (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

From and after the Effective Date, Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment and the rights and
obligations of the Parties hereunder (including, without limitation, any claims
in contract law or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2 TO

CREDIT AND GUARANTY AGREEMENT

BORROWER ASSIGNMENT AGREEMENT

This Borrower Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Borrower Assignment Effective Date set forth below and is entered into
by and between [Insert name of Assignor] (the “Assignor”) and OZ MANAGEMENT LP
(the “Borrower”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Borrower.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Borrower, and the Borrower hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Borrower Assignment Effective
Date inserted by the Administrative Agent as contemplated in Section 10.6(i) of
the Credit Agreement, (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the respective facilities identified below, and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Borrower pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and the Credit Agreement, without representation or warranty
by the Assignor.

 

1.    Assignor:                                              2.    Borrower:   
OZ Management LP       Markit Entity Identifier (if
any):                                         3.    Administrative Agent:   
Goldman Sachs Lending Partners LLC, as administrative agent under the Credit
Agreement 4.    Credit Agreement:    The Credit and Guaranty Agreement, dated as
of November

 

E-2-1



--------------------------------------------------------------------------------

      15, 2011, by and among OZ MANAGEMENT LP, a Delaware limited partnership
(“Borrower”), OZ ADVISORS LP, a Delaware limited partnership, as a Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership, as a Guarantor, the other
Guarantors party thereto, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS
CREDIT PARTNERS L.P., as Collateral Administrative Agent, and GOLDMAN SACHS
LENDING PARTNERS LLC, as Lead Arranger.

 

5. Assignor’s Interest under the Credit Agreement:

 

Facility

   Aggregate
Principal  Face
Amount of Loans of
Assignor      Percentage
of Loans
of
Assignor1  

Loans

   $                                   % 

 

7. Assigned Interest:

List below the Loans to be assigned by Assignor to Borrower, which shall be
subject to the terms, conditions and procedures set forth in Section 10.6(i) of
the Credit Agreement.

 

Aggregate Amount of

Loans of all Lenders

   Amount of
Loans
Assigned      Percentage
Assigned
of Loans2  

$            

   $                                   % 

$            

   $                                   % 

 

8. Borrower Assignment Effective Date:             , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE BORROWER ASSIGNMENT EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

1 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder. To be completed by Assignor.

2 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

E-2-2



--------------------------------------------------------------------------------

9. Notice and Wire Instructions:

 

ASSIGNOR:   BORROWER: [NAME OF ASSIGNOR]   OZ MANAGEMENT LP Notices:   Notices:
 

 

   

 

 

 

   

 

 

 

   

 

  Attention:     Attention:   Telecopier:     Telecopier: with a copy to:   with
a copy to:  

 

   

 

 

 

   

 

 

 

   

 

  Attention:     Attention:   Telecopier:     Telecopier: Wire Instructions:  
Wire Instructions:

[Signature page follows]

 

E-2-3



--------------------------------------------------------------------------------

The Assignor acknowledges and agrees that its offer to assign Loans pursuant to
Section 10.6(i) of the Credit Agreement constitutes the Assignor’s acceptance of
the terms, conditions and procedures contained in Section 10.6(i) of the Credit
Agreement, the other provisions of the Credit Agreement, the other Credit
Documents and this Assignment.

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   BORROWER OZ MANAGEMENT LP By:   Och-Ziff Holding Corporation,
its general partner By:  

 

Name:   Title:  

 

Accepted:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent.

By:

 

 

Authorized Signatory

 

E-2-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is, and on the applicable Borrower Assignment Effective Date will be, free and
clear of any lien, encumbrance or other adverse claim; (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; and (iv) it
has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own decision to enter into
this Assignment and to sell and assign the Assigned Interest on the basis of
which it has made such decision, (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
any Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Credit Documents”), or any collateral thereunder,
(iii) the financial condition of Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by Borrower, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Credit
Document, and (c) has read and agrees to all of the terms and conditions set
forth in Section 10.6(i) of the Credit Agreement. The Assignor will, upon
request, execute and deliver any additional documents deemed by Administrative
Agent or the Borrower to be necessary or desirable to complete the sale,
assignment and transfer of the Assigned Interest. In the event that the Assignor
has determined for itself to not access any information disclosed by Borrower in
connection with the Borrower Loan Purchase or this Assignment, the Assignor
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) none of Borrower, and Administrative Agent has any
responsibility for the Assignor’s decision to limit the scope of the information
it has obtained in connection with its evaluation of the Borrower Loan Purchase
or its decision to enter into this Assignment.

 

  1.2 Borrower. The Borrower (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement until such time as the Loans are
automatically cancelled without further action by any Person on the Borrower
Assignment Effective Date, (ii) it has transmitted same day funds to the
Assignor on the Borrower Assignment Effective Date, (iii) it has received a copy
of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest; and (iv) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest; and (b) agrees that it acknowledges that the
Assigned Interest shall, from and after the Borrower Assignment Effective Date,
and without further action by any Person, be deemed cancelled for all purposes
and no longer outstanding and that the Borrower shall have no ability to vote or
receive payments in respect of the Assigned Interest.



--------------------------------------------------------------------------------

  1.3 Additional Acknowledgments. Assignor acknowledges that (a) Borrower
currently may have, and later may come into possession of, information regarding
the Credit Documents or the Credit Parties (including but not limited to
financial results and business plans) that is not known to Assignor and that may
be material to a decision to enter into this Assignment (“Assignor Excluded
Information”), (b) it has independently and without reliance on Borrower, and
based on such information as it has deemed appropriate, made its own analysis
and determined to enter into this Assignment and to consummate the transactions
contemplated hereby, notwithstanding its lack of knowledge of the Assignor
Excluded Information, and (c) Borrower shall not have any liability to Assignor,
and Assignor hereby (to the extent permitted by law) waives and releases any
claims that it may have against Borrower, whether under applicable securities
laws or otherwise, with respect to the nondisclosure of the Assignor Excluded
Information in connection with the transactions described herein; provided that
the Assignor Excluded Information shall not and does not affect the truth or
accuracy of the representations or warranties of either party set forth in this
Assignment. Each of Assignor and Borrower acknowledges that the Assignor
Excluded Information may not be available to Administrative Agent or the
Lenders. Further, Assignor acknowledges that (a) it has independently and
without reliance on Borrower or any Agent, and based on such information as
Assignor has deemed appropriate, made its own independent credit analysis and
legal analysis in connection with Borrower and in connection with this
Assignment, including with respect to tax and bankruptcy matters, and it has
consulted with its own advisors with respect thereto as it has deemed
appropriate and (b) neither Borrower nor any Agent shall have any duty or
responsibility to conduct any such analysis on behalf of Assignor.

 

  1.4 No Violation of Laws. Each of the Assignor and Borrower acknowledges that
it has not violated any applicable laws relating to this Assignment or the
transactions contemplated herein.

2. Payments. Payment to the Assignor by the Borrower in respect of the
settlement of the assignment of the Assigned Interest shall be paid by Borrower
directly to the Assignor and shall include all unpaid interest that has accrued
in respect of the Assigned Interest through the Borrower Assignment Effective
Date. No interest shall accrue with respect to the Assigned Interest from and
after the Borrower Assignment Effective Date and such Assigned Interest shall,
from and after the Borrower Assignment Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding.

3. No Default. On the Borrower Assignment Effective Date, no Default or Event of
Default has occurred and is continuing or would result from this Assignment.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment and the rights and
obligations of the Parties hereunder (including, without limitation, any claims
in contract law or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to conflict of laws principles thereof that would require the application
of laws other than those of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Credit and Guaranty Agreement, dated as of November 15,
2011 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited partnership
(“Advisors”), as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership
(“Advisors II”), as a Guarantor, the other Guarantors party thereto, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS LENDING
PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Administrative Agent, and GOLDMAN SACHS LENDING PARTNERS LLC, as Lead
Arranger. Pursuant to Section 2.20(d) of the Credit Agreement, the undersigned
hereby certifies that it is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

 

EXHIBIT F-1



--------------------------------------------------------------------------------

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1. I am the chief financial officer of Och-Ziff Holding Corporation, a Delaware
corporation, the general partner of OZ MANAGEMENT LP, a Delaware limited
partnership (“Borrower”).

2. I have reviewed the terms of Section 3.1 of the Credit and Guaranty
Agreement, dated as of November 15, 2011 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, OZ ADVISORS LP, a Delaware limited partnership
(“Advisors”), as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership
(“Advisors II”), as a Guarantor, the other Guarantors party thereto, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS LENDING
PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Administrative Agent, and GOLDMAN SACHS LENDING PARTNERS LLC, as Lead
Arranger, and the definitions and provisions contained in such Credit Agreement
relating thereto, and in my opinion I have made, or have caused to be made under
my supervision, such examination or investigation as is necessary to enable me
to express an informed opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Borrower, that as of the date hereof:

(i) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the Closing Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date;

(ii) there is no action, suit, investigation, litigation, proceeding or hearing
or other legal or regulatory developments, pending in any court or before any
arbitrator or Governmental Authority that would reasonably be expected to have a
Material Adverse Effect; and

(iii) no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.

4. Each Credit Party has requested Skadden, Arps, Slate, Meagher & Flom LLP to
deliver to Administrative Agent and Lenders on the Closing Date a favorable
written opinion as to such matters as Administrative Agent may reasonably
request.

[Remainder of page intentionally left blank]

 

G-1-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of     , 2011.

 

OZ MANAGEMENT LP

By:

  Och-Ziff Holding Corporation,   its general partner

 

Name:

Title:

 

G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the chief financial officer of Och-Ziff Holding Corporation, a Delaware
corporation, the general partner of OZ MANAGEMENT LP, a Delaware limited
partnership (“Borrower”).

2. Reference is made to that certain Credit and Guaranty Agreement, dated as of
November 15, 2011 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Borrower, OZ
ADVISORS LP, a Delaware limited partnership (“Advisors”), as a Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership (“Advisors II”), as a Guarantor,
the other Guarantors party thereto, as Guarantors, the Lenders party thereto
from time to time, GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent,
GOLDMAN SACHS CREDIT PARTNERS L.P., as Collateral Administrative Agent, and
GOLDMAN SACHS LENDING PARTNERS LLC, as Lead Arranger.

3. I have reviewed the terms of Section 3.1(i) of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

4. Based upon my review and examination described in paragraph 3 above, I
certify, on behalf of Borrower, that as of the date hereof, Borrower, Advisors,
Advisors II[, each New Advisor] and the OZ Subsidiaries are, on a consolidated
basis, Solvent.

The foregoing certifications are made and delivered as of     , 2011.

 

OZ MANAGEMENT LP By:   Och-Ziff Holding Corporation, its general partner

 

Name:   Title:  

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
November 15, 2011 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among OZ MANAGEMENT
LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware
limited partnership (“Advisors”), as a Guarantor, OZ ADVISORS II LP, a Delaware
limited partnership (“Advisors II”), as a Guarantor, the other Guarantors party
thereto, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS LENDING PARTNERS LLC, as Administrative Agent, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Collateral Administrative Agent, and GOLDMAN SACHS LENDING
PARTNERS LLC, as Lead Arranger.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct in all material
respects as of such earlier date;

(c) agrees that no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

(e)(i) agrees that this counterpart may be attached to the Pledge and Security
Agreement, (ii) agrees that the undersigned will comply with all the terms and
conditions of the Pledge and Security Agreement as if it were an original
signatory thereto, (iii) grants to Collateral Administrative Agent a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the Pledge and Security Agreement) of
the undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest

 

EXHIBIT H-1



--------------------------------------------------------------------------------

and wherever the same may be located and (iv) delivers to Collateral
Administrative Agent supplements to all schedules attached to the Pledge and
Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge and Security Agreement.

Section 2. The undersigned agrees from time to time, upon reasonable request of
Administrative Agent or Collateral Administrative Agent, to take such additional
actions and to execute and deliver such additional documents and instruments as
Administrative Agent or Collateral Administrative Agent may reasonably request
to effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND AY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

 

Address for Notices:

 

 

 

 

 

 

       Attention:        Telecopier

with a copy to:

 

 

 

 

 

 

 

     Attention:

 

     Telecopier

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent

By:

 

 

  Authorized Signatory

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Administrative Agent

By:

 

 

  Authorized Signatory

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

INTERCOMPANY NOTE

New York, New York

[            ,     ] , 20[    ]

FOR VALUE RECEIVED, each of the undersigned, as Maker, severally and not
jointly, hereby unconditionally promises to pay to the order of each of the
undersigned, as Payee, advances of principal (“Advances”) made from time to time
by such Payee to such Maker as shown on the books and records of OZ MANAGEMENT
LP, a Delaware limited partnership (“Company”), OZ ADVISORS LP, a Delaware
limited partnership (“Advisors”), and OZ ADVISORS II LP, a Delaware limited
partnership (“Advisors II”), together with interest from the date of the making
of any such Advance, whether or not such Advance is made prior to or on or after
the date hereof) on the unpaid principal thereof until paid in full at the
interest rate per annum as stated in the attached schedule in respect of
Advances made from time to time by a particular Payee to a particular Maker.

The unpaid principal of any Advances and all accrued and unpaid interest
thereon, owing by any Maker to any Payee shall be due and payable on demand of
such Payee.

Whenever any payment on this Intercompany Note (this “Note”) shall be stated to
be due on a day which is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Note.

Except as provided herein, Maker reserves the right to prepay the outstanding
principal amount of any Advances, in whole or in part, at any time and from time
to time, without premium or penalty; provided that interest shall be paid on the
amount prepaid to and including the date of prepayment.

This Note is one of the promissory notes contemplated by Section 6.1(b) of that
certain Credit and Guaranty Agreement, dated as of November 15, 2011 (as it may
be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”); the terms defined therein and not otherwise defined herein as
therein defined), by and among Company, as Borrower, Advisors, as Guarantor,
Advisors II, as Guarantor, certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, and GOLDMAN SACHS LENDING PARTNERS LLC
as Administrative Agent.

The Maker (or its agent or sub-agent appointed by it) shall maintain a register
for the recordation of the names and addresses of Payees and Advances of each
Payee from time to time (the “Register”). The Register shall be available for
inspection by Maker or any Payee (with respect to any entry relating to such
Payee’s Advances) at any reasonable time and from time to time upon reasonable
prior notice. The Maker shall record, or shall cause to be recorded, in the
Register the Advances, and each repayment or prepayment in respect of the
principal amount of the Advances, and any such recordation shall be conclusive
and binding on Maker and each Payee, absent manifest error. Maker and Payees
shall deem and treat the Payees listed in the Register as the holders and owners
of the corresponding Advances listed therein for all purposes hereof, and no
assignment or transfer of any such Advance shall be effective, in each case,
unless and until recorded in the Register following receipt of written
notification effecting the assignment or transfer thereof. This Note will,
forthwith upon its issuance by Maker, be endorsed in blank and undated;
provided, however, that nothing contained herein or of the endorsement hereof
shall allow Administrative Agent to demand payment under this Note prior to the
occurrence of an Event of Default.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

In addition to, and not in limitation of, the foregoing, Makers agree, jointly
and severally, to pay all costs and expenses, including reasonable attorneys’
fees, incurred in connection with the collection and enforcement of this Note.

Each Maker, for itself and any of its successors and assigns, hereby waives
diligence, presentment, protest, demand and notice of any kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

No delay on the part of any Payee in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by such Payee, of
any right or remedy shall preclude any other or further exercise of any other
right or remedy.

No Person shall be personally liable (whether by operation of law or otherwise)
for payments due hereunder except as expressly provided herein. The sole
recourse of each Payee for satisfaction of the obligations arising hereunder
shall be against the Maker and its assets and not against any other Person.

Payment of the principal of, and interest on, this Note is expressly
subordinated and subject in right of payment to the prior payment in full of all
obligations of each Maker (whether as borrower, guarantor or pledgor) under any
of the Credit Documents, and the outstanding principal amount of this Note shall
be reduced pro tanto by the amount of any payment made by each Maker in respect
of its Obligations under any Credit Document. By acceptance of this Note, the
holder agrees to be bound by the subordination provisions of this paragraph.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF MAKERS AND PAYEES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

In case any provision in or obligation under this Note shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

[Remainder of page intentionally left blank.]

 

EXHIBIT I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first above written.

 

OZ MANAGEMENT LP

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS LP

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS II LP

By: Och-Ziff Holding LLC,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OCH-ZIFF HOLDING II
LLC

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

EXHIBIT I-3



--------------------------------------------------------------------------------

OZ MANAGEMENT II LP

By: Och-Ziff Holding II LLC,

its general partner

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZSC GP, LLC By: OZ
Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZSC GP, L.P. By:
OZSC GP, LLC, its general partner By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

EXHIBIT I-4



--------------------------------------------------------------------------------

OZ EUREKA FUND GP, L.P. By:   OZ Eureka Fund GP, LLC, its general partner By:  
OZ Advisors LP, its member By:   Och-Ziff Holding Corporation, its general
partner By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer OZ STRUCTURED PRODUCTS  
OVERSEAS FUND GP, L.P.   By: OZ Structured Products Overseas Fund   GP, LLC, its
general partner   By: OZ Advisors II LP, its member   By: Och-Ziff Holding LLC,
  its general partner By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer OZ STRUCTURED PRODUCTS  
FUND GP, L.P.   By: OZ Structured Products Fund GP, LLC,   its general partner  
By: OZ Advisors LP, its member   By: Och-Ziff Holding Corporation,   its general
partner By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer

 

EXHIBIT I-5



--------------------------------------------------------------------------------

OCH-ZIFF ENERGY FUND GP, L.P.   By: Och-Ziff Energy Fund GP, LLC,   its general
partner   By: OZ Advisors LP, its managing member   By: Och-Ziff Holding
Corporation,   its general partner By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer OZ STRUCTURED PRODUCTS  
FUND II GP, L.P.   By: OZ Structured Products Fund II GP, LLC,   its general
partner   By: OZ Advisors LP, its member   By: Och-Ziff Holding Corporation,  
its general partner   By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer OZ STRUCTURED PRODUCTS
OVERSEAS   FUND II GP, L.P.   By: OZ Structured Products Overseas Fund II   GP,
LLC, its general partner   By: OZ Advisors II LP, its member   By: Och-Ziff
Holding LLC,   its general partner   By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer

 

EXHIBIT I-6



--------------------------------------------------------------------------------

OZ AGC GP II, L.P.   By: AGC GP II, LLC, its general partner   By:  

 

  Name: Joel M. Frank   Title: Chief Financial Officer OZ CREDIT OPPORTUNITIES
OVERSEAS   FUND GP, L.P.   By: OZ Credit Opportunities Overseas Fund   GP, LLC,
its general partner   By: OZ Advisors II LP, its member   By: Och-Ziff Holding
LLC,   its general partner   By:  

 

  Name:   Title: CH MEZZANINE INVESTMENT GP, LTD.   By:  

 

  Name:   Title:

 

EXHIBIT I-7



--------------------------------------------------------------------------------

OZ PARTNER AGC II FEEDER GP, LTD.

 

By:             

 

 

 

Name:

 

Title:

OZ INDIA REAL ESTATE FUND GP LTD.

 

By:             

 

 

 

Name:

 

Title:

 

EXHIBIT I-8



--------------------------------------------------------------------------------

TRANSACTIONS ON INTERCOMPANY NOTE

Maker:         Payee:     

 

Date

 

Amount of

Advance

Made

This Date

 

Interest

Rate on

Advance

Made This

Date

   Amount of
Principal
Paid  This
Date    Outstanding
Principal
Balance This
Date    Amount of
Interest Paid
This Date    Notation
Made By                                                                

 

EXHIBIT I-9



--------------------------------------------------------------------------------

ENDORSEMENT

The undersigned hereby assigns and transfers to the order
of                    , the attached Intercompany Note.

Date:                     , 20    

 

OZ MANAGEMENT LP  

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS LP  

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS II LP  

By: Och-Ziff Holding LLC,

its general partner

By:

 

 

 

Name:

  Joel M. Frank  

Title:

  Chief Financial Officer OCH-ZIFF HOLDING II LLC  

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

EXHIBIT I-10



--------------------------------------------------------------------------------

OZ MANAGEMENT II LP  

By: Och-Ziff Holding II LLC,

its general partner

 

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZSC GP, LLC  

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZSC GP, L.P.  

By: OZSC GP, LLC, its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

EXHIBIT I-11



--------------------------------------------------------------------------------

OZ EUREKA FUND GP, L.P.  

By: OZ Eureka Fund GP, LLC,

its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

 

Name:

  Joel M. Frank  

Title:

  Chief Financial Officer OZ STRUCTURED PRODUCTS  

OVERSEAS FUND GP, L.P.

By: OZ Structured Products Overseas Fund

GP, LLC, its general partner

By: OZ Advisors II LP, its member

By: Och-Ziff Holding LLC,

its general partner

By:  

 

 

Name:

  Joel M. Frank  

Title:

  Chief Financial Officer OZ STRUCTURED PRODUCTS   FUND GP, L.P.  

By: OZ Structured Products Fund GP, LLC,

its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

 

Name:

  Joel M. Frank  

Title:

  Chief Financial Officer

 

EXHIBIT I-12



--------------------------------------------------------------------------------

OCH-ZIFF ENERGY FUND GP, L.P.    

        By: Och-Ziff Energy Fund GP, LLC, its

        general partner

   

        By: OZ Advisors LP, its managing member

   

        By: Och-Ziff Holding Corporation, its general

   

        partner

By:

 

 

      Name:   Joel M. Frank       Title:   Chief Financial Officer

 

OZ STRUCTURED PRODUCTS           FUND II GP, L.P.           By: OZ Structured
Products Fund II GP, LLC,           its general partner           By: OZ
Advisors LP, its member  

        By: Och-Ziff Holding Corporation,

        its general partner

 

    By:    

 

    Name:   Joel M. Frank     Title:   Chief Financial Officer

 

OZ STRUCTURED PRODUCTS OVERSEAS           FUND II GP, L.P.           By: OZ
Structured Products Overseas Fund II           GP, LLC, its general partner  
        By: OZ Advisors II LP, its member  

        By: Och-Ziff Holding LLC,

        its general partner

 

    By:    

 

    Name:   Joel M. Frank     Title:   Chief Financial Officer

 

EXHIBIT I-13



--------------------------------------------------------------------------------

OZ AGC GP II, L.P.   By:   AGC GP II, LLC, its general partner   By:    

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ CREDIT OPPORTUNITIES OVERSEAS FUND GP, L.P.   By: OZ Credit Opportunities
Overseas Fund GP, LLC, its general partner   By: OZ Advisors II LP, its member  
By: Och-Ziff Holding LLC, its general partner   By:  

 

  Name:   Title:

 

CH MEZZANINE INVESTMENT GP, LTD.

 

By:             

 

 

 

Name:

 

Title:

 

EXHIBIT I-14



--------------------------------------------------------------------------------

OZ PARTNER AGC II FEEDER GP, LTD.   By:  

 

  Name:   Title:

 

OZ INDIA REAL ESTATE FUND GP LTD.   By:  

 

  Name:   Title:

 

EXHIBIT I-15



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

dated as of November [    ], 2011

among

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

Section 1.  

       DEFINITIONS; GRANT OF SECURITY      2   

1.1

   General Definitions      2   

1.2

   Definitions; Interpretation      8   

Section 2.  

       GRANT OF SECURITY      9   

2.1

   Grant of Security      9   

2.2

   Certain Limited Exclusions      10   

Section 3.  

       SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE      11   

3.1

   Security for Obligations      11   

3.2

   Continuing Liability Under Collateral      12   

Section 4.  

       CERTAIN PERFECTION REQUIREMENTS      12   

4.1

   Delivery Requirements      12   

4.2

   Control Requirements      12   

4.3

   Intellectual Property Recording Requirements      13   

4.4

   Other Actions      13   

4.5

   Timing and Notice      14   

4.6

   Certain Actions to be taken in connection with Effectiveness of this
Agreement      14   

Section 5.  

       REPRESENTATIONS AND WARRANTIES      14   

5.1

   Grantor Information & Status      14   

5.2

   Collateral Identification, Special Collateral      15   

5.3

   Ownership of Collateral and Absence of Other Liens      15   

5.4

   Status of Security Interest      15   

5.5

   Goods and Receivables      16   

5.6

   Pledged Equity Interests, Investment Related Property      17   

5.7

   Intellectual Property      17   

Section 6.  

       COVENANTS AND AGREEMENTS      18   

6.1

   Grantor Information and Status      18   

6.2

   Securities Accounts      18   

6.3

   Ownership of Collateral and Absence of Other Liens      19   

6.4

   Status of Security Interest      19   

6.5

   Goods and Receivables      19   

6.6

   Pledged Equity Interests, Investment Related Property      21   

6.7

   Intellectual Property      23   

Section 7.  

       ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS
     24   

7.1

   Access; Right of Inspection      24   

7.2

   Further Assurances      24   

7.3

   Additional Grantors      25   

Section 8.  

       ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT      25   

8.1

   Power of Attorney      26   

8.2

   No Duty on the Part of Administrative Agent or Secured Parties      27   

Section 9.  

       REMEDIES      27    9.1    Generally      27   

 

i



--------------------------------------------------------------------------------

9.2    Application of Proceeds      28    9.3    Sales on Credit      29    9.4
   Investment Related Property      29    9.5    Grant of Intellectual Property
License      30    9.6    Intellectual Property      30    9.7    Cash Proceeds;
Deposit Accounts      32    Section 10.        ADMINISTRATIVE AGENT      32   
Section 11.        CONTINUING SECURITY INTEREST; TRANSFER OF LOANS      33   
Section 12.        STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM      34   
Section 13.        MISCELLANEOUS.      34   

SCHEDULE 1.1(A) — DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

SCHEDULE 1.1(B) — EXISTING MANAGEMENT AGREEMENTS

SCHEDULE 1.1(C) — LIMITED PARTNERSHIP AGREEMENTS

SCHEDULE 2.2(C) — EXCLUDED ISSUERS

SCHEDULE 2.2(D) — DEFERRED FEE AGREEMENTS

SCHEDULE 5.1 — GENERAL INFORMATION

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

SCHEDULE 5.4 — FINANCING STATEMENTS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

EXHIBIT D — TRADEMARK SECURITY AGREEMENT

EXHIBIT E — COPYRIGHT SECURITY AGREEMENT

EXHIBIT F — PATENT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of dated as of
November [            ], 2011 (this “Agreement”), is entered into by and among
OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership (“Advisors”), OZ ADVISORS II LP, a Delaware limited
partnership (“Advisors II”), certain other Guarantors party hereto from time to
time, whether as an original signatory hereto or as an Additional Grantor (as
herein defined) (each, a “Grantor”), and GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as agent for the Secured Parties (as herein defined) pursuant to the
Credit Agreement and the New Credit Agreement (as herein defined) (in such
capacity, together with its successors and permitted assigns, “Administrative
Agent”).

RECITALS:

WHEREAS, reference is made to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of October 26, 2007 (as amended to date and as
hereafter amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Borrower, Advisors, Advisors II and
certain other Guarantors party thereto, as Guarantors, the lenders party thereto
from time to time (the “Lenders”), GSCP, as joint lead arranger, joint
bookrunner and Administrative Agent, Lehman Brothers Inc., as joint lead
arranger and joint bookrunner, and Lehman Commercial Paper Inc., as syndication
agent;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors have entered into or may hereafter enter into one or more Hedge
Agreements with one or more Lender Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements under
that certain Pledge and Security Agreement dated as of December 31, 2007 (the
“Original Pledge and Security Agreement”);

WHEREAS, the Grantors, certain New Lenders (as defined herein) and Goldman Sachs
Lending Partners LLC (“GSLP”), as administrative agent (in such capacity, the
“New Agent”), and GSCP, as collateral administrative agent (in such capacity,
together with its successors and permitted assigns, “Collateral Administrative
Agent”), have entered into that certain Credit and Guaranty Agreement dated as
of November 15, 2011 (as it may be amended, restated, supplemented or otherwise
modified, from time to time, the “New Credit Agreement”) pursuant which the New
Lenders (as herein defined) have agreed to make certain extensions of credit to
Borrower in an aggregate principal amount of up to $391,000,000;

WHEREAS, subject to the terms and conditions of the New Credit Agreement,
certain Grantors have entered into or may hereafter enter into one or more Hedge
Agreements with one or more New Lender Counterparties (as herein defined);



--------------------------------------------------------------------------------

WHEREAS, in order to induce the New Agent and New Lenders to make the initial
Loans under the New Credit Agreement, the Grantors and the Administrative Agent
are willing to amend and restate the Original Pledge and Security Agreement
pursuant to this Agreement to provide that the Secured Obligations include the
Obligations and the New Obligations (as defined herein); and

WHEREAS, pursuant to that certain Amendment and Waiver to Amended and Restated
Credit and Guaranty Agreement, dated as of November 15, 2011, Requisite Lenders
under the Credit Agreement have directed Administrative Agent to enter into such
amendments to the Collateral Documents (as defined in the Credit Agreement) as
may be necessary to accomplish the foregoing.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and Administrative Agent amend and
restate the Original Pledge and Security Agreement to read as follows:

SECTION 11. DEFINITIONS; GRANT OF SECURITY.

11.1. General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.3.

“Administrative Agent” shall have the meaning set forth in the preamble.

“Advisors” shall have the meaning set forth in the preamble.

“Advisors II” shall have the meaning set forth in the preamble.

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” shall mean all agreements and contracts (other than any
Deferred Fee Agreements, including, without limitation, the Agreements listed in
Schedule 2.2(D)) to which such Grantor is a party as of December 31, 2007, or to
which such Grantor becomes a party after December 31, 2007, as each such
agreement may be amended, supplemented or otherwise modified from time to time
in accordance with the terms of the Credit Agreement and the New Credit
Agreement.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain

 

2



--------------------------------------------------------------------------------

information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” shall mean: (i) with respect to any Securities Accounts, Security
Entitlements, Commodity Contract or Commodity Account, control within the
meaning of Section 9-106 of the UCC, (ii) with respect to any Uncertificated
Securities, control within the meaning of Section 8-106(c) of the UCC,
(iii) with respect to any Certificated Security, control within the meaning of
Section 8-106(a) or (b) of the UCC, (iv) with respect to any Electronic Chattel
Paper, control within the meaning of Section 9-105 of the UCC and (v) with
respect to any “transferable record”(as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction), control within the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to Copyrights or otherwise
providing for a covenant not to sue (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 5.2(II) under the heading “Exclusive Copyright Licenses” (as such
schedule may be amended or supplemented from time to time).

“Copyrights” shall mean all United States and foreign copyrights (including
Community designs), including but not limited to copyrights in software and all
copyrights in and to databases, and all Mask Works (as defined under 17 U.S.C.
901 of the U.S. Copyright Act), whether registered or unregistered, moral
rights, reversionary interests, termination rights, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.2(II) under the heading “Copyrights” (as such schedule may be amended
or supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all rights to
sue for past, present and future infringements thereof, and (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Default” shall mean a “Default” under either the Credit Agreement or the New
Credit Agreement, as applicable.

“Deposit Accounts” shall mean (i) all accounts identified in Schedule 1.1(A)
hereto under the heading “Deposit Accounts” (as such schedule may be amended or
supplemented from time to time) and (ii) any “deposit account” (as such term is
defined in the UCC) created or

 

3



--------------------------------------------------------------------------------

acquired after December 31, 2007 which does not indicate in the name of the
account that the account is for the benefit of an entity other than a Grantor.

“Domestic LPA” shall mean any LPA of any OZ Fund organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Effective Date” shall mean the date hereof.

“Equity Interests” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

“Event of Default” shall mean an “Event of Default” under either the Credit
Agreement or the New Credit Agreement, as applicable.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Grantor” shall have the meaning set forth in the preamble.

“GSCP” shall have the meaning set forth in the preamble.

“Incentive Allocation” shall have the meaning given to such term in each LPA in
which such term is used.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Patents,
the Trademarks and the Trade Secrets.

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.

“Investment Accounts” shall mean Securities Accounts, Commodities Accounts and
Deposit Accounts.

“Investment Management Agreement” shall mean (i) each agreement identified in
Schedule 1.1(B) hereto (as such schedule may be amended or supplemented from
time to time) and (ii) any agreement entered into after December 31, 2007 (as
the same may be amended, restated, supplemented or otherwise modified) between
Borrower and one or more Persons, which agreement is identified as an
“Investment Management Agreement” or “Investment Advisory Agreement” in the
title thereof.

 

4



--------------------------------------------------------------------------------

“Investment Related Property” shall mean: (i) all “securities” (as such term is
defined in Article 9 of the UCC), Security Entitlements, Security Accounts,
Commodity Contracts and Commodity Accounts and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, Investment Accounts and certificates of
deposit.

“Lenders” shall have the meaning set forth in the recitals.

“LPA” shall mean (i) each agreement identified in Schedule 1.1(C) hereto (as
such schedule may be amended or supplemented from time to time) and (ii) each
limited partnership agreement, memorandum and articles of association or other
organizational document entered into by a Grantor, as an equity holder or
general partner, after December 31, 2007 (as the same may be amended, restated,
supplemented or otherwise modified).

“Majority Holder” shall have the meaning set forth in Section 10.

“Management Fees” shall have the meaning given to such term in each LPA in which
such term is used.

“New Agent” shall have the meaning set forth in the recitals.

“New Credit Agreement” shall have the meaning set forth in the recitals.

“New Credit Documents” shall mean the “Credit Documents” as defined in the New
Credit Agreement.

“New Hedge Agreement” shall mean the “Hedge Agreements” as defined in the New
Credit Agreement.

“New Lenders” shall mean the “Lenders” as defined in the New Credit Agreement.

“New Lender Counterparties” shall mean the “Lender Counterparties” as defined in
the New Credit Agreement.

“New Obligations” shall mean the “Obligations” as defined in the New Credit
Agreement.

“Obligations” shall mean the “Obligations” as defined in the Credit Agreement.

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to Patents or otherwise providing for a
covenant not to sue (whether such Grantor is licensee or licensor thereunder).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application required to be listed in Schedule 5.2(II) hereto under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and

 

5



--------------------------------------------------------------------------------

reexaminations thereof, (iii) all rights corresponding thereto throughout the
world, (iv) all rights to sue for past, present and future infringements
thereof, (v) all claims, damages, and proceeds of suit arising therefrom, and
(vi) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described in Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
any of the foregoing, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust.

“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed in Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed in
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described in
Schedule 5.2(I) under the heading “Pledged Stock” (as such schedule may be
amended or supplemented from time to time), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

 

6



--------------------------------------------------------------------------------

“Pledge Supplement” shall mean any supplement to this agreement substantially in
the form of Exhibit A hereto.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
including, without limitation, all such rights, if any, to payment under the
Domestic LPAs and all rights to Management Fees and Incentive Allocations,
together with all rights, if any, in any goods or other property giving rise to
such right to payment and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records. Notwithstanding the foregoing,
“Receivables” shall not include rights to payments of Deferred Amounts that have
been deferred pursuant to the Deferred Fee Agreements.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of such Grantor
or any computer bureau or agent from time to time acting for such Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

“Required Secured Parties” shall mean Secured Parties holding greater than 50%
of the aggregate principal amount of loans outstanding under the Credit
Agreement and the New Credit Agreement, collectively.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, the Lenders, the Lender Counterparties,
the New Agent, the New Lenders and New Lender Counterparties and, shall include,
without limitation, Persons that were formerly an Agent, Lender, Lender
Counterparty, New Agent, New Lender or New Lender Counterparty to the extent
that any Obligations or New Obligations owing to such Persons were incurred
while such Person was an Agent, Lender, Lender Counterparty, New Agent, New
Lender or New Lender Counterparty and such Obligations or New Obligations, as
the case may be, have not been paid or satisfied in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim

 

7



--------------------------------------------------------------------------------

certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Accounts” shall mean (i) all accounts identified on Schedule 1.1(A)
hereto under the heading “Securities Accounts” (as such schedule may be amended
or supplemented from time to time) and (ii) any “securities account” (as such
term is defined in the UCC) created or acquired after December 31, 2007 which
does not indicate in the name of the account that the account is for the benefit
of an entity other than a Grantor.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to Trademarks or otherwise
providing for a covenant not to sue or governing co-existence (whether such
Grantor is licensee or licensor thereunder).

“Trademarks” shall mean all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers and general intangibles of a like
nature, all registrations and applications for any of the foregoing including,
but not limited to: (i) the registrations and applications referred to in
Schedule 5.2(II) under the heading “Trademarks”(as such schedule may be amended
or supplemented from time to time), (ii) all renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, license
fees, royalties, income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

“Trade Secrets” shall mean all trade secrets and all other confidential and
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including but not limited to:
(i) the right to sue for past, present and future misappropriation or other
violation of any Trade Secret, and (ii) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

11.2. Definitions; Interpretation.

 

8



--------------------------------------------------------------------------------

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
Bank, Certificated Security, Chattel Paper, Commodity Account, Commodity
Contract, Document, Entitlement Order, Equipment, Electronic Chattel Paper,
General Intangibles, Goods, Instrument, Inventory, Letter-of-Credit Rights,
Money, Proceeds, Record, Securities Intermediary, Security Certificate, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement and/or the New Credit Agreement, as the context
may require. The incorporation by reference of terms defined in the Credit
Agreement or the New Credit Agreement, as applicable, shall survive any
termination of the Credit Agreement or the New Credit Agreement until this
Agreement is terminated as provided in Section 11 hereof. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement, on the one hand, and the Credit
Agreement or the New Credit Agreement, on the other hand, this Agreement shall
govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

SECTION 12. GRANT OF SECURITY.

12.1. Grant of Security. Each Grantor hereby (i) confirms and reaffirms the
grant to the Administrative Agent, pursuant to the Original Pledge and Security
Agreement of a security interest in and continuing lien on all of such Grantor’s
right, title and interest in, to and under all personal property of such Grantor
including, but not limited to the following personal property, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located (all of the foregoing being collectively referred to as the
“Collateral”) and (ii) grants to Administrative Agent pursuant to this Agreement
a security interest in and continuing lien on all of such Grantor’s right, title
and interest in the Collateral, including but not limited to the following
personal property:

(a) Accounts;

(b) Assigned Agreements;

 

9



--------------------------------------------------------------------------------

(c) Chattel Paper;

(d) Documents;

(e) General Intangibles;

(f) Goods (including, without limitation, Inventory and Equipment);

(g) Instruments;

(h) Insurance;

(i) Intellectual Property and Intellectual Property Licenses;

(j) Investment Related Property (including, without limitation, Deposit
Accounts);

(k) Money;

(l) Receivables and Receivable Records;

(m) all other personal property of any kind and all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(n) all Proceeds, products, accessions, rents and profits of or in respect of
any of the foregoing.

12.2. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to:

(a) any lease, license, contract or agreement to which any Grantor is a party,
and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of (i) any law, rule or
regulation applicable to such Grantor, or (ii) a term, provision or condition of
any such lease, license, contract, property right or agreement (unless such law,
rule, regulation, term, provision or condition would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (i) or (ii) above; provided, further, that the exclusions referred
to in clause (a) of this Section 2.2 shall not include any Proceeds of any such
lease, license, contract or agreement;

 

10



--------------------------------------------------------------------------------

(b) any of the outstanding capital stock of a Controlled Foreign Corporation in
excess of 65% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote;

(c) any of the outstanding capital stock of a material Foreign Subsidiary in
excess of 65% of the voting power of all classes of capital stock of such
material Foreign Subsidiary entitled to vote;

(d) any of the outstanding Equity Interests of (i) any Private Equity Fund,
Hedge Fund or other public or private fund created prior to December 31, 2007
and managed, directly or indirectly, by any Grantor or any Grantor’s
Subsidiaries, Affiliates or investment advisors, including, without limitation,
each of the issuers listed in Schedule 2.2(C) and any Subsidiaries of such
entities, (ii) any Private Equity Fund, Hedge Fund or other public or private
fund created after December 31, 2007 and managed, directly or indirectly, by any
Grantor or any Grantor’s Subsidiaries, Affiliates or investment advisors, and
any Subsidiaries of such Private Equity Funds, Hedge Funds or other public or
private funds, (iii) any Joint Ventures and non-wholly owned Subsidiaries of any
Grantor which cannot be pledged without the consent of one or more third parties
and any Subsidiaries of such Joint Ventures or non-wholly owned Subsidiaries;
(iv) any Subsidiary (other than a material Foreign Subsidiary) that is not a
Domestic Subsidiary of any Grantor created or acquired after December 31, 2007;
and (v) any New Aviation Subsidiary;

(e) any right, title and interest in and to the LPAs (other than (x) all of
Borrower’s rights, if any, to payment under the Domestic LPAs and (y) all rights
of any Grantor to Management Fees and Incentive Allocations);

(f) all rights to payments with respect to any Deferred Amounts;

(g) any applications for trademarks and service marks filed in the U.S. Patent
and Trademark Office pursuant to 15 U.S.C. § 1051 Section 1(b), to the extent
that the grant of a security interest therein would impair the validity or
enforceability of such application or any registration that issues from such
intent-to-use trademark or service mark application, unless and until evidence
of use of the mark in interstate commerce is submitted to the U.S. Patent and
Trademark Office pursuant to 15 U.S.C. § 1051 Section l(c) or l(d), at which
point the Collateral shall include, and the security interest granted hereunder
shall attach to, such application;

(h) motor vehicles and other goods subject to a certificate of title statute in
any jurisdiction;

(i) Letter-of-Credit Rights; and

(j) Commercial Tort Claims.

SECTION 13. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

13.1. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or

 

11



--------------------------------------------------------------------------------

otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a) (and any successor provision thereof)), of all Obligations and
New Obligations with respect to every Grantor (collectively, the “Secured
Obligations”).

13.2. Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to Administrative Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests that constitute Collateral or Pledged LLC Interests that constitute
Collateral, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither
Administrative Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall Administrative Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests that constitute Collateral or Pledged LLC Interests that
constitute Collateral, and (iii) the exercise by Administrative Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

SECTION 14. CERTAIN PERFECTION REQUIREMENTS

14.1. Delivery Requirements.

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to Administrative Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, to Administrative Agent or in blank. In
addition, each Grantor shall cause any certificates evidencing any Pledged
Equity Interests that constitute Collateral, including, without limitation, any
Pledged Partnership Interests that constitute Collateral or Pledged LLC
Interests that constitute Collateral, to be similarly delivered to
Administrative Agent regardless of whether such Pledged Equity Interests
constitute Certificated Securities.

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral in excess of $1,000,000 individually or $2,500,000 in the aggregate,
each Grantor shall deliver to Administrative Agent all such Instruments or
Tangible Chattel Paper to Administrative Agent duly indorsed in blank.

14.2. Control Requirements.

(a) With respect to any Securities Accounts, Security Entitlements, Commodity
Accounts and Commodity Contracts included in the Collateral, each Grantor shall

 

12



--------------------------------------------------------------------------------

ensure that Administrative Agent has Control thereof. With respect to any
Securities Accounts or Securities Entitlements, such Control shall be
accomplished by the Grantor causing the Securities Intermediary maintaining such
Securities Account or Security Entitlement to enter into an agreement
substantially in the form of Exhibit C hereto (or such other agreement in form
and substance reasonably satisfactory to Administrative Agent) pursuant to which
the Securities Intermediary shall agree to comply with Administrative Agent’s
Entitlement Orders without further consent by such Grantor; provided, however,
that Administrative Agent agrees not to issue any Entitlement Orders with
respect to any Securities Account or Security Entitlement until the occurrence
and during the continuance of an Event of Default. No control agreements in
respect of any Deposit Accounts shall be required to be entered into or
delivered to the Administrative Agent.

(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account and
any money market mutual funds), each Grantor shall cause the issuer of such
Uncertificated Security to either (i) register Administrative Agent as the
registered owner thereof on the books and records of the issuer or (ii) execute
an agreement substantially in the form of Exhibit B hereto (or such other
agreement in form and substance reasonably satisfactory to Administrative
Agent), pursuant to which such issuer agrees to comply with Administrative
Agent’s instructions with respect to such Uncertificated Security without
further consent by such Grantor.

14.3. Intellectual Property Recording Requirements.

(a) In the case of any Collateral consisting of U.S. issuances of or
applications for Patents, such Grantor shall execute and deliver to
Administrative Agent a Patent Security Agreement in substantially the form of
Exhibit F hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of Administrative Agent.

(b) In the case of any Collateral consisting of U.S. registrations or
applications for registration of Trademarks in respect of U.S. Trademarks
(excluding Internet domain names), such Grantor shall execute and deliver to
Administrative Agent a Trademark Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of Administrative Agent.

(c) In the case of any Collateral consisting of registered U.S. Copyrights and
exclusive Copyright Licenses in respect of U.S. Copyrights for which any Grantor
is the licensee, such Grantor shall execute and deliver to Administrative Agent
a Copyright Security Agreement in substantially the form of Exhibit E hereto (or
a supplement thereto) covering all such Copyrights and exclusive Copyright
Licenses in appropriate form for recordation with the U.S. Copyright Office with
respect to the security interest of Administrative Agent.

14.4. Other Actions. If any material Foreign Subsidiary is an issuer of any
Pledged Equity that constitutes Collateral, each Grantor shall take such
additional reasonable actions, including, without limitation, causing such
Foreign Subsidiary to register the pledge on its books and records or making
such filings or recordings, in each case as may be necessary, under the

 

13



--------------------------------------------------------------------------------

laws of such Foreign Subsidiary’s jurisdiction to insure the validity,
perfection and priority of the security interest of Administrative Agent.

14.5. Timing and Notice. With respect to any Collateral in existence on the
Effective Date, each Grantor shall comply with the requirements of Section 4 on
the date hereof and with respect to any Collateral hereafter owned or acquired
each Grantor shall comply with such requirements within thirty days after the
end of the calendar quarter in which such Grantor acquired rights therein (or
such longer period as may be agreed to by the Administrative Agent in its sole
discretion). Each Grantor shall promptly inform Administrative Agent of its
acquisition of any Collateral for which any action is required by Section 4
hereof.

14.6. Certain Actions to be taken in connection with Effectiveness of this
Agreement. With respect to any documents or agreements delivered or actions
taken under the Original Pledge and Security Agreement in satisfaction of the
requirements of Sections 4.2, 4.3, 4.4 thereof prior to the Effective Date, each
Grantor shall enter into amendments to such documents and take such other
actions as Administrative Agent may reasonably request in order to ensure that
such documents and actions are effected with respect to this Agreement.

SECTION 15. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Effective Date and on each
Credit Date (including, for avoidance of doubt, on each Credit Date under the
New Credit Agreement), that:

15.1. Grantor Information & Status.

(a) Schedules 5.1(A) and (B) (as such schedules may be amended or supplemented
from time to time) set forth under the appropriate headings: (1) the full legal
name of such Grantor, (2) all trade names or other names under which such
Grantor currently conducts business, (3) the type of organization of such
Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located;

(b) except as provided in Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past five (5) years;

(c) it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated; and

(d) such Grantor has been duly organized and is validly existing as an entity of
the type as set forth opposite such Grantor’s name in Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name in
Schedule 5.1(A). Such Grantor has

 

14



--------------------------------------------------------------------------------

not filed any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction.

15.2. Collateral Identification, Special Collateral.

(a) Schedule 5.2 (as such schedule may be amended or supplemented from time to
time) sets forth under the appropriate headings all of such Grantor’s:
(1) Pledged Equity Interests that constitute Collateral, (2) Pledged Debt,
(3) Securities Accounts, (4) Deposit Accounts that constitute Collateral,
(5) Commodity Contracts and Commodity Accounts, (6) all United States and
foreign registrations of and applications for Patents, Trademarks (excluding
Internet domain name registrations), and Copyrights owned by each Grantor,
(7) exclusive Copyright Licenses for which such Grantor is the licensee of a
Copyright included in the Collateral and (8) the name and address of any
warehouseman, bailee or other third party in possession of any Inventory,
Equipment and other tangible personal property having an aggregate fair market
value of $10,000 or more. Each Grantor shall supplement such schedules as
necessary to ensure that such schedules are accurate on each Credit Date
(including, for avoidance of doubt, a Credit Date under the New Credit
Agreement); and

(b) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

15.3. Ownership of Collateral and Absence of Other Liens.

(a) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral, in each case free and
clear of any and all Liens of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than any Permitted Liens; and

(b) other than any financing statements filed in favor of Administrative Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which duly authorized proper termination statements have been delivered to
Administrative Agent for filing and (y) financing statements filed in connection
with Permitted Liens. Other than Administrative Agent and any automatic control
in favor of a Bank, Securities Intermediary or Commodity Intermediary
maintaining a Deposit Account, Securities Account or Commodity Contract, no
Person is in Control of any Collateral.

15.4. Status of Security Interest.

(a) upon the filing of financing statements naming each Grantor as “debtor” and
Administrative Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name in Schedule 5.4 hereof (as
such schedule may be amended or supplemented from time to time), the security
interest of Administrative Agent in all Collateral that can be perfected by the
filing of a financing statement under the Uniform Commercial Code as in effect
in any jurisdiction will constitute valid, perfected, first priority Liens
subject to any Permitted Liens with respect to Collateral. Each agreement
purporting to give Administrative

 

15



--------------------------------------------------------------------------------

Agent Control over any Collateral is effective to establish Administrative
Agent’s Control of the Collateral subject thereto;

(b) to the extent perfection or priority of the security interest in Patents,
Trademarks, Copyrights and exclusive Copyright Licenses are not subject to
Article 9 of the UCC, upon recordation of the security interests granted
hereunder in issued, registered and applied-for Patents, Trademarks (excluding
Internet domain names), Copyrights and exclusive Copyright Licenses in the
applicable intellectual property registries, including but not limited to the
United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to Administrative Agent hereunder shall
constitute valid, perfected, first priority Liens (subject to Permitted Liens).
For the avoidance of doubt, notwithstanding anything to the contrary herein, no
Grantor shall be required to perfect the security interests created hereby in
the issued, registered or applied-for Patents, Trademarks, Copyrights or
exclusive Copyright Licenses by making any filings or taking any other actions
in any jurisdiction outside the U.S.;

(c) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of Administrative Agent hereunder or (ii) the
exercise by Administrative Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
clauses (a) and (b) above and (B) as may be required, in connection with the
disposition of any Investment Related Property that constitutes Collateral, by
laws generally affecting the offering and sale of Securities; and

(d) each Grantor is in compliance with its obligations under Section 4 hereof.

15.5. Goods and Receivables.

(a) To the knowledge of such Grantor, each Receivable owing by any single
Account Debtor of Receivables in excess of $10,000,000 (a) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (b) is and will
be enforceable in accordance with its terms, (c) is not and will not be subject
to any credits, rights of recoupment, setoffs, defenses, taxes, counterclaims
(except with respect to any of the foregoing in the ordinary course of business)
and (d) is and will be in compliance with all applicable laws, whether federal,
state, local or foreign;

(b) none of the Account Debtors in respect of any Receivable is the government
of the United States, any agency or instrumentality thereof, any state or
municipality or any foreign sovereign. To the knowledge of such Grantor, no
Receivable requires the consent of the Account Debtor in respect thereof in
connection with the security interest hereunder, except any consent which has
been obtained; and

 

16



--------------------------------------------------------------------------------

(c) any Goods now or hereafter produced by such Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
promulgated thereunder.

15.6. Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests that
constitute Collateral free of all Liens and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests that
constitute Collateral;

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of Administrative Agent in any
Pledged Equity Interests that constitute Collateral or the exercise by
Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof except such as have
been obtained; and

(c) none of the Pledged LLC Interests of any OZ Subsidiary that constitute
Collateral or Pledged Partnership Interests of any OZ Subsidiary that constitute
Collateral (i) are dealt in or traded on securities exchanges or in securities
markets, (ii) are “investment company securities” (as defined in
Section 8-103(b) of the Uniform Commercial Code as in effect in each applicable
jurisdiction), or (iii) provide, in the related operating agreement, limited
liability company agreement, partnership agreement, certificates (if any)
representing such Pledged LLC Interests or Pledged Partnership Interests or
otherwise, that they are securities governed by the Uniform Commercial Code of
any jurisdiction.

15.7. Intellectual Property.

(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed in Schedule 5.2 (as such schedule may
be amended or supplemented from time to time), and owns or has the valid right
to use and, where Grantor does so, sublicense others to use, all other
Intellectual Property material to the business of such Grantor used in or
necessary to conduct its business, free and clear of all Liens, except for
Permitted Liens and the licenses set forth in Schedule 5.2 (as such schedule may
be amended or supplemented from time to time);

(b) all Intellectual Property required to be listed in Schedule 5.2 is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, nor are any of the Patents listed in Schedule 5.2 the subject of a
reexamination proceeding, and, where commercially reasonable, each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each registration and application of Copyrights,
Patents and Trademarks required to be listed in Schedule 5.2 in full force and
effect;

(c) no holding, decision, ruling, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the validity
or scope of,

 

17



--------------------------------------------------------------------------------

such Grantor’s right to register, or such Grantor’s rights to own or use, any
Intellectual Property material to the business of such Grantor owned by such
Grantor and no such action or proceeding is pending or, to the best of such
Grantor’s knowledge, threatened;

(d) all registrations and applications for Copyright registrations, Patents and
Trademark registrations required to be listed in Schedule 5.2 are standing in
the name of a Grantor, and all exclusive Copyright Licenses for which any
Grantor is the licensee of a Copyright have been properly recorded in the
U.S. Copyright Office;

(e) each Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks owned by such Grantor, proper
marking practices in connection with the use of issued Patents owned by such
Grantor, and appropriate notice of copyright in connection with the publication
of registered Copyrights owned by such Grantor, in each case, consistent with
industry standards; and

(f) to the knowledge of such Grantor, the conduct of such Grantor’s business
does not materially infringe upon or misappropriate or otherwise violate any
trademark, patent, copyright, trade secret or other intellectual property right
of any other Person; no unresolved claim has been made against such Grantor that
the use of any Intellectual Property owned or used by such Grantor (or used by
any of its licensees of such Intellectual Property) that is material to the
business of such Grantor infringes upon, misappropriates or otherwise violates
the asserted rights of any other Person, and no demand that Grantor enter into a
license or co-existence agreement has been made in writing to such Grantor but
not resolved.

SECTION 16. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

16.1. Grantor Information and Status. Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Credit Agreement
or the New Credit Agreement, such Grantor shall notify Administrative Agent in
writing at least twenty (20) days prior to any change in such Grantor’s legal
name, identity, corporate structure (e.g. by merger, consolidation, change in
corporate form or otherwise), sole place of business (or principal residence if
such Grantor is a natural person), chief executive office, type of organization
or jurisdiction of organization and take all actions necessary to maintain the
continuous validity, perfection and the same or better priority of
Administrative Agent’s security interest in the Collateral granted or intended
to be granted and agreed to hereby, which in the case of any merger or other
change in corporate structure shall include, without limitation, executing and
delivering to Administrative Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, upon completion of such merger or
other change in corporate structure confirming the grant of the security
interest hereunder.

16.2. Securities Accounts.

(a) Upon the withdrawal by any Grantor of any amounts constituting Incentive
Allocations under any LPA, such Grantor shall immediately deposit such amounts
into a Securities Account;

 

18



--------------------------------------------------------------------------------

(b) upon the receipt by any Grantor of any amounts constituting Management Fees,
such Grantor shall immediately deposit such amounts into a Securities Account;
and

(c) upon the receipt by any Grantor of any amounts pursuant to
(i) Section 7(a)(i) or Section 7(a)(ii)(B) of any Investment Management
Agreement identified in Schedule 1.1(B) hereto (as such schedule may be amended
or supplemented from time to time) or (ii) any comparable provision contained in
any Investment Management Agreement entered into after December 31, 2007, such
Grantor shall immediately deposit such amounts into a Securities Account;

provided that each such Securities Account referred to in clauses (a), (b) and
(c) shall be subject to the covenant set forth in Section 4.2(a).

16.3. Ownership of Collateral and Absence of Other Liens.

(a) Except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall take all
commercially reasonable actions to defend the Collateral against all Persons at
any time claiming any interest therein;

(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify Administrative Agent in writing of any event
that has had a Material Adverse Effect on the value of the Collateral or any
portion thereof, the ability of any Grantor or Administrative Agent to dispose
of the Collateral or any portion thereof, or the rights and remedies of
Administrative Agent in relation thereto, including, without limitation, the
levy of any legal process against the Collateral or any portion thereof; and

(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement and the New Credit Agreement.

16.4. Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
such Grantor shall maintain the security interest of Administrative Agent
hereunder in all Collateral owned by such Grantor as valid, perfected, first
priority Liens (subject to Permitted Liens).

(b) Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (i) Control,
(ii) federal or foreign filings with respect to Intellectual Property or
(iii) filings with registrars of motor vehicles or similar governmental
authorities with respect to goods covered by a certificate of title, in each
case except as and to the extent specified in Section 4 hereof.

16.5. Goods and Receivables.

 

19



--------------------------------------------------------------------------------

(a) It shall not deliver any Document evidencing any Equipment or Inventory to
any Person other than the issuer of such Document to claim the Goods evidenced
therefor or Administrative Agent;

(b) if any Equipment or Inventory having an aggregate fair market value of
$10,000 or more owned by such Grantor is in possession or control of any
warehouseman, bailee or other third party, such Grantor shall join with
Administrative Agent in using reasonable efforts to notify the third party of
Administrative Agent’s security interest and obtain an acknowledgment from the
third party that it is holding such Equipment and Inventory for the benefit of
Administrative Agent and will permit Administrative Agent to have access to
Equipment or Inventory for purposes of inspecting such Collateral or, following
an Event of Default, to remove same from such premises if Administrative Agent
so elects;

(c) it shall keep and maintain at its own cost and expense commercially
reasonable records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables and all
merchandise returned, in each case, except as would not reasonably be expected
to have a Material Adverse Effect;

(d) other than in the ordinary course of business (i) it shall not amend, modify
or terminate any provision of any Receivable in any manner which would
reasonably be expected to have a Material Adverse Effect on the value of such
Receivable; and (ii) following and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any Receivable, (x) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon; and

(e) Administrative Agent shall have the right at any time to notify, or require
any Grantor to notify, any Account Debtor of Administrative Agent’s security
interest in the Receivables and any Supporting Obligation and, in addition, at
any time following the occurrence and during the continuation of an Event of
Default, Administrative Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to Administrative Agent; (2) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to tune sent to or deposited in such lockbox or other arrangement
directly to Administrative Agent; and (3) enforce, at the reasonable expense of
such Grantor, collection of any such Receivables and to adjust, settle or
compromise the amount or payment thereof, in the same commercially reasonable
manner and to the same extent as such Grantor might have done. If Administrative
Agent notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within five (5) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to Administrative Agent if required, in a Deposit Account specified by
Administrative Agent from time to time or a Securities Account maintained in
accordance with Section 6.2, and until so turned over, all amounts and proceeds

 

20



--------------------------------------------------------------------------------

(including checks and other instruments) received by such Grantor in respect of
the Receivables, any Supporting Obligation or Collateral Support shall be held
in trust for the benefit of Administrative Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

16.6. Pledged Equity Interests, Investment Related Property.

(a) Except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest that
constitutes Collateral or other Investment Related Property that constitutes
Collateral upon the merger, consolidation, liquidation or dissolution of any
issuer of any Pledged Equity Interest that constitutes Collateral or Investment
Related Property that constitutes Collateral, then (a) such dividends, interest,
distributions, Securities or other property shall be included in the definition
of Collateral without further action and (b) such Grantor shall immediately take
all steps, if any, necessary to ensure the validity, perfection, priority and,
if applicable, Control of Administrative Agent over such Investment Related
Property (including, without limitation, delivery thereof to Administrative
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of Administrative Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, Administrative Agent authorizes each Grantor to
retain (x) all ordinary cash dividends and distributions paid in the normal
course of the business of the issuer and consistent with the past practice of
the issuer and (y) all scheduled payments of interest.

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing:

 

  (A) except as otherwise provided under the covenants and agreements relating
to Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement or New Credit Agreement, each Grantor shall be entitled to
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Investment Related Property that constitutes Collateral
or any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Credit Agreement and the New Credit Agreement.

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

  (A)

all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it

 

21



--------------------------------------------------------------------------------

  would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall thereupon become vested in Administrative Agent who shall
thereupon have the sole right to exercise such voting and other consensual
rights; and

 

  (B) in order to permit Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Administrative Agent all proxies, dividend
payment orders and other instruments as Administrative Agent may from time to
time reasonably request; and (2) each Grantor acknowledges that Administrative
Agent may utilize the power of attorney set forth in Section 8.1.

(c) Except as permitted by the Credit Agreement and the New Credit Agreement,
without the prior written consent of Administrative Agent, it shall not vote to
enable or take any other action to (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially adversely
affects the rights of such Grantor with respect to any Investment Related
Property that constitutes Collateral or adversely affects the validity,
perfection or priority of Administrative Agent’s security interest, (b) other
than as permitted under the Credit Agreement and the New Credit Agreement,
permit any OZ Subsidiary that is an issuer of any Pledged Equity Interest that
constitutes Collateral to dispose of all or a material portion of their assets,
(c) waive any default under or breach of any terms of organizational document
relating to any OZ Subsidiary that is an issuer of any Pledged Equity Interest
that constitutes Collateral or the terms of any Pledged Debt, or (d) cause any
OZ Subsidiary that is an issuer of any Pledged Partnership Interests that
constitute Collateral or Pledged LLC Interests that constitute Collateral which
are not securities (for purposes of the UCC) on December 31, 2007 to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any OZ Subsidiary that is an issuer
of any Pledged Partnership Interests that constitute Collateral or Pledged LLC
Interests that constitute Collateral takes any such action in violation of the
foregoing in this clause (c), such Grantor shall promptly notify Administrative
Agent in writing of any such election or action and, in such event, shall take
all steps necessary to establish Administrative Agent’s “control” thereof; and

(d) except as expressly permitted by the Credit Agreement and the New Credit
Agreement, without the prior written consent of Administrative Agent, it shall
not permit any OZ Subsidiary that is an issuer of any Pledged Equity Interest
that constitutes Collateral to merge or consolidate unless (i) such issuer, that
is a Grantor, creates a security interest that is perfected by a filed financing
statement (that is not effective solely under section 9-508 of the UCC) in
Collateral in which such new debtor has or acquires rights, (ii) all the
outstanding Equity Interests of the surviving or resulting corporation, limited
liability company, partnership

 

22



--------------------------------------------------------------------------------

or other entity is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
Equity Interests of any other constituent Grantor; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involving
an issuer which is a Controlled Foreign Corporation, then such Grantor shall
only be required to pledge Equity Interests in accordance with Section 2.2 and
(iii) Grantor promptly complies with the delivery and control requirements of
Section 4 hereof.

16.7. Intellectual Property.

(a) It shall not knowingly do any act or omit to do any act that results in any
of the Intellectual Property owned by such Grantor which is material to the
business of such Grantor or which is of material value lapsing or becoming
abandoned, dedicated to the public or unenforceable, or which would adversely
affect the validity, grant or enforceability of the security interest granted
therein;

(b) it shall not, with respect to any Trademarks included in the Collateral
which are material to the business of such Grantor, cease the use of any of such
Trademarks or fail to maintain the level of the quality of products sold and
services rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of December 31,
2007, except to the extent the failure to do so would not reasonably be expected
to have a Material Adverse Effect, and such Grantor shall take commercially
reasonable steps necessary to ensure that licensees of such Trademarks use
adequate standards of quality;

(c) it shall promptly notify Administrative Agent if it knows that any item of
Intellectual Property included in the Collateral and that is material to the
business of such Grantor will become (a) abandoned or dedicated to the public or
placed in the public domain, (b) invalid or unenforceable, (c) subject to any
material adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any foreign counterpart of
the foregoing or any court or (d) be the subject of any reversion or termination
rights;

(d) it shall take commercially reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
of the foregoing, to pursue any application and maintain any registration of
each Trademark (excluding Internet domain names), Patent, and Copyright owned by
or, with respect to Copyrights, exclusively licensed to such Grantor which is
now or shall become included in the Collateral including, but not limited to,
those items in Schedule 5.2(II) (as each may be amended or supplemented from
time to time), unless such Grantor reasonably determines in its reasonable
business judgment that such Intellectual Property is no longer prudent in the
conduct of such Grantor’s business to so pursue or maintain; and

(e) it shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that materially impairs or prevents the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in
Intellectual Property that is material to the business of such Grantor acquired
under such contract.

 

23



--------------------------------------------------------------------------------

SECTION 17. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

17.1. Access; Right of Inspection. Administrative Agent shall at all times, upon
reasonable prior written notice to such Grantor, have full and free access
during normal business hours to all the books, correspondence and records of
each Grantor, and Administrative Agent and its representatives may examine the
same, take extracts therefrom and make photocopies thereof, and each Grantor
agrees to render to Administrative Agent, at such Grantor’s reasonable cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto. Administrative Agent and its representatives shall at all times
also have the right, upon reasonable prior written notice to such Grantor, to
enter any premises of each Grantor and inspect any property of each Grantor
where any of the Collateral of such Grantor granted pursuant to this Agreement
is located for the purpose of inspecting the same, observing its use or
otherwise protecting its interests therein.

17.2. Further Assurances.

(a) Each Grantor agrees that from time to time, at the reasonable expense of
such Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that are reasonably necessary, or that
Administrative Agent may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted or purported to be granted hereby or to enable Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, to the extent
otherwise required by the terms of this Agreement, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in intellectual property (with respect to Intellectual
Property, in the U.S. only) and execute and deliver such other agreements,
instruments, endorsements, powers of attorney or notices as are reasonably
necessary, or as Administrative Agent may reasonably request, in order to
effect, reflect, perfect and preserve the security interests granted or
purported to be granted hereby;

(ii) take all actions reasonably necessary to ensure the recordation of
appropriate evidence of the liens and security interests granted hereunder in
the issued, registered or applied-for Intellectual Property with any
U.S. intellectual property registry in which said Intellectual Property is
registered or in which an application for registration is pending including,
without limitation, the United States Patent and Trademark Office and the United
States Copyright Office;

(iii) so long as an Event of Default shall have occurred and be continuing, at
any reasonable time, upon prior written request by Administrative Agent,
assemble the Collateral and allow inspection of the Collateral by Administrative
Agent, or persons designated by Administrative Agent;

 

24



--------------------------------------------------------------------------------

(iv) at Administrative Agent’s prior written request, appear in and defend any
action or proceeding that may materially affect such Grantor’s title to or
Administrative Agent’s security interest in all or any part of the Collateral;
and

(v) furnish Administrative Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as Administrative Agent may
reasonably request in writing from time to time.

(b) Each Grantor hereby authorizes Administrative Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices as Administrative
Agent may determine, in its sole discretion, are necessary to perfect or
otherwise protect the security interest granted to Administrative Agent herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as Administrative Agent may
determine, in its sole discretion, is necessary to ensure the perfection of the
security interest in the Collateral granted to Administrative Agent herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired” or words of similar effect. Each Grantor shall
furnish to Administrative Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Administrative Agent may reasonably request,
all in reasonable detail.

(c) Each Grantor hereby authorizes Administrative Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 5.2 (as such schedule may be amended or supplemented from time
to time) to include reference to any right, title or interest in any existing
issued, registered or applied-for Intellectual Property (excluding Internet
domain names) or any issued, registered or applied-for Intellectual Property
(excluding Internet domain names) acquired or developed by any Grantor after the
execution hereof or to delete any reference to any right, title or interest in
any Intellectual Property in which any Grantor no longer has or claims any
right, title or interest.

17.3. Additional Grantors. To the extent required pursuant to Section 5.10 of
the Credit Agreement or Section 5.10 of the New Credit Agreement, from time to
time subsequent to the date hereof, additional Persons may become parties hereto
as additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement. Upon delivery of any such Pledge Supplement to Administrative Agent,
notice of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if Additional Grantor were an
original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of Administrative Agent not
to cause any Subsidiary of Borrower to become an Additional Grantor hereunder.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

SECTION 18. ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.

 

25



--------------------------------------------------------------------------------

18.1. Power of Attorney. Each Grantor hereby irrevocably appoints Administrative
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Administrative Agent or otherwise, from time to
time in Administrative Agent’s discretion to take any action and to execute any
instrument that Administrative Agent may deem reasonably necessary to accomplish
the purposes of this Agreement, including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
Administrative Agent pursuant to the Credit Agreement or the New Credit
Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that
Administrative Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce the rights of Administrative Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property included in the Collateral in the name of such
Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by Administrative Agent in its sole discretion, any such payments
made by Administrative Agent to become obligations of such Grantor to
Administrative Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Administrative Agent were the absolute owner thereof for all purposes,
and to do, at Administrative Agent’s option and such Grantor’s reasonable
expense, at any time or from time to time, all acts and things that
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and Administrative Agent’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

 

26



--------------------------------------------------------------------------------

18.2. No Duty on the Part of Administrative Agent or Secured Parties. The powers
conferred on Administrative Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon
Administrative Agent or any Secured Party to exercise any such powers.
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own bad faith, gross negligence or willful misconduct.

SECTION 19. REMEDIES.

19.1. Generally.

(a) If any Event of Default shall have occurred and be continuing,
Administrative Agent may (and at the direction of the Required Secured Parties,
shall) exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of Administrative Agent on default under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of Administrative Agent forthwith, assemble
all or part of the Collateral as directed by Administrative Agent and make it
available to Administrative Agent at a place to be designated by Administrative
Agent that is reasonably convenient to both parties;

(ii) upon reasonable prior notice to such Grantor, enter onto the property where
any Collateral is located and take possession thereof with or without judicial
process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent Administrative Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as Administrative Agent may deem commercially reasonable.

(b) Administrative Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and Administrative Agent, as
administrative agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price

 

27



--------------------------------------------------------------------------------

for all or any portion of the Collateral sold at any such sale made in
accordance with the UCC, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against Administrative Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by Administrative Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to Administrative Agent, that
Administrative Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
Administrative Agent hereunder.

(c) Administrative Agent may sell the Collateral without giving any warranties
as to the Collateral. Administrative Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) Administrative Agent shall have no obligation to marshal any of the
Collateral.

19.2. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by Administrative Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by Administrative Agent against, the Secured
Obligations as follows:

 

28



--------------------------------------------------------------------------------

first, to the payment of all costs and expenses of such sale, collection or
other realization of any Collateral, including reasonable compensation to
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, and all amounts for which Administrative Agent is entitled to
indemnification hereunder (in its capacity as Administrative Agent and not as a
Lender or New Lender) and all advances made by Administrative Agent hereunder
for the account of the applicable Grantor, all in accordance with the terms
hereof and the other Collateral Documents;

second, to the extent of any excess of such proceeds, to the ratable payment of
(a) all other Obligations to the Administrative Agent for the benefit of the
applicable Secured Parties for application pursuant to Section 2.16(g) of the
Credit Agreement and (b) all other New Obligations to the New Agent for the
benefit of the applicable Secured Parties for application pursuant to
Section 2.16(g) of the New Credit Agreement; and

third, to the extent of any excess of such payments or proceeds, to the payment
to or upon the order of whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

19.3. Sales on Credit. If Administrative Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral,
Administrative Agent may resell the Collateral and Grantor shall be credited
with proceeds of the sale.

19.4. Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, Administrative Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property that constitutes
Collateral conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property that constitutes Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.
If Administrative Agent determines to exercise its right to sell any or all of
the Investment Related Property that constitutes Collateral, upon written
request, each Grantor shall and shall cause each issuer of any Pledged Stock
that constitutes Collateral to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to Administrative Agent
all such information as Administrative Agent may

 

29



--------------------------------------------------------------------------------

request in order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property that constitutes
Collateral which may be sold by Administrative Agent in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect. Any
use of any Trademarks by Administrative Agent or its successors, assigns,
transferees or licensees permitted by this Section 9.4 shall be in a manner and
at a level of quality consistent with that in effect as of the Effective Date.

19.5. Grant of Intellectual Property License. For the purpose of enabling
Administrative Agent, solely during the continuance of an Event of Default, and
solely to exercise rights and remedies under Section 9 hereof at such time as
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to Administrative
Agent, to the extent it has the rights to do so, a non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located, subject,
in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks. Such license shall include reasonable and lawful access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof to the extent Grantor has
the rights and is lawfully able to provide such access.

19.6. Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) Administrative Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
Administrative Agent or otherwise, in Administrative Agent’s sole discretion, to
enforce any Intellectual Property included in the Collateral, in which event
such Grantor shall, at the reasonable request of Administrative Agent, do any
and all lawful acts and execute any and all documents required by Administrative
Agent in aid of such enforcement and such Grantor shall promptly, upon
reasonable demand, reimburse and indemnify Administrative Agent as provided in
Section 10 hereof in connection with the exercise of its rights under this
Section, and, to the extent that Administrative Agent shall elect not to bring
suit to enforce any Intellectual Property as provided in this Section, each
Grantor agrees to use commercially reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees, where and when appropriate, to diligently maintain any action,
suit or proceeding against any Person so infringing as shall be necessary to
prevent such infringement or violation to the extent commercially reasonable to
do so;

(ii) upon reasonable written demand from Administrative Agent, each Grantor
shall grant, assign, convey or otherwise transfer to Administrative Agent or
Administrative Agent’s designee all of such Grantor’s right, title and interest
in and to the

 

30



--------------------------------------------------------------------------------

Intellectual Property included in the Collateral and shall execute and deliver
to Administrative Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording referred to
in Section 9.6(a)(ii) shall be applied to reduce the Secured Obligations
outstanding, in accordance with Section 9.2 of this Agreement, only to the
extent that Administrative Agent (or any Secured Party) receives cash proceeds
in respect of the sale of, or other realization upon, such Intellectual
Property; and

(iv) within seven (7) Business Days after written notice from Administrative
Agent, each Grantor shall make available to Administrative Agent, to the extent
reasonably practicable and within such Grantor’s power and authority, such
personnel in such Grantor’s employ on the date of such Event of Default as
Administrative Agent may reasonably designate, by name, title or job
responsibility, to permit such Grantor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold or delivered by such
Grantor under or in connection with the Trademarks or the Trademark Licenses,
such persons to be reasonably available to perform their prior functions on
Administrative Agent’s behalf and to be compensated by Administrative Agent at
such Grantor’s expense on a per diem, pro-rata basis consistent with the salary
and benefit structure applicable to each as of the date of such Event of
Default; and

(v) Administrative Agent shall have the right to notify, or reasonably require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of the Intellectual Property included in the
Collateral, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to Administrative
Agent, and, upon such notification and at the reasonable expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done:

 

  (A) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
Administrative Agent hereunder shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Administrative Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

  (B) Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

 

31



--------------------------------------------------------------------------------

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Administrative Agent of any rights, title and
interests in and to the Intellectual Property included in the Collateral shall
have been previously made and shall have become absolute and effective and
(iv) the Secured Obligations shall not have become immediately due and payable,
then upon the written request of any Grantor, Administrative Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfers or documents as may be necessary to
reassign to such Grantor any such rights, title and interests as may have been
assigned to Administrative Agent as aforesaid, subject to any disposition
thereof that may have been made by Administrative Agent; provided, after giving
effect to such reassignment, Administrative Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of Administrative
Agent granted hereunder, shall continue to be in full force and effect. The
rights, title and interests so reassigned shall be free and clear of any other
Liens granted by or on behalf of Administrative Agent and the Secured Parties.

19.7. Cash Proceeds; Deposit Accounts. If any Event of Default shall have
occurred and be continuing, in addition to the rights of Administrative Agent
specified in Section 6.5 with respect to payments of Receivables, all proceeds
of any Collateral received by any Grantor consisting of cash, checks and other
near-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for Administrative Agent, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to Administrative Agent, if required) and held by Administrative Agent. Any Cash
Proceeds received by Administrative Agent (whether from a Grantor or otherwise)
may, in the sole discretion of Administrative Agent, (A) be held by
Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by Administrative Agent
against the Secured Obligations then due and owing.

SECTION 20. ADMINISTRATIVE AGENT.

GSCP has been appointed to act as Administrative Agent hereunder (pursuant to
its appointment as “Administrative Agent” under the Credit Agreement and in such
capacity, as “Collateral Administrative Agent” under the New Credit Agreement)
by Lenders and the New Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. Administrative Agent shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and either (i) so long as
no Event of Default shall have occurred and be continuing, at the direction of
the Requisite Lenders (as defined under the Credit Agreement) (or such other
Lenders as may be required pursuant to Section 10.5 of the Credit Agreement) and
the Requisite Lenders (as defined under the New Credit Agreement) (or such other
New Lenders as may be required pursuant to Section 10.5 of the New Credit
Agreement) or (ii) so long as any Event of Default shall have occurred and be
continuing, at the direction of Required Secured Parties; provided,
(a) Administrative Agent shall, after payment in full of all Obligations and New
Obligations, exercise, or refrain from exercising, any remedies provided

 

32



--------------------------------------------------------------------------------

for herein in accordance with the instructions of the holders (the “Majority
Holders”) of a majority of the aggregate “settlement amount” as defined in the
Hedge Agreements and New Hedge Agreements (or, with respect to any Hedge
Agreement or New Hedge Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such Hedge
Agreement or New Hedge Agreement) under all Hedge Agreements and New Hedge
Agreements and (b) releases of all or substantially all of the Collateral shall
require the consent of each Lender and New Lender affected thereby. For purposes
of the foregoing sentence, settlement amount for any Hedge that has not been
terminated shall be the settlement amount as of the last Business Day of the
month preceding any date of determination and shall be calculated by the
appropriate swap counterparties and reported to Administrative Agent upon
request; provided, that any Hedge Agreement or New Hedge Agreement with a
settlement amount that is a negative number shall be disregarded for purposes of
determining the Majority Holders. In furtherance of the foregoing provisions of
this Section, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by Administrative
Agent for the benefit of Secured Parties in accordance with the terms of this
Section.

The provisions of the Credit Agreement relating to the Administrative Agent and
the New Credit Agreement relating to the Collateral Administrative Agent
including, without limitation, the provisions relating to resignation or removal
of Administrative Agent (in the case of the Credit Agreement) and the Collateral
Administrative Agent (in the case of the New Credit Agreement) and the powers
and duties and immunities of Administrative Agent (in the case of the Credit
Agreement) and the Collateral Administrative Agent (in the case of the New
Credit Agreement) are incorporated herein by this reference and shall survive
any termination of the Credit Agreement and the New Credit Agreement. All
references to the “Administrative Agent” hereunder, unless the context clearly
requires otherwise, shall mean GSCP as agent for all of the Secured Parties.

Notwithstanding anything to the contrary in the Credit Agreement and the New
Credit Agreement, prior to such date as the Obligations have been repaid in full
and the Commitments (as defined in the Credit Agreement) thereunder terminated,
the obligations of the Lenders pursuant to the Credit Agreement relating to
indemnification of the Administrative Agent and the obligations of the New
Lenders pursuant to the New Credit Agreement relating to indemnification of the
Collateral Administrative Agent shall be determined on a pro rata basis (in
accordance with the outstanding principal amounts under the Credit Agreement and
the New Credit Agreement, taken together) to the extent the indemnified matter
relates to the Collateral or actions taken (or not taken) by the Administrative
Agent pursuant to this Agreement.

SECTION 21. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Commitments (under, and
as defined in, the Credit Agreement and the New Credit Agreement), be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of Administrative Agent hereunder, to the benefit of

 

33



--------------------------------------------------------------------------------

Administrative Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the Credit
Agreement and the New Credit Agreement, any Lender or New Lender may assign or
otherwise transfer any Loans held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Lenders and New Lenders herein or otherwise. Upon the payment in full
of all Secured Obligations and the cancellation or termination of the
Commitments (under, and as defined in, the Credit Agreement and the New Credit
Agreement), the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to
Grantors. Upon any such termination Administrative Agent shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination. Upon any disposition of
property permitted by the Credit Agreement, the Liens granted herein are
automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person.
Administrative Agent shall, at Grantor’s expense, execute and deliver or
otherwise authorize the filing of such documents as Grantors shall reasonably
request, in form and substance reasonably satisfactory to Administrative Agent,
including financing statement amendments to evidence such release.

SECTION 22. STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM.

The powers conferred on Administrative Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Administrative Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own property.
Neither Administrative Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, Administrative Agent may itself perform, or cause performance
of, such agreement, and the expenses of Administrative Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement and the New Credit Agreement.

SECTION 23. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement and the New Credit
Agreement. No failure or delay on the part of Administrative Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document or New Credit Document shall impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. All
rights and

 

34



--------------------------------------------------------------------------------

remedies existing under this Agreement and the other Credit Documents and the
New Credit Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of Administrative Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
Administrative Agent given in accordance with the Credit Agreement and the New
Credit Agreement, assign any right, duty or obligation hereunder. This Agreement
and the other Credit Documents and the other New Credit Documents embody the
entire agreement and understanding between Grantors and Administrative Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Credit Documents and
the New Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Agreement may be executed in
one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

THE PROVISIONS OF THE CREDIT AGREEMENT AND THE NEW CREDIT AGREEMENT UNDER THE
HEADINGS “CONSENT TO JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED
HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF
THE CREDIT AGREEMENT AND/OR THE NEW CREDIT AGREEMENT, AS APPLICABLE.

THIS AGREEMENT AMENDS AND RESTATES THE ORIGINAL PLEDGE AND SECURITY AGREEMENT.
THE OBLIGATIONS OF THE GRANTORS UNDER THE ORIGINAL PLEDGE AND SECURITY AGREEMENT
AND THE GRANT OF LIENS AND SECURITY INTEREST ON THE COLLATERAL BY THE GRANTORS

 

35



--------------------------------------------------------------------------------

UNDER THE ORIGINAL PLEDGE AND SECURITY AGREEMENT SHALL CONTINUE UNDER THIS
AGREEMENT, AND SHALL NOT IN ANY EVENT BE TERMINATED, EXTINGUISHED OR ANNULLED,
BUT SHALL HEREAFTER BE GOVERNED BY THIS AGREEMENT. ALL REFERENCES TO THE
ORIGINAL PLEDGE AND SECURITY AGREEMENT IN ANY CREDIT DOCUMENT (OTHER THAN THIS
AGREEMENT) OR OTHER DOCUMENT OR INSTRUMENT DELIVERED IN CONNECTION THEREWITH
SHALL BE DEEMED TO REFER TO THIS AGREEMENT AND THE PROVISIONS HEREOF. IT IS
UNDERSTOOD AND AGREED THAT THE ORIGINAL PLEDGE AND SECURITY AGREEMENT IS BEING
AMENDED AND RESTATED BY ENTRY INTO THIS AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT ON THE DATE HEREOF.

For the avoidance of doubt, no amendment, modification, termination or waiver of
any provision of this Agreement, or consent to any departure by any Grantor
therefrom shall in any event be effective, and no action shall be required to be
taken (or not taken) by the Administrative Agent hereunder, without the written
concurrence of (i) so long as no Event of Default shall have occurred and be
continuing, the Requisite Lenders (as defined under the Credit Agreement) (or
such other Lenders as may be required pursuant to Section 10.5 of the Credit
Agreement) and the Requisite Lenders (as defined under the New Credit Agreement)
(or such other Lenders as may be required pursuant to Section 10.5 of the Credit
Agreement) and (ii) so long as any Event of Default shall have occurred and be
continuing, the Required Secured Parties and, in each case with respect to any
amendment, modification, termination, waiver or consent, the Borrower or the
applicable Grantor, as the case may be; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Secured Party.

[Remainder of Page Intentionally Left Blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and Administrative Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

OZ MANAGEMENT LP,

as Grantor

  By:   Och-Ziff Holding Corporation, its general partner By:  

 

  Name: Joel Frank   Title: Chief Financial Officer

OZ ADVISORS LP,

as Grantor

  By:   Och-Ziff Holding Corporation, its general partner By:  

 

  Name: Joel Frank   Title: Chief Financial Officer

OZ ADVISORS II LP,

as Grantor

By:   Och-Ziff Holding LLC, its general partner By:  

 

  Name: Joel Frank   Title: Chief Financial Officer

OCH-ZIFF HOLDING II LLC

  By:OZ Management LP, its member   By: Och-Ziff Holding Corporation, its
general partner  

By:

 

 

  Name: Joel M. Frank   Title: Chief Financial Officer

 

EXHIBIT F-1



--------------------------------------------------------------------------------

OZ MANAGEMENT II LP  

By: Och-Ziff Holding II LLC,

its general partner

 

By: OZ Management LP, its member

 

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZSC GP, LLC  

By: OZ Advisors LP, its member

 

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZSC GP, L.P.  

By: OZSC GP, LLC, its general partner

 

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,

its general partner

By:

 

 

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

EXHIBIT F-2



--------------------------------------------------------------------------------

OZ EUREKA FUND GP, L.P.   By: OZ Eureka Fund GP, LLC, its general partner   By:
OZ Advisors LP, its member   By: Och-Ziff Holding Corporation,   its general
partner

By:

 

 

  Name:  Joel M. Frank   Title:    Chief Financial Officer OZ STRUCTURED
PRODUCTS   OVERSEAS FUND GP, L.P.   By: OZ Structured Products Overseas Fund  
GP, LLC, its general partner   By: OZ Advisors II LP, its member   By: Och-Ziff
Holding LLC,   its general partner

By:

 

 

  Name:  Joel M. Frank   Title:    Chief Financial Officer OZ STRUCTURED
PRODUCTS   FUND GP, L.P.   By: OZ Structured Products Fund GP, LLC,   its
general partner   By: OZ Advisors LP, its member   By: Och-Ziff Holding
Corporation,   its general partner

By:

 

 

  Name:  Joel M. Frank   Title:    Chief Financial Officer OCH-ZIFF ENERGY FUND
GP, L.P.   By: Och-Ziff Energy Fund GP, LLC, its general partner   By: OZ
Advisors LP, its managing member  

By: Och-Ziff Holding Corporation,

its general partner

By:  

 

  Name:    Joel M. Frank   Title:      Chief Financial Officer

 

EXHIBIT F-3



--------------------------------------------------------------------------------

OZ GLOBAL CREDIT DOMESTIC   PARTNERS GP, LTD.   By: OZ Advisors LP, its member  
By: Och-Ziff Holding Corporation, its general partner

By:

 

 

  Name: Joel M. Frank   Title:   Chief Financial Officer
OZ GLOBAL CREDIT OVERSEAS FUND GP, LTD.   By: OZ Advisors II LP, its member  

By: Och-Ziff Holding LLC,

its general partner

By:

 

 

  Name: Joel M. Frank   Title: Chief Financial Officer

 

EXHIBIT F-4



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent By:  

 

  Authorized Signatory

 

EXHIBIT F-5